Exhibit 10.1

 

Execution Copy

CREDIT AGREEMENT

DATED AS OF MARCH 19, 2020

AMONG

LANCASTER COLONY CORPORATION,

THE LENDERS,

THE HUNTINGTON NATIONAL BANK,

as Syndication Agent

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

JPMORGAN CHASE BANK, N.A.,

as Lead Arranger and Sole Bookrunner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE  

ARTICLE I. DEFINITIONS

     1  

ARTICLE II. THE CREDITS

     24  

2.1.

  

Commitment

     24  

2.2.

  

Required Payments; Termination

     24  

2.3.

  

Ratable Loans

     24  

2.4.

  

Types of Advances

     24  

2.5.

  

Swing Line Loans

     24     

2.5.1.

  

Amount of Swing Line Loans

     24     

2.5.2.

  

Borrowing Notice

     25     

2.5.3.

  

Making of Swing Line Loans

     25     

2.5.4.

  

Repayment of Swing Line Loans

     25  

2.6.

  

Facility Fee; Reductions in Aggregate Commitment

     26  

2.7.

  

Minimum Amount of Each Advance

     26  

2.8.

  

Optional Principal Payments

     26  

2.9.

  

Method of Selecting Types and Interest Periods for New Advances

     26  

2.10.

  

Conversion and Continuation of Outstanding Advances

     27  

2.11.

  

Changes in Interest Rate, etc

     27  

2.12.

  

Rates Applicable After Default

     27  

2.13.

  

Method of Payment

     28  

2.14.

  

Noteless Agreement; Evidence of Indebtedness

     28  

2.15.

  

Telephonic Notices

     29  

2.16.

  

Interest Payment Dates; Interest and Fee Basis

     29  

2.17.

  

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions

     30  

2.18.

  

Lending Installations

     30  

2.19.

  

Non-Receipt of Funds by the Administrative Agent

     30  

2.20.

  

Facility LCs.

     30     

2.20.1.

  

Issuance

     30     

2.20.2.

  

Participations

     31     

2.20.3.

  

Notice

     31     

2.20.4.

  

LC Fees

     31     

2.20.5.

  

Administration; Reimbursement by Lenders

     32     

2.20.6.

  

Reimbursement by Borrower

     32     

2.20.7.

  

Obligations Absolute

     32     

2.20.8.

  

Actions of LC Issuer

     33     

2.20.9.

  

Indemnification

     33     

2.20.10.

  

Lenders’ Indemnification

     34     

2.20.11.

  

Facility LC Collateral Account

     34     

2.20.12.

  

Rights as a Lender

     34  

2.21.

  

Extension of Facility Termination Date

     34  

2.22.

  

Replacement of Lender

     35  

2.23.

  

Defaulting Lenders

     35  

2.24.

  

Incremental Credit Extensions

     37  

ARTICLE III. YIELD PROTECTION; TAXES

     39  

3.1

  

Alternate Rate of Interest; Illegality

     39  

3.2

  

Increased Costs

     41  

3.3

  

Break Funding Payments

     42  

3.4

  

(a) Withholding of Taxes; Gross-Up

     42  

 

ii



--------------------------------------------------------------------------------

  

(b) Payment of Other Taxes by the Borrower

     42     

(c) Evidence of Payments

     43     

(d) Indemnification by the Loan Parties

     43     

(e) Indemnification by the Lenders

     43     

(f) Status of Lenders

     43     

(g) Treatment of Certain Refunds

     45     

(h) Survival

     45     

(i) LC Issuer

     45     

3.5.

  

Lender Statements; Survival of Indemnity

     45  

ARTICLE IV. CONDITIONS PRECEDENT

     46     

4.1.

  

Initial Credit Extension

     46     

4.2.

  

Each Credit Extension

     47  

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     47     

5.1.

  

Existence and Standing

     47     

5.2.

  

Authorization and Validity

     48     

5.3.

  

No Conflict; Government Consent

     48     

5.4.

  

Financial Statements

     48     

5.5.

  

Material Adverse Change

     48     

5.6.

  

Taxes

     48     

5.7.

  

Litigation and Contingent Obligations

     49     

5.8.

  

Subsidiaries

     49     

5.9.

  

ERISA

     49     

5.10.

  

Accuracy of Information

     49     

5.11.

  

Regulations T, U and X

     49     

5.12.

  

Material Agreements

     49     

5.13.

  

Compliance With Laws

     49     

5.14.

  

Ownership of Properties

     50     

5.15.

  

Plan Assets; Prohibited Transactions

     50     

5.16.

  

Environmental Matters

     50     

5.17.

  

Investment Company Act

     50     

5.18.

  

Anti-Corruption Laws and Sanctions

     50     

5.19.

  

EEA Financial Institutions

     50  

ARTICLE VI. COVENANTS

     51     

6.1.

  

Financial Reporting

     51     

6.2.

  

Use of Proceeds

     52     

6.3.

  

Notice of Default

     52     

6.4.

  

Conduct of Business

     53     

6.5.

  

Taxes

     53     

6.6.

  

Insurance

     53     

6.7.

  

Compliance with Laws

     53     

6.8.

  

Maintenance of Properties

     53     

6.9.

  

Inspection

     53     

6.10.

  

Guaranties

     53     

6.11.

  

Merger

     54     

6.12.

  

Sale of Assets

     54     

6.13.

  

Investments and Acquisitions

     55     

6.14.

  

Liens

     56     

6.15.

  

Affiliates

     58     

6.16.

  

Financial Contracts

     58     

6.17.

  

Financial Covenants

     58        

6.17.1.        Interest Coverage Ratio

     58        

6.17.2.        Net Leverage Ratio

     58     

6.18.

  

Government Regulation

     59  

 

iii



--------------------------------------------------------------------------------

ARTICLE VII. DEFAULTS

     59  

ARTICLE VIII. ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

     61     

8.1.

  

Acceleration; Facility LC Collateral Account

     61     

8.2

  

Amendments

     62     

8.3.

  

Preservation of Rights

     64  

ARTICLE IX. GENERAL PROVISIONS

     64     

9.1.

  

Survival of Representations

     64     

9.2.

  

Governmental Regulation

     64     

9.3.

  

Headings

     64     

9.4.

  

Entire Agreement

     64     

9.5.

  

Several Obligations; Benefits of this Agreement

     64     

9.6.

  

Expenses; Indemnification

     64     

9.7.

  

Numbers of Documents

     66     

9.8.

  

Accounting; Pro Forma Calculations; Divisions

     66     

9.9.

  

Severability of Provisions

     67     

9.10.

  

Nonliability of Lenders

     67     

9.11.

  

Confidentiality

     67     

9.12.

  

Nonreliance

     68     

9.13.

  

Disclosure

     68     

9.14.

  

USA PATRIOT Act

     68     

9.15.

  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     68     

9.16.

  

Interest Rates; LIBOR Notification

     69     

9.17.

  

Acknowledgement Regarding Any Supported QFCs

     69  

ARTICLE X. THE ADMINISTRATIVE AGENT

     70  

ARTICLE XI. SETOFF; RATABLE PAYMENTS

     78     

11.1.

  

Setoff

     78     

11.2.

  

Ratable Payments

     78  

ARTICLE XII. SUCCESSORS AND ASSIGNS

     79     

12.1.

  

Successors and Assigns

     79  

ARTICLE XIII. NOTICES

     83     

13.1.

  

Notices

     83  

ARTICLE XIV. COUNTERPARTS

     85     

14.1.

  

Counterparts; Effectiveness

     85     

14.2.

  

Electronic Execution of Assignments

     85  

ARTICLE XV. CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

     86     

15.1.

  

CHOICE OF LAW

     86     

15.2.

  

CONSENT TO JURISDICTION

     86     

15.3.

  

WAIVER OF JURY TRIAL

     86  

 

SCHEDULES COMMITMENT SCHEDULE PRICING SCHEDULE SCHEDULE 1 - SUBSIDIARIES AND
OTHER INVESTMENTS SCHEDULE 2.20 - LIST OF EXISTING FACILITY LCs SCHEDULE 6.11 –
CORPORATE REORGANIZATION

 

iv



--------------------------------------------------------------------------------

EXHIBITS

 

EXHIBIT A.    ASSIGNMENT AND ASSUMPTION EXHIBIT B.    NOTE EXHIBIT C.   
COMMITMENT AND ACCEPTANCE EXHIBIT D.    U.S. TAX CERTIFICATES EXHIBIT E.    FORM
OF OPINION EXHIBIT F.    LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION
EXHIBIT G.    COMPLIANCE CERTIFICATE

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This Credit Agreement, dated as of March 19, 2020, is among Lancaster Colony
Corporation, an Ohio corporation, the Lenders and JPMorgan Chase Bank, N.A., a
national banking association, as LC Issuer and as Administrative Agent. The
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

As used in this Agreement:

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any ongoing business or all or substantially
all of the assets of any firm, corporation or limited liability company, or
division thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the securities of a corporation which have ordinary voting power for
the election of directors (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.

“Administrative Agent” means JPMCB in its capacity as contractual representative
of the Lenders pursuant to Article X, and not in its individual capacity as a
Lender, and any successor Administrative Agent appointed pursuant to Article X.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance” means a borrowing hereunder, (i) made by some or all of the Lenders on
the same Borrowing Date, or (ii) converted or continued by the Lenders on the
same date of conversion or continuation, consisting, in either case, of the
aggregate amount of the several Loans of the same Type and, in the case of
Eurodollar Loans, for the same Interest Period. The term “Advance” shall include
Swing Line Loans unless otherwise expressly provided.

“Affected Lender” is defined in Section 2.22.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other voting ownership interests) of
the controlled Person or possesses, directly or indirectly, the power to direct
or cause the direction of the management or policies of the controlled Person,
whether through ownership of Capital Stock, by contract or otherwise.

“Agency Site” means the Electronic System established by the Administrative
Agent to administer this Agreement.

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as increased or reduced from time to time pursuant to the terms hereof.

 

1



--------------------------------------------------------------------------------

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.

“Agreement” means this credit agreement, as it may be amended or modified and in
effect from time to time.

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect from time to time.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 1⁄2 of 1%, and (c) the Eurodollar Base Rate for a one-month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the purpose of
this definition, the Eurodollar Base Rate for any day shall be based on the LIBO
Screen Rate (or if the LIBO Screen Rate is not available for such one month
Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London time
on such day. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the NYFRB Rate or the Eurodollar Base Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Eurodollar Base Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 3.1 (for the avoidance of
doubt, only until any amendment has become effective pursuant to
Section 3.1(c)), then the Alternate Base Rate shall be the greater of clause
(a) and (b) above and shall be determined without reference to clause (c) above.
For the avoidance of doubt, if the Alternate Base Rate as determined pursuant to
the foregoing would be less than 1.00%, such rate shall be deemed to be 1.00%
for purposes of this Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
facility fees are accruing on the Aggregate Commitment (without regard to usage)
at such time as set forth in the Pricing Schedule.

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

“Approved Electronic Platform” has the meaning assigned to it in
Section 10.3(a).

“Approved Fund” has the meaning assigned to such term in Section 12.1.

“Arranger” means JPMCB, and its successors, in its capacity as Lead Arranger and
Sole Bookrunner.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.1), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Authorized Officer” means, with respect to the Borrower, any two of the
President, the Secretary, the Assistant Secretary or the Treasurer of the
Borrower or any one or more other persons that are authorized from time to time
in a writing signed any two of the President, Secretary or Treasurer of the
Borrower to act for the Borrower for the specific purpose(s) stated in such
writing.

 

2



--------------------------------------------------------------------------------

“Available Aggregate Commitment” means, at any time, the Aggregate Commitment
then in effect minus the Aggregate Outstanding Credit Exposure at such time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Lender or a Parent of any Lender,
such Lender or Parent becomes the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator,
custodian, assignee for the benefit of creditors or similar Person charged with
the reorganization or liquidation of its business appointed for it, or, in the
good faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Lender or Parent by a Governmental Authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Lender or Parent with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender or Parent
(or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Lender or Parent.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its sole discretion.

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Margin or Applicable Fee
Rate).

 

3



--------------------------------------------------------------------------------

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBO Screen Rate permanently or indefinitely ceases to provide the LIBO
Screen Rate; or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:

(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

 

4



--------------------------------------------------------------------------------

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section 3.1
and (y) ending at the time that a Benchmark Replacement has replaced the LIBO
Rate for all purposes hereunder pursuant to Section 3.1.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“Board of Directors” means:

(1)    with respect to a corporation, the board of directors of the corporation;

(2)    with respect to a partnership, the Board of Directors of the general
partner of the partnership; and

(3)    with respect to any other Person, the board or committee or manager of
such Person serving a similar function.

“Borrower” means Lancaster Colony Corporation, an Ohio corporation, and its
permitted successors and assigns.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.9.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Columbus, Chicago and New York for the conduct
of substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in Dollars are carried
on in the London interbank market and (ii) for all other purposes, a day (other
than a Saturday or Sunday) on which banks generally are open in Chicago for the
conduct of substantially all of their commercial lending activities and
interbank wire transfers can be made on the Fedwire system.

“Capital Stock” means (i) in the case of any corporation, all capital stock and
any securities exchangeable for or convertible into capital stock and any
warrants, rights or other options to purchase or otherwise acquire capital stock
or such securities or any other form of equity securities, (ii) in the case of
an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited) and (iv) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.

 

5



--------------------------------------------------------------------------------

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) securities or commercial paper
rated A-2 or better by S&P, P-2 or better by Moody’s, or F-2 or better by Fitch
with a maturity of one year or less, (iii) demand deposit accounts maintained
at, or securities issued or guaranteed by, banks whose commercial paper is rated
A-2 or better by S&P, P-2 or better by Moody’s, or F-2 or better by Fitch,
(iv) money market accounts, sweep accounts and other similar accounts,
(v) securities with provisions for liquidity or maturity accommodations (i.e.
auction rate securities, put-option bonds) of one year or less that are
(a) rated not lower than BBB by S&P or Baa2 by Moody’s or (b) issued or
guaranteed by any financial institution having a short-term credit rating of A-2
or better by S&P, P-2 or better by Moody’s, or F-2 or better by Fitch,
(vi) certificates of deposit issued by and time deposits with (in each case with
a maturity of one year or less) commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000, and (vii) other short term
investments similar to Cash Equivalent Investments made under the Borrower’s
investment policy, as such policy is in effect and as disclosed to the
Administrative Agent prior to the Effective Date and as such policy may be
modified from time to time with the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed).

“Change in Control” means the occurrence of either of the following: (i) the
acquisition, after the date hereof, by any Person, or two or more Persons acting
in concert, of beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934) of
35% or more of the outstanding shares of voting Capital Stock of the Borrower;
or (ii) the first day on which a majority of the members of the Board of
Directors of the Borrower are not Continuing Directors.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary,(i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Collateral Shortfall Amount” is defined in Section 8.1.

 

6



--------------------------------------------------------------------------------

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Facility LCs and Swing
Line Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Outstanding Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.6 and
(b) reduced or increased from time to time pursuant to Section 2.24 or
assignments by or to such Lender pursuant to Section 12.1. The initial amount of
each Lender’s Commitment is set forth on the Commitment Schedule attached
hereto, or in the Assignment and Assumption or Commitment and Acceptance
pursuant to which such Lender shall have assumed its Commitment, as applicable.
The initial aggregate amount of the Lenders’ Commitments is $150,000,000.

“Commitment and Acceptance” is defined in Section 2.24.

“Commitment Increase” is defined in Section 2.24.

“Communications” has the meaning assigned to it in Section 13.1(d).

“Competitor” means (i) a Person primarily engaged in the business of
manufacturing and marketing consumer products focusing primarily on specialty
foods for the retail and foodservice markets and a direct competitor of any of
the Loan Parties, (ii) a Person directly or indirectly controlled by or under
common control with any Person identified in the preceding clause (i), (iii) a
Subsidiary of any Person identified in the preceding clause (i), and (iv) a
Person who controls any Person identified in the preceding clauses (i), (ii) and
(iii), which determination may be made solely on the basis of a representation
by such Person and in consultation with the Borrower. It is further understood
and agreed that a Competitor shall not include (x) a bank, a similar financial
institution, or an insurance company unless it Controls such direct competitor
or is Controlled by such Competitor, or (y) a bona fide debt fund or an
investment vehicle that is regularly engaged in making, purchasing, holding or
otherwise investing in commercial loans, bonds, debt securities and similar
extensions of credit in the ordinary course of business and with respect to
which no such direct competitor or a Person that Controls or is Controlled by
such Competitor makes investment decisions or has the power, directly or
indirectly, to direct or cause the direction of such fund’s or investment
vehicle’s investment decisions

“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:

 

  (1)

the rate, or methodology for this rate, and conventions for this rate selected
or recommended by the Relevant Governmental Body for determining compounded
SOFR; provided that:

 

  (2)

if, and to the extent that, the Administrative Agent determines that Compounded
SOFR cannot be determined in accordance with clause (1) above, then the rate, or
methodology for this rate, and conventions for this rate that the Administrative
Agent determines in its reasonable discretion are substantially consistent with
any evolving or then-prevailing market convention for determining compounded
SOFR for U.S. dollar-denominated syndicated credit facilities at such time;

provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause
(2) is not administratively feasible for the Administrative Agent, then
Compounded SOFR will be deemed unable to be determined for purposes of the
definition of “Benchmark Replacement.”

 

7



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Debt” means at any time the Indebtedness of the Borrower and its
Subsidiaries calculated on a consolidated basis as of such time.

“Consolidated EBIT” means (a) Consolidated Net Income, plus (b) to the extent
deducted in determining such Consolidated Net Income, (i) Consolidated Interest
Expense, (ii) income taxes, (iii) extraordinary, unusual or non-recurring
non-cash losses and related tax effects in accordance with Agreement Accounting
Principles, (iv) other non-cash charges, asset impairment charges, non-cash
compensation expenses, unrealized foreign currency losses or non-recurring
expenses of the Borrower and its Subsidiaries reducing such Consolidated Net
Income which do not represent a cash item in such period, (v) the amount of any
charge or reserve deducted in such period in connection with any Acquisition
permitted hereunder consummated after the closing of this Agreement not to
exceed $5,000,000 in the aggregate in any period of four consecutive fiscal
quarters, (vi) restructuring charges for severance, retention, relocation, and
similar employee payments (including restructuring costs related to an
acquisition permitted hereunder after the date hereof and to a disposition,
closure or consolidation of any business or facilities consummated after the
closing of this Agreement) not to exceed $5,000,000 in the aggregate in any
period of four consecutive fiscal quarters, (vii) any cash losses from any
discontinued operations disposed of outside the ordinary course of business not
to exceed $3,000,000 in the aggregate in any period of four consecutive fiscal
quarters, and (viii) to the extent covered by insurance and actually reimbursed,
expenses, charges or losses with respect to liability or casualty events or
business interruption, provided that such insurance payments are not counted as
revenues in determining Consolidated Net Income, minus (c) to the extent
included in determining such Consolidated Net Income, each of the following,
without duplication: (i) the income of any Person (other than any Subsidiary for
which 80% or more of its Capital Stock is owned by the Borrower or a
Wholly-Owned Subsidiary of the Borrower) in which any Person other than the
Borrower or any of its Subsidiaries has a joint interest or a partnership
interest or other ownership interest, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or any of its
Subsidiaries by such Person during such period, (ii) extraordinary, unusual or
non-recurring non-cash gains from the sale, exchange, transfer or other
disposition of property or assets of the Borrower and its Subsidiaries, and
related tax effects in accordance with Agreement Accounting Principles,
(iii) any other extraordinary, unusual or non-recurring non-cash gains or other
income not from the continuing operations of the Borrower or its Subsidiaries,
and related tax effects in accordance with Agreement Accounting Principles and
(iv) the income of any Subsidiary of the Borrower that is not a Guarantor to the
extent that the declaration or payment of dividends or similar distributions by
that Subsidiary of that income is not at the time permitted by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary.

“Consolidated EBITDA” means (a) Consolidated EBIT, plus (b) to the extent
deducted in determining such Consolidated EBIT, depreciation and amortization
expense and any non-cash write down of goodwill or other intangible assets
required under ASC 350 or ASC 360.

“Consolidated Interest Expense” means, with reference to any period, the
interest expense of the Borrower and its Subsidiaries and the interest expense
component of any Off-Balance Sheet Liability, in each case calculated on a
consolidated basis for such period.

“Consolidated Net Debt” means, at any time, the difference of (a) Consolidated
Debt at such time, minus (b) the lesser of (i) the aggregate amount of all
Unrestricted Cash in excess of $5,000,000 or (ii) $50,000,000.

 

8



--------------------------------------------------------------------------------

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated on a consolidated
basis for such period.

“Consolidated Net Worth” means at any time the consolidated stockholders’ equity
of the Borrower and its Subsidiaries as calculated on a consolidated basis as of
such time.

“Consolidated Tangible Net Worth” means, as of any date, the difference of
(i) Consolidated Net Worth, minus (ii) to the extent included in determining the
amount under the foregoing clause (i), the net book value of goodwill, cost in
excess of fair value of net assets acquired, patents, trademarks, tradenames and
copyrights, treasury stock and all other assets which are deemed intangible
assets under Agreement Accounting Principles.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership,
provided that the term “Contingent Obligation” shall not include endorsements of
instruments for deposit or collection in the ordinary course of business or the
potential of being subject to withdrawal liability under Multiemployer Plans.

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Borrower who:

(1)    was a member of such Board of Directors on the date of this Agreement; or

(2)    was nominated for election to such Board of Directors with the approval
of a majority of the Continuing Directors who were members of such Board at the
time of such nomination or election.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

“Conversion/Continuation Notice” is defined in Section 2.10.

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.

“Covered Entity” means any of the following:

(i)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

 

9



--------------------------------------------------------------------------------

(ii)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R.§ 47.3(b); or

(iii)    a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R.§ 382.2(b).

“Covered Party” has the meaning assigned to it in Section 9.17.

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.

“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC.

“Credit Party” means the Administrative Agent, the LC Issuer, or any other
Lender.

“Default” means an event described in Article VII.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Facility LCs or Swing Line
Loans or (iii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Facility LCs and Swing
Line Loans under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Credit Party’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of (A) a Bankruptcy Event or
(B) a Bail-In Action.

“Disqualified Competitor” means (a) a Competitor which is specifically
identified by the Borrower to the Administrative Agent in writing and delivered
in accordance with Section 13.1 hereof prior to the Effective Date, and (b) any
other Person that is reasonably determined by the Borrower to be such a
Competitor and which is specifically identified in a written supplement to the
list of “Disqualified Competitors” from time to time after the Effective Date
and consented to in writing by the Administrative Agent, such consent not to be
unreasonably withheld or delayed, which supplement shall become effective three
(3) Business Days after delivery thereof to the Administrative Agent (for
distribution to the Lenders) in accordance with Section 13.1 (such list of
Disqualified Competitors provided by the Borrower under clause (a) above, as it
may be updated from time to time in accordance with clause (b) above, the “DQ
List”), provided that no Person that is already a Lender or Participant at the
time of such identification by the Borrower to the Administrative Agent shall be
deemed a Disqualified Competitor. It

 

10



--------------------------------------------------------------------------------

is understood and agreed that (i) any supplement to the list of Persons that are
Disqualified Competitors contemplated by the foregoing clause (b) shall not
apply retroactively to disqualify any Persons that have previously acquired an
assignment or participation interest in the Loans (but solely with respect to
such Loans), (ii) the Borrower’s failure to deliver such list (or supplement
thereto) in accordance with Section 13.1 shall render such list (or supplement)
not received and not effective and (iii) “Disqualified Competitor” shall exclude
any Person that the Borrower has designated as no longer being a “Disqualified
Competitor” by written notice delivered to the Administrative Agent from time to
time in accordance with Section 13.1.

“Dollars” and “$” shall mean the lawful currency of the United States of
America.

“Domestic Subsidiary” means each Subsidiary of the Borrower which is organized
under the laws of the U.S. or any state thereof or the District of Columbia.

“DQ List” is defined in Section 12.1(e).

“Early Opt-in Election” means the occurrence of:

(1)    (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 3.1 are being executed or amended,
as applicable, to incorporate or adopt a new benchmark interest rate to replace
the LIBO Rate, and

(2)    (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied (or waived in accordance with Section 8.2).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic

 

11



--------------------------------------------------------------------------------

system is owned, operated or hosted by the Administrative Agent or any LC Issuer
and any of its respective Related Persons or any other Person, providing for
access to data protected by passcodes or other security system.

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (i) the
protection of the environment, (ii) the effect of the environment on human
health, (iii) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, or
(iv) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) failure to meet the
minimum funding standard of Section 412 of the Code with respect to a Plan
(whether or not waived in accordance with Section 412(c) of the Code) or the
failure to make by its due date a required installment under Section 430(j) of
the Code with respect to any Plan or the failure to make any required
contribution to a Multiemployer Plan; (c) the filing pursuant to Section 412(c)
of the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any of its ERISA Affiliates of any unfunded liability under Title IV
of ERISA with respect to the termination of any Plan; (e) a determination that
any Plan is, or is expected to be, in “at risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (f) the receipt by
the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention by the PBGC to terminate any Plan or Plans or to
appoint a trustee to administer any Plan; (g) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability that is not eliminated by the
application of Section 4208(e) or 4209 of ERISA with respect to the withdrawal
or partial withdrawal from any Plan or Multiemployer Plan; or (h) the receipt by
the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability (as defined in ERISA) that is
not eliminated by the application of Section 4208(e) or 4209 of ERISA, or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA, or is in endangered
or critical status, within the meaning of Section 305 of ERISA; (i) the
imposition of liability on Borrower or any of its ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA, or by reason of the application of
Section 4212(c) of ERISA; or (j) the imposition of a Lien pursuant to
Section 430(k) of the Code or pursuant to ERISA with respect to any Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the applicable Eurodollar Rate.

 

12



--------------------------------------------------------------------------------

“Eurodollar Base Rate” means, with respect to any Eurodollar Advance for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the quotient of (i) the LIBO Rate for such
Interest Period divided by (ii) one minus the Reserve Requirement (expressed as
a decimal) applicable to such Interest Period.

“Eurodollar Loan” means a Loan which, except as otherwise provided in
Section 2.12, bears interest at the applicable Eurodollar Rate.

“Eurodollar Rate” means, with respect to a Eurodollar Advance for the relevant
Interest Period, the sum of (i) the Eurodollar Base Rate applicable to such
Interest Period, plus (ii) the Applicable Margin.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan, Facility LC or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan, Facility LC or Commitment (other than pursuant to an assignment
request by the Borrower under Section 2.22) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section 3.4,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender acquired the applicable interest in a Loan,
Facility LC or Commitment or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.4(a) and (d) any U.S. Federal withholding Taxes imposed under
FATCA.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Existing Facility LC” is defined in Section 2.20.1.

“Extension Request” is defined in Section 2.21.

“Facility LC” is defined in Section 2.20.1.

“Facility LC Application” is defined in Section 2.20.3.

“Facility LC Collateral Account” is defined in Section 2.20.11.

“Facility Termination Date” means the date five years after the date of this
Agreement or any later date as may be specified as the Facility Termination Date
in accordance with Section 2.21 or any earlier date on which the Aggregate
Commitment is reduced to zero or otherwise terminated pursuant to the terms
hereof.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

13



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as shall be set forth on the Federal Reserve Bank
of New York’s Website from time to time, and published on the next succeeding
Business Day by the NYFRB as the effective federal funds rate, provided that, if
the Federal Funds Effective Rate as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

“Financial Contract” of a Person means (i) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics or (ii) any Rate Management Transaction.

“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day plus (ii) the Applicable Margin, in each case changing
when and as the Alternate Base Rate changes.

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the Floating Rate.

“Floating Rate Loan” means a Loan which, except as otherwise provided in
Section 2.12, bears interest at the Floating Rate.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Governmental Authority” means any nation or government, any state, or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

“Guarantor” means any Subsidiary of the Borrower required to be a party to a
Guaranty at any time pursuant to Section 6.10.

“Guaranty” means each guaranty executed by a Guarantor in favor of the
Administrative Agent, for the ratable benefit of the Lenders, pursuant to this
Agreement and in form and substance satisfactory to the Administrative Agent, as
they may be amended or modified and in effect from time to time.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

“Increase Effective Date” is defined in Section 2.24.

“Increase Notice” is defined in Section 2.24.

“Incremental Term Loan Amendment” is defined in Section 2.24.

“Incremental Term Loan Commitment” is defined in Section 2.24.

 

14



--------------------------------------------------------------------------------

“Incremental Term Loans” is defined in Section 2.24.

“Indebtedness” of a Person means such Person’s (i) any obligation for borrowed
money or similar obligations, obligations representing the deferred purchase
price of Property or services (other than accounts payable arising in the
ordinary course of such Person’s business payable on terms customary in the
trade, but including earn-out obligations to the extent required to be shown as
liability under Agreement Accounting Principles), obligations, whether or not
assumed, secured by Liens or payable out of the proceeds or production from
Property now or hereafter owned or acquired by such Person, obligations which
are evidenced by notes, acceptances, letters of credit or other instruments,
obligations of such Person to purchase securities or other Property arising out
of or in connection with the sale of the same or substantially similar
securities or Property, and Capitalized Lease Obligations, (ii) off-balance
sheet Liabilities, (iii) Contingent Obligations with respect to any of the
foregoing, and (iv) Rate Management Obligations. Notwithstanding anything in
this definition to the contrary, obligations under any Permitted Owned IRB shall
not constitute Indebtedness for purposes of this Agreement.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) to the extent not otherwise described in (a) hereof, Other Taxes.

“Interest Period” means, with respect to a Eurodollar Advance, a period of one,
two, three or six months or such other period of time agreed to by the Lenders
and the Borrower commencing on a Business Day selected by the Borrower pursuant
to this Agreement. Such Interest Period shall end on the day which corresponds
numerically to such date one, two, three or six months thereafter or such other
period of time agreed to by the Lenders and the Borrower, if any, provided,
however, that if there is no such numerically corresponding day in such next,
second, third or sixth or other (if agreed to by the Lenders and the Borrower)
succeeding month, such Interest Period shall end on the last Business Day of
such next, second, third or sixth or other (if agreed to by the Lenders and the
Borrower) succeeding month. If an Interest Period would otherwise end on a day
which is not a Business Day, such Interest Period shall end on the next
succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time; provided that, if any Interpolated
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

“Investment” of a Person means any loan, advance (other than commission, travel
and similar advances to officers and employees made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital by such Person; stocks, bonds, mutual funds, partnership interests,
notes, debentures or other securities owned by such Person; and structured
notes, derivative financial instruments and other similar instruments or
contracts owned by such Person.

“IRS” means the United States Internal Revenue Service.

 

15



--------------------------------------------------------------------------------

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.

“LC Disbursement” means any payment made by an LC Issuer pursuant to a Facility
LC.

“LC Fee” is defined in Section 2.20.4.

“LC Issuer” means JPMCB (or any subsidiary or affiliate of JPMCB designated by
JPMCB) in its capacity as issuer of Facility LCs hereunder.

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations. The LC Obligations of any Lender at any time shall be its Pro Rata
Share of the total LC Obligations at such time.

“LC Payment Date” is defined in Section 2.20.5.

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns. Unless otherwise
specified, the term “Lenders” includes JPMCB in its capacity as Swing Line
Lender.

“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent listed on the signature pages hereof or on a Schedule or
otherwise selected by such Lender or the Administrative Agent pursuant to
Section 2.18.

“Leverage Ratio” means, at any time, the ratio of (a) Consolidated Debt at such
time to (b) Consolidated EBITDA, as calculated at such time for the most
recently ended four consecutive fiscal quarters of the Borrower.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the LIBO Screen Rate at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period; provided that
if the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for a period equal in length to such
Interest Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion); provided that if the
LIBO Screen Rate as so determined would be less than zero, such rate shall be
deemed to zero for the purposes of this Agreement.    

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).

“Loan” means a Revolving Loan or a Swing Line Loan.

 

16



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Facility LC Applications, the
Guaranty, any Notes issued pursuant to Section 2.14, and any other agreement or
document executed in connection with any of the foregoing.

“Loan Parties” means the Borrower and the Guarantors.

“Margin Stock” means “margin stock” as defined in Regulations U or X or
“marginable OTC stock” or “foreign margin stock” within the meaning of
Regulation T.

“Material Acquisition” means any Acquisition for which the aggregate
consideration (including the purchase price, any earn-out, any Indebtedness
assumed and any other consideration) paid or payable exceeds $100,000,000.

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise) or results of operations of the
Borrower and its Subsidiaries taken as a whole, (ii) the ability of the Borrower
or any Guarantor to perform its obligations under the Loan Documents, or
(iii) the validity or enforceability of any of the Loan Documents or the rights
or remedies of the Administrative Agent, the LC Issuer or the Lenders
thereunder.

“Material Asset Sale” means any disposition of property or series of related
dispositions of property (excluding any such disposition permitted by
Section 6.12(i), (ii) or (iii)) that yields gross proceeds to the Borrower or
its Subsidiaries (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$5,000,000.

“Material Indebtedness” is defined in Section 7.5.

“Modify” and “Modification” are defined in Section 2.20.1.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Leverage Ratio” means, at any time, the ratio of (a) Consolidated Net Debt
at such time to (b) Consolidated EBITDA, as calculated at such time for the most
recently ended four consecutive fiscal quarters of the Borrower.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“Note” is defined in Section 2.14.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

17



--------------------------------------------------------------------------------

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all Reimbursement Obligations, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the Borrower to
the Lenders or to any Lender, the Administrative Agent, the LC Issuer or any
indemnified party arising under the Loan Documents.

“Off-Balance Sheet Liability” of a Person means (i) the aggregate outstanding
amount of all asset securitizations, receivable sales and/or factoring and other
similar off balance sheet financings and liabilities, based on the aggregate
outstanding amount sold, assigned, discounted or otherwise transferred or
financed, whether or not shown as a liability on a balance sheet of such Person,
(ii) any liability under any Sale and Leaseback Transaction which is not a
Capitalized Lease, (iii) any liability under any so-called “synthetic lease”
transaction entered into by such Person, or (iv) any obligation arising with
respect to any other transaction which is the functional equivalent of or takes
the place of borrowing but which does not constitute a liability on the balance
sheet of such Person, based on the aggregate outstanding amount sold, assigned,
discounted or otherwise transferred or financed, but excluding from this clause
(iv) Operating Leases.

“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Facility LC or Loan
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.22).

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the aggregate principal amount of its Revolving Loans outstanding at such
time, plus (ii) an amount equal to its Pro Rata Share of the aggregate principal
amount of Swing Line Loans and LC Obligations outstanding at such time.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar Rate borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time) and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant Register” has the meaning assigned to such term in Section 12.1.

“Participants” is defined in Section 12.1.

 

18



--------------------------------------------------------------------------------

“Payment Date” means the last day of each calendar quarter.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“Permitted Owned IRBs” means (a) the Industrial Building Revenue Bonds (Sister
Schubert’s Homemade Rolls, Inc. Project) series 2007 of the County of Hart,
Kentucky dated December 20, 2007 in the original amount of $35,000,000 (with a
remaining amount of approximately $21,000,000 as of the date of this Agreement)
and (b) the Industrial Building Revenue Bonds (T. Marzetti Company Project)
series 2005 of the County of Hart, Kentucky dated December 22, 2005 in the
original amount of $41,000,000 (with a remaining amount of approximately
$21,900,000 as of the date of this Agreement), in each case, as the same may be
amended, restated, supplemented, renewed, refinanced, replaced or otherwise
modified from time to time, and provided that each of the above described
Industrial Building Revenue Bonds is owned in its entirety by the Borrower or a
Guarantor.

“Permitted Securitization Transaction” is defined in Section 6.12(iv).

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Pricing Schedule” means the Schedule attached hereto identified as such.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.

“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the Aggregate Commitment.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Proposed New Lender” is defined in Section 2.24.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

19



--------------------------------------------------------------------------------

“QFC Credit Support” has the meaning assigned to it in Section 9.17.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into between the Borrower and
any Lender or Affiliate thereof which is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any LC Issuer.

“Register” has the meaning assigned to such term in Section 12.1.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Borrower then outstanding under Section 2.20 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.

 

20



--------------------------------------------------------------------------------

“Reports” is defined in Section 9.6.

“Required Lenders” means Lenders in the aggregate having more than 50% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding more than 50% of the Aggregate Outstanding
Credit Exposure; provided further that for the purpose of determining the
Required Lenders needed for any waiver, amendment, modification or consent, any
Lender that is a Defaulting Lender, the Borrower, or any Affiliate of the
Borrower shall be disregarded for the purposes of determining Required Lenders.

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.

“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.1 (or any conversion
or continuation thereof).

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Sudan, Syria and Crimea).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, any
European Union member state, Her Majesty’s Treasury of the United Kingdom, or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom, or other relevant sanctions
authority.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“SEC” means the Securities and Exchange Commission and any successor agency.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Securitization Entity” means a Wholly-Owned Subsidiary of the Borrower that
engages in no activities other than Permitted Securitization Transactions and
any necessary related activities and owns

 

21



--------------------------------------------------------------------------------

no assets other than as required for Permitted Securitization Transactions and
(i) no portion of the Indebtedness (contingent or otherwise) of which is
guaranteed by the Borrower or any Subsidiary of the Borrower or is recourse to
or obligates the Borrower or any Subsidiary of the Borrower in any way, other
than pursuant to customary representations, warranties, covenants, indemnities
and other obligations entered into in connection with a Permitted Securitization
Transaction, and (ii) to which neither the Borrower nor any Subsidiary of the
Borrower has any material obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results.

“Significant Subsidiary” means, at any time, any Subsidiary which (i) for the
most recent four fiscal quarters of the Borrower, accounted for more than 10% of
the consolidated net sales of the Borrower and its Subsidiaries or (ii) as of
the end of the most recently ended fiscal quarter of the Borrower, was the owner
of more than 10% of the consolidated assets of the Borrower and its
Subsidiaries.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Borrower.

“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which (i) represents more than 10% of the
consolidated assets of the Borrower and its Subsidiaries as would be shown in
the consolidated financial statements of the Borrower and its Subsidiaries as at
the beginning of the twelve-month period ending with the month in which such
determination is made, or (ii) is responsible for more than 10% of the
consolidated net sales or of the consolidated net income of the Borrower and its
Subsidiaries as reflected in the financial statements referred to in clause
(i) above, or (iii) represents more than 25% of the consolidated assets of the
Borrower and its Subsidiaries as would be shown in the consolidated financial
statements of the Borrower and its Subsidiaries as of September 30, 2019 or
(iv) is responsible for more than 25% of the consolidated net sales or of the
consolidated net income of the Borrower and its Subsidiaries as reflected in the
financial statements referred to in clause (iii) above.

“Supported QFC” has the meaning assigned to it in Section 9.17.

“Swing Line Borrowing Notice” is defined in Section 2.5.2.

“Swing Line Lender” means JPMCB or such other Lender which may succeed to its
rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement and shall include, without limitation, any office, branch, subsidiary
or affiliate of JPMCB or such other Lender selected by JPMCB or such other
Lender from time to time as the provider of any Swing Line Loan.

“Swing Line Loan” means a Loan made available to the Borrower by the Swing Line
Lender pursuant to Section 2.5.

 

22



--------------------------------------------------------------------------------

“Swing Line Loan Exposure” means, at any time, the aggregate principal amount of
all Swing Line Loans outstanding at such time. The Swing Loan Exposure of any
Lender at any time shall be its Pro Rata Share of the total Swing Loan Exposure
at such time.

“Syndication Agent” means The Huntington National Bank in its capacity as
syndication agent hereunder, and not in its individual capacity as a Lender,
together with its successors and assigns.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurodollar Advance.

“U.S.” or “United States” means the United States of America.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regime” has the meaning assigned to it in Section 9.17.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 3.4(f)(ii)(B)(3).

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“Unrestricted Cash” means, at any date, the sum, without duplication, 100% of
the unrestricted cash owned by the Borrower and its Domestic Subsidiaries that
is not subject to any Liens (other than in favor of the Administrative Agent and
any customary liens of depositary banks). Without limiting the other exclusions
in this definition, “Unrestricted Cash” shall not include any cash held by the
Borrower or any of its Subsidiaries in escrow, trust or other fiduciary capacity
for or on behalf of any Person or subject to any other restriction or located in
any jurisdiction outside the U.S.

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all (except for
any required qualifying interests) of the outstanding voting securities of which
shall at the time be owned or controlled, directly or indirectly, by such Person
or one or more Wholly-Owned Subsidiaries of such Person, or by such Person and
one or more Wholly-Owned Subsidiaries of such Person, or (ii) any partnership,
limited liability company, association, joint venture or similar business
organization 100% (except for any required qualifying interests) of the
ownership interests having ordinary voting power of which shall at the time be
so owned or controlled.

 

23



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. Section 9.8 addresses accounting terms that
are used but not defined above.

ARTICLE II

THE CREDITS

2.1.    Commitment. From and including the date of this Agreement and prior to
the Facility Termination Date, each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to (i) make Revolving Loans to the
Borrower and (ii) participate in Facility LCs and Swing Line Loans issued or
made upon the request of the Borrower, provided that, after giving effect to the
making of each such Loan and the issuance of each such Facility LC, such
Lender’s Outstanding Credit Exposure shall not exceed its Commitment and the
Aggregate Outstanding Credit Exposure shall not exceed the Aggregate
Commitments. Subject to the terms of this Agreement, the Borrower may borrow,
repay and reborrow at any time prior to the Facility Termination Date. The
Commitments to extend credit hereunder shall expire on the Facility Termination
Date. The LC Issuer will issue Facility LCs hereunder on the terms and
conditions set forth in Section 2.20. The Swing Line Lender agrees to make Swing
Line Loans hereunder on the terms and conditions set forth in Section 2.5.

2.2.    Required Payments; Termination. The Aggregate Outstanding Credit
Exposure and all other unpaid Obligations shall be paid in full by the Borrower
on the Facility Termination Date. Additionally, the Borrower shall promptly pay
the Aggregate Outstanding Credit Exposure to the extent the amount thereof at
any time exceeds the Aggregate Commitments at such time.

2.3.    Ratable Loans. Each Advance hereunder (other than any Swing Line Loan
and Incremental Term Loans) shall consist of Revolving Loans made from the
several Lenders ratably according to their Pro Rata Shares.

2.4.    Types of Advances. The Advances may be Floating Rate Advances or
Eurodollar Advances, or a combination thereof, selected by the Borrower in
accordance with Sections 2.9 and 2.10.

2.5.     Swing Line Loans.

2.5.1.    Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in Section 4.2 and, if such Swing Line Loan is to be made on
the date of the initial Advance hereunder, the satisfaction of the conditions
precedent set forth in Section 4.1 as well, from and including the date of this
Agreement and prior to the Facility Termination Date, the Swing Line Lender may,
in its sole discretion without any obligation, on the terms and conditions set
forth in this Agreement, make Swing Line Loans to the Borrower from time to time
in an aggregate principal amount not to exceed $20,000,000, provided that the
Outstanding Credit Exposure shall not at any time exceed the Aggregate
Commitments, and provided further that at no time shall the sum of (i) the Swing
Line Lender’s Pro Rata Share of the Swing Line Loans, plus (ii) the outstanding
Revolving Loans made by the Swing Line Lender pursuant to Section 2.1, exceed
the Swing Line Lender’s Commitment at such time, provided that it is
acknowledged

 

24



--------------------------------------------------------------------------------

that Swing Line Loans will reduce the Swing Line Lender’s Commitment only by the
Swing Line Lender’s Pro Rata Share of the Swing Line Loans. Subject to the terms
of this Agreement, the Borrower may borrow, repay and reborrow Swing Line Loans
at any time prior to the Facility Termination Date.

2.5.2.    Borrowing Notice. The Borrower shall deliver to the Administrative
Agent and the Swing Line Lender irrevocable notice (a “Swing Line Borrowing
Notice”) not later than noon (Chicago time) on the Borrowing Date of each Swing
Line Loan, specifying (i) the applicable Borrowing Date (which date shall be a
Business Day) and (ii) the aggregate amount of the requested Swing Line Loan
which shall be an amount not less than $500, 000 (and in multiples of $100,000
if in excess thereof). Each Swing Line Loan shall bear interest at the Floating
Rate or such other rate as agreed upon between the Borrower and the Swing Line
Lender, and shall mature as agreed to by the Swing Line Lender and the Borrower,
not to exceed 30 days after the date thereof.

2.5.3.    Making of Swing Line Loans. If a Swing Line Loan is to be made, the
Swing Line Lender shall make available the Swing Line Loan to the Borrower, in
immediately available funds or same day funds, at such Lending Installation of
the Swing Line Lender as determined by the Swing Line Lender.

2.5.4.    Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in
full by the Borrower on the earliest of (i) the date agreed to by the Swing Line
Lender and the Borrower, (ii) the date 30 days after the Borrowing Date for such
Swing Line Loan or (iii) the Facility Termination Date. The Swing Line Lender
may at any time in its sole discretion with respect to any outstanding Swing
Line Loan require each Lender (including the Swing Line Lender) to make a
Revolving Loan (or purchase a participation in any outstanding Swing Line Loan
if Revolving Loans may not be made due to a Default under Section 7.6 or 7.7) in
the amount of such Lender’s Pro Rata Share of such Swing Line Loan (including,
without limitation, any interest accrued and unpaid thereon), for the purpose of
repaying, or participating in, such Swing Line Loan. Not later than noon
(Chicago time) on the date of any notice received pursuant to this
Section 2.5.4, each Lender shall make available its required Revolving Loan or
participation interest, in funds immediately available in Chicago to the
Administrative Agent at its address specified pursuant to Article XIII.
Revolving Loans made pursuant to this Section 2.5.4 shall initially be Floating
Rate Loans and thereafter may be continued as Floating Rate Loans or converted
into Eurodollar Loans in the manner provided in Section 2.10 and subject to the
other conditions and limitations set forth in this Article II. Such Lender’s
obligation to make Revolving Loans or purchase participations pursuant to this
Section 2.5.4 to repay Swing Line Loans shall be unconditional, continuing,
irrevocable and absolute and shall not be affected by any circumstances,
including, without limitation, (a) any set-off, counterclaim, recoupment,
defense or other right which such Lender may have against the Administrative
Agent, the Swing Line Lender or any other Person, (b) the occurrence or
continuance of a Default or Unmatured Default, (c) any adverse change in the
condition (financial or otherwise) of the Borrower, or (d) any other
circumstances, happening or event whatsoever. In the event that any Lender fails
to make payment to the Administrative Agent of any amount due under this
Section 2.5.4, the Administrative Agent shall be entitled to receive, retain and
apply against such obligation the principal and interest otherwise payable to
such Lender hereunder until the Administrative Agent receives such payment from
such Lender or such obligation is otherwise fully satisfied. In addition to the
foregoing, if for any reason any Lender fails to make payment to the
Administrative Agent of any amount due under this Section 2.5.4, such Lender
shall be deemed, at the option of the Administrative Agent, to have
unconditionally and irrevocably purchased from the Swing Line Lender, without
recourse or warranty, an undivided interest and

 

25



--------------------------------------------------------------------------------

participation in the applicable Swing Line Loan in the amount of such Revolving
Loan, and such interest and participation may be recovered from such Lender
together with interest thereon at the Federal Funds Effective Rate for each day
during the period commencing on the date of demand and ending on the date such
amount is received. On the Facility Termination Date, the Borrower shall repay
in full the outstanding principal balance of the Swing Line Loans.

2.6.    Facility Fee; Reductions in Aggregate Commitment . (i) The Borrower
agrees to pay to the Administrative Agent for the account of each Lender
according to its Pro Rata Share a facility fee at a per annum rate equal to the
Applicable Fee Rate on the average daily amount of such Lender’s Commitment,
whether used or unused, from the date hereof to and including the Facility
Termination Date, payable on each Payment Date hereafter and on the Facility
Termination Date.

(ii)    The Borrower may permanently reduce the Aggregate Commitment in whole,
or in part ratably among the Lenders in integral multiples of $5,000,000, upon
at least three Business Days’ written notice to the Administrative Agent, which
notice shall specify the amount of any such reduction, provided, however, that
the amount of the Aggregate Commitment may not be reduced below the Aggregate
Outstanding Credit Exposure. All accrued facility fees on the amount of the
Aggregate Commitment so reduced or terminated shall be payable on the effective
date of any termination of the obligations of the Lenders to make Credit
Extensions hereunder.

2.7.    Minimum Amount of Each Advance. Each Eurodollar Advance shall be in the
minimum amount of $5,000,000 (and in multiples of $500,000 if in excess
thereof), and each Floating Rate Advance (other than an Advance to repay Swing
Line Loans) shall be in the minimum amount of $2,500,000 (and in multiples of
$500,000 if in excess thereof), provided, however, that any Floating Rate
Advance may be in the amount of the Available Aggregate Commitment.

2.8.    Optional Principal Payments. The Borrower may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances (other than
Swing Line Loans), or, in a minimum aggregate amount of $2,500,000 or any
integral multiple of $500,000 in excess thereof, any portion of the outstanding
Floating Rate Advances (other than Swing Line Loans) upon two Business Days’
prior notice to the Administrative Agent. The Borrower may at any time pay,
subject to the payment of any funding indemnification amounts required by
Section 3.3 but without penalty or premium, all outstanding Swing Line Loans,
or, in a minimum amount of $100,000 and increments of $50,000 in excess thereof,
any portion of the outstanding Swing Line Loans, with notice to the
Administrative Agent and the Swing Line Lender by 11:00 a.m. (Chicago time) on
the date of repayment. The Borrower may from time to time pay, subject to the
payment of any funding indemnification amounts required by Section 3.3 but
without penalty or premium, all outstanding Eurodollar Advances, or, in a
minimum aggregate amount of $5,000,000 or any integral multiple of $500,000 in
excess thereof, any portion of the outstanding Eurodollar Advances upon three
Business Days’ prior notice to the Administrative Agent.

2.9.    Method of Selecting Types and Interest Periods for New Advances. The
Borrower shall select the Type of Advance and, in the case of each Eurodollar
Advance, the Interest Period applicable thereto from time to time. The Borrower
shall give the Administrative Agent irrevocable notice by an Authorized Officer
(a “Borrowing Notice”) not later than 11:00 a.m. (Chicago time) on the Borrowing
Date of each Floating Rate Advance and not later than 11:00 a.m. (Chicago time)
on the third Business Days preceding the Borrowing Date for each Eurodollar
Advance, specifying:

 

  (i)

the Borrowing Date, which shall be a Business Day, of such Advance,

 

  (ii)

the aggregate amount of such Advance,

 

26



--------------------------------------------------------------------------------

  (iii)

the Type of Advance selected, and

 

  (iv)

in the case of each Eurodollar Advance, the Interest Period applicable thereto.

Not later than noon (Chicago time) on each Borrowing Date, each Lender shall
make available its Revolving Loan or Revolving Loans in funds immediately
available in Chicago to the Administrative Agent at its address specified
pursuant to Article XIII. The Administrative Agent will make the funds so
received from the Lenders available to the Borrower at the Administrative
Agent’s aforesaid address.

2.10.    Conversion and Continuation of Outstanding Advances. Floating Rate
Advances (other than Swing Line Loans) shall continue as Floating Rate Advances
unless and until such Floating Rate Advances are converted into Eurodollar
Advances pursuant to this Section 2.10 or are repaid in accordance with
Section 2.8. Each Eurodollar Advance shall continue as a Eurodollar Advance
until the end of the then applicable Interest Period therefor, at which time
such Eurodollar Advance shall be automatically converted into a Floating Rate
Advance unless (x) such Eurodollar Advance is or was repaid in accordance with
Section 2.8 or (y) the Borrower shall have given the Administrative Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurodollar Advance continue as a Eurodollar Advance
for the same or another Interest Period. Subject to the terms of Section 2.7,
the Borrower may elect from time to time to convert all or any part of a
Floating Rate Advance (other than a Swing Line Loan) into a Eurodollar Advance.
The Borrower shall give the Administrative Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of a Floating Rate Advance
into a Eurodollar Advance or continuation of a Eurodollar Advance not later than
11:00 a.m. (Chicago time) at least three Business Days prior to the date of the
requested conversion or continuation, specifying:

 

  (i)

the requested date, which shall be a Business Day, of such conversion or
continuation,

 

  (ii)

the aggregate amount and Type of the Advance which is to be converted or
continued, and

 

  (iii)

the amount of such Advance which is to be converted into or continued as a
Eurodollar Advance and the duration of the Interest Period applicable thereto.

2.11.    Changes in Interest Rate, etc. Each Floating Rate Advance (other than a
Swing Line Loan) shall bear interest on the outstanding principal amount
thereof, for each day from and including the date such Advance is made or is
automatically converted from a Eurodollar Advance into a Floating Rate Advance
pursuant to Section 2.10, to but excluding the date it is paid or is converted
into a Eurodollar Advance pursuant to Section 2.10 hereof, at a rate per annum
equal to the Floating Rate for such day. Each Swing Line Loan shall bear
interest on the outstanding principal amount thereof, for each day from and
including the day such Swing Line Loan is made to but excluding the date it is
paid, at a rate per annum equal to the Floating Rate for such day or such other
rate, if any, agreed to by the Borrower and the Swing Line Lender for such day.
Changes in the rate of interest on that portion of any Advance maintained as a
Floating Rate Advance will take effect simultaneously with each change in the
Alternate Base Rate. Each Eurodollar Advance shall bear interest on the
outstanding principal amount thereof from and including the first day of the
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at the interest rate determined by the Administrative Agent as
applicable to such Eurodollar Advance based upon the Borrower’s selections under
Sections 2.9 and 2.10 and otherwise in accordance with the terms hereof. No
Interest Period may end after the Facility Termination Date.

2.12.    Rates Applicable After Default. Notwithstanding anything to the
contrary contained in Section 2.9 or 2.10, during the continuance of a Default
or Unmatured Default the Required Lenders may,

 

27



--------------------------------------------------------------------------------

at their option, by notice to the Borrower (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 8.2
requiring unanimous consent of the Lenders to changes in interest rates),
declare that no Advance may be made as, converted into or continued as a
Eurodollar Advance. During the continuance of a Default the Required Lenders
may, at their option, by notice to the Borrower (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 8.2
requiring unanimous consent of the Lenders to changes in interest rates),
declare that (i) each Eurodollar Advance shall bear interest for the remainder
of the applicable Interest Period at the rate otherwise applicable to such
Interest Period plus 2% per annum, (ii) each Floating Rate Advance shall bear
interest at a rate per annum equal to the Floating Rate in effect from time to
time plus 2% per annum and (iii) the LC Fee shall be increased by 2% per annum,
provided that, during the continuance of a Default under Section 7.6 or 7.7, the
interest rates set forth in clauses (i) and (ii) above and the increase in the
LC Fee set forth in clause (iii) above shall be applicable to all Credit
Extensions without any election or action on the part of the Administrative
Agent or any Lender.

2.13.    Method of Payment. All payments of the Obligations hereunder shall be
made, without setoff, deduction, or counterclaim, in immediately available funds
to the Administrative Agent at the Administrative Agent’s address specified
pursuant to Article XIII, or at any other Lending Installation of the
Administrative Agent specified in writing by the Administrative Agent to the
Borrower, by noon (local time) on the date when due and shall (except in the
case of Reimbursement Obligations for which the LC Issuer has not been fully
indemnified by the Lenders, with respect to repayments of Swing Line Loans or as
otherwise specifically required hereunder) be applied ratably by the
Administrative Agent among the Lenders. Each payment delivered to the
Administrative Agent for the account of any Lender shall be delivered promptly
by the Administrative Agent to such Lender in the same type of funds that the
Administrative Agent received at its address specified pursuant to Article XIII
or at any Lending Installation specified in a notice received by the
Administrative Agent from such Lender. Notwithstanding the foregoing, no
payments of principal, interest, fees or other amounts delivered to the
Administrative Agent for the account of any Defaulting Lender shall be delivered
by the Administrative Agent to such Defaulting Lender. Instead, such payments
shall, for so long as such Defaulting Lender shall be a Defaulting Lender, be
held by the Administrative Agent, and the Administrative Agent is hereby
authorized and directed by all parties hereto to hold such funds in escrow and
apply such funds as follows: (i) First, if applicable to any payments due from
such Defaulting Lender to the Administrative Agent or the LC Issuer, and
(ii) Second, to Credit Extensions required to be made by such Defaulting Lender
on any Borrowing Date to the extent such Defaulting Lender fails to make such
Credit Extensions. Notwithstanding the foregoing, upon the termination of all
Commitments and the payment and performance of all of the Obligations (other
than those owing to a Defaulting Lender), any funds then held in escrow by the
Administrative Agent pursuant to the preceding sentence shall be distributed to
each Defaulting Lender, pro rata in proportion to amounts that would be due to
each Defaulting Lender but for the fact that it is a Defaulting Lender. Each
reference to the Administrative Agent in this Section 2.13 shall also be deemed
to refer, and shall apply equally, to the LC Issuer, in the case of payments
required to be made by the Borrower to the LC Issuer pursuant to Section 2.20.6,
and the Swing Line Lender, in the case of payments required to be made by the
Borrower to the Swing Line Lender pursuant to Section 2.5.4.

2.14.    Noteless Agreement; Evidence of Indebtedness. (i) Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

(ii) The Administrative Agent shall also maintain accounts in which it will
record (a) the amount of each Loan made hereunder, the Type thereof and the
Interest Period with respect thereto, (b) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder, (c) the original stated amount of each Facility LC and the
amount of LC Obligations outstanding at any time, and (d) the amount of any sum
received by the Administrative Agent hereunder from the Borrower and each
Lender’s share thereof.

 

28



--------------------------------------------------------------------------------

(iii) The entries maintained in the accounts maintained pursuant to paragraphs
(i) and (ii) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

(iv) Any Lender may request that its Revolving Loans be evidenced by a
promissory note or, in the case of the Swing Line Lender, promissory notes
representing its Revolving Loans and Swing Line Loans, respectively,
substantially in the form of Exhibit B, with appropriate changes for notes
evidencing Swing Line Loans (each a “Note”). In such event, the Borrower shall
prepare, execute and deliver to such Lender such Note or Notes payable to the
order of such Lender. Thereafter, the Loans evidenced by each such Note and
interest thereon shall at all times (including after any assignment pursuant to
Section 12.1) be represented by one or more Notes payable to the order of the
payee named therein or any assignee pursuant to Section 12.1, except to the
extent that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in paragraphs (i) and (ii) above.

2.15.    Telephonic Notices. The Borrower hereby authorizes the Lenders and the
Administrative Agent to extend, convert or continue Advances, effect selections
of Types of Advances and to transfer funds based on telephonic notices made by
any person or persons the Administrative Agent or any Lender in good faith
believes to be an Authorized Officer, it being understood that the foregoing
authorization is specifically intended to allow Borrowing Notices, Swing Line
Borrowing Notices and Conversion/Continuation Notices to be given
telephonically. The Borrower agrees to deliver promptly to the Administrative
Agent a written (which includes electronic mail) confirmation, if such
confirmation is requested by the Administrative Agent or any Lender, of each
telephonic notice signed by an Authorized Officer. If the written confirmation
differs in any material respect from the action taken by the Administrative
Agent and the Lenders, the records of the Administrative Agent and the Lenders
shall constitute prima facie evidence of the action requested by Borrower.

2.16.    Interest Payment Dates; Interest and Fee Basis. Interest accrued on
each Floating Rate Advance shall be payable on each Payment Date, commencing
with the first such date to occur after the date hereof, on any date on which
the Floating Rate Advance is prepaid, whether due to acceleration or otherwise,
and at maturity. Interest accrued on that portion of the outstanding principal
amount of any Floating Rate Advance converted into a Eurodollar Advance on a day
other than a Payment Date shall be payable on the date of conversion. Interest
accrued on each Eurodollar Advance shall be payable on the last day of its
applicable Interest Period, on any date on which the Eurodollar Advance is
prepaid, whether by acceleration or otherwise, and at maturity. Interest accrued
on each Eurodollar Advance having an Interest Period longer than three months
shall also be payable within three (3) Business Days following the Borrower’s
receipt of an invoice (which invoice may not be delivered to the Borrower more
than three (3) Business Days prior to the applicable payment date) from the
Administrative Agent with respect to the period ending on the last day of each
three-month interval during such Interest Period. Interest, facility fees and LC
Fees, other than interest based on the Floating Rate, shall be calculated for
actual days elapsed on the basis of a 360-day year. Interest based on the
Floating Rate shall be calculated for actual days elapsed on the basis of a 365-
(or 366-, as the case may be) day year. Interest shall be payable for the day an
Advance is made but not for the day of any payment on the amount paid if payment
is received prior to noon (local time) at the place of payment. If any payment
of principal of or interest on an Advance shall become due on a day which is not
a Business Day, such payment shall be made on the next succeeding Business Day
and, in the case of a principal payment, such extension of time shall be
included in computing interest in connection with such payment.

 

29



--------------------------------------------------------------------------------

2.17.    Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Administrative Agent will notify
each Lender of the contents of each Aggregate Commitment reduction notice,
Borrowing Notice, Conversion/Continuation Notice, and repayment notice received
by it hereunder. The Administrative Agent will notify each Lender of the
interest rate applicable to each Eurodollar Advance promptly upon determination
of such interest rate and will give each Lender prompt notice of each change in
the Alternate Base Rate.

2.18.    Lending Installations. Each Lender may book its Loans and its
participation in any LC Obligations and Swing Line Loans and the LC Issuer may
book the Facility LCs at any Lending Installation selected by such Lender or the
LC Issuer, as the case may be, and may change its Lending Installation from time
to time, subject to the limitations of Section 3.5 hereof. All terms of this
Agreement shall apply to any such Lending Installation and the Loans, Facility
LCs, participations in LC Obligations and any Notes issued hereunder shall be
deemed held by each Lender or the LC Issuer, as the case may be, for the benefit
of any such Lending Installation. Each Lender and the LC Issuer may, by written
notice to the Administrative Agent and the Borrower in accordance with Article
XIII, designate replacement or additional Lending Installations through which
Loans will be made by it or Facility LCs will be issued by it and for whose
account Loan payments or payments with respect to Facility LCs are to be made.

2.19.    Non-Receipt of Funds by the Administrative Agent. Unless the Borrower
or a Lender, as the case may be, notifies the Administrative Agent prior to the
date on which it is scheduled to make payment to the Administrative Agent of
(i) in the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made. The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the Borrower, as the case may be, has not in fact made such
payment to the Administrative Agent, the recipient of such payment shall, on
demand by the Administrative Agent, repay to the Administrative Agent the amount
so made available together with interest thereon in respect of each day during
the period commencing on the date such amount was so made available by the
Administrative Agent until the date the Administrative Agent recovers such
amount at a rate per annum equal to (x) in the case of payment by a Lender, the
Federal Funds Effective Rate for such day for the first three days and,
thereafter, the interest rate applicable to the relevant Loan or (y) in the case
of payment by the Borrower, the interest rate applicable to the relevant Loan.

2.20.    Facility LCs.

2.20.1. Issuance. The LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue letters of credit (each, a “Facility LC”) and
to renew, extend, increase, decrease or otherwise modify each Facility LC
(“Modify,” and each such action a “Modification”), from time to time from and
including the date of this Agreement and prior to the Facility Termination Date
upon the request of the Borrower; provided that immediately after each such
Facility LC is issued or Modified, (i) the aggregate amount of the outstanding
LC Obligations shall not exceed $20,000,000 and (ii) the Aggregate Outstanding
Credit Exposure shall not exceed the Aggregate Commitments. Facility LCs may
have an expiry date beyond the Facility Termination Date, provided that (a) no
Facility LC shall have an expiry date later than the date one year after the
Facility Termination Date and (b) the Borrower is unconditionally obligated,
without any further notice, act or demand, to (x) pay to the Administrative
Agent an amount in immediately available funds, which funds shall be held in the
Facility LC Collateral

 

30



--------------------------------------------------------------------------------

Account, equal to 105% to the amount of LC Obligations outstanding on the
Facility Termination Date or (y) provide a letter of credit in the amount of,
and securing, such LC Obligations in form and substance, and issued by an
issuer, acceptable to the Required Lenders and the Administrative Agent. The
letters of credit identified on Schedule 2.20 (each an “Existing Facility LC”)
shall each be deemed to be a “Facility LC” issued on the date of this Agreement
for all purposes of the Loan Documents. Notwithstanding anything herein to the
contrary, the LC Issuer shall have no obligation hereunder to issue, and shall
not issue, any Facility LC the proceeds of which would be made available to any
Person (i) to fund any activity or business of or with any Sanctioned Person, or
in any country or territory that, at the time of such funding, is the subject of
any Sanctions or (ii) in any manner that would result in a violation of any
Sanctions by any party to this Agreement.

2.20.2. Participations. Upon the issuance or Modification by the LC Issuer of a
Facility LC in accordance with this Section 2.20, the LC Issuer shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its Pro
Rata Share.

2.20.3. Notice. Subject to Section 2.20.1, the Borrower shall give the LC Issuer
notice prior to 11:00 a.m. (Chicago time) at least two Business Days prior to
the proposed date of issuance or Modification of each Facility LC, specifying
the beneficiary, the account party, the proposed date of issuance (or
Modification) and the expiry date of such Facility LC, and describing the
proposed terms of such Facility LC and the nature of the transactions proposed
to be supported thereby. The account party shall be the Borrower or a
Wholly-Owned Subsidiary, and if the account party is a Wholly-Owned Subsidiary
the Borrower hereby agrees that it shall be jointly and severally, absolutely
and unconditionally liable with such Wholly-Owned Subsidiary for all
reimbursement obligations and all other liabilities with respect to such
Facility LC and such Wholly-Owned Subsidiary shall agree to all applicable terms
hereunder and execute such other agreements requested by the Administrative
Agent in connection with any such Facility LC. Upon receipt of such notice, the
LC Issuer shall promptly notify the Administrative Agent, and the Administrative
Agent shall promptly notify each Lender, of the contents thereof and of the
amount of such Lender’s participation in such proposed Facility LC. The issuance
or Modification by the LC Issuer of any Facility LC shall, in addition to the
conditions precedent set forth in Article IV (the satisfaction of which the LC
Issuer shall have no duty to ascertain), be subject to the conditions precedent
that such Facility LC shall be satisfactory to the LC Issuer and that the
Borrower shall have executed and delivered such application agreement and/or
such other instruments and agreements relating to such Facility LC as the LC
Issuer shall have reasonably requested (each, a “Facility LC Application”). In
the event of any conflict between the terms of this Agreement and the terms of
any Facility LC Application, the terms of this Agreement shall control.

2.20.4. LC Fees. The Borrower shall pay to the Administrative Agent, for the
account of the Lenders ratably in accordance with their respective Pro Rata
Shares, with respect to each Facility LC (including, without limitation, each
Existing Facility LC), a letter of credit fee at a per annum rate equal to the
Applicable Margin for Eurodollar Loans in effect from time to time on the face
amount of such Facility LC, such fee to be payable in arrears on each Payment
Date (each such fee described in this sentence an “LC Fee”). The Borrower shall
also pay to the LC Issuer for its own account (x) at the time of issuance of
each Facility LC, a fronting fee in an amount to be agreed upon between the LC
Issuer and the Borrower, and (y) documentary and processing charges in
connection with the issuance or Modification of and draws under Facility LCs in
accordance with the LC Issuer’s standard schedule for such charges as in effect
from time to time.

 

31



--------------------------------------------------------------------------------

2.20.5.    Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the LC Issuer shall notify the Administrative Agent and the Administrative Agent
shall promptly notify the Borrower and each other Lender as to the amount to be
paid by the LC Issuer as a result of such demand and the proposed payment date
(the “LC Payment Date”). The responsibility of the LC Issuer to the Borrower and
each Lender shall be only to determine that the documents (including each demand
for payment) delivered under each Facility LC in connection with such
presentment shall be in substantial conformity with such Facility LC. The LC
Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs as it does with respect to letters of credit
in which no participations are granted, it being understood that in the absence
of any gross negligence or willful misconduct by the LC Issuer, each Lender
shall be unconditionally and irrevocably liable without regard to the occurrence
of any Default or any condition precedent whatsoever, to reimburse the LC Issuer
on demand for (i) such Lender’s Pro Rata Share of the amount of each payment
made by the LC Issuer under each Facility LC to the extent such amount is not
reimbursed by the Borrower pursuant to Section 2.20.6 below, plus (ii) interest
on the foregoing amount to be reimbursed by such Lender, for each day from the
date of the LC Issuer’s demand for such reimbursement (or, if such demand is
made after 11:00 a.m. (Chicago time) on such date, from the next succeeding
Business Day) to the date on which such Lender pays the amount to be reimbursed
by it, at a rate of interest per annum equal to the Federal Funds Effective Rate
for the first three days and, thereafter, at a rate of interest equal to the
rate applicable to Floating Rate Advances.

2.20.6.    Reimbursement by Borrower. The Borrower shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer on or before the applicable
LC Payment Date for any amounts to be paid by the LC Issuer upon any drawing
under any Facility LC, without presentment, demand, protest or other formalities
of any kind; provided that neither the Borrower nor any Lender shall hereby be
precluded from asserting any claim for direct (but not consequential) damages
suffered by the Borrower or such Lender to the extent, but only to the extent,
caused by (i) the willful misconduct or gross negligence of the LC Issuer in
determining whether a request presented under any Facility LC issued by it
complied with the terms of such Facility LC or (ii) the LC Issuer’s failure to
pay under any Facility LC issued by it after the presentation to it of a request
strictly complying with the terms and conditions of such Facility LC. All such
amounts paid by the LC Issuer and remaining unpaid by the Borrower shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to (x) the rate applicable to Floating Rate Advances for such day if such day
falls on or before the applicable LC Payment Date and (y) the sum of 2% plus the
rate applicable to Floating Rate Advances for such day if such day falls after
such LC Payment Date. The LC Issuer will pay to each Lender ratably in
accordance with its Pro Rata Share all amounts received by it from the Borrower
for application in payment, in whole or in part, of the Reimbursement Obligation
in respect of any Facility LC issued by the LC Issuer, but only to the extent
such Lender has made payment to the LC Issuer in respect of such Facility LC
pursuant to Section 2.20.5. Subject to the terms and conditions of this
Agreement (including without limitation the submission of a Borrowing Notice in
compliance with Section 2.9 and the satisfaction of the applicable conditions
precedent set forth in Article IV), the Borrower may request an Advance
hereunder for the purpose of satisfying any Reimbursement Obligation.

2.20.7.    Obligations Absolute. The Borrower’s obligations under this
Section 2.20 shall be absolute and unconditional under any and all circumstances
and irrespective of any setoff,

 

32



--------------------------------------------------------------------------------

counterclaim or defense to payment which the Borrower may have or have had
against the LC Issuer, any Lender or any beneficiary of a Facility LC. The
Borrower further agrees with the LC Issuer and the Lenders that the LC Issuer
and the Lenders shall not be responsible for, and the Borrower’s Reimbursement
Obligation in respect of any Facility LC shall not be affected by, among other
things, the validity or genuineness of documents or of any endorsements thereon,
even if such documents should in fact prove to be in any or all respects
invalid, fraudulent or forged, or any dispute between or among the Borrower, any
of its Affiliates, the beneficiary of any Facility LC or any financing
institution or other party to whom any Facility LC may be transferred or any
claims or defenses whatsoever of the Borrower or of any of its Affiliates
against the beneficiary of any Facility LC or any such transferee. The LC Issuer
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Facility LC. The Borrower agrees that any
action taken or omitted by the LC Issuer or any Lender under or in connection
with each Facility LC and the related drafts and documents, if done without
gross negligence or willful misconduct, shall be binding upon the Borrower and
shall not put the LC Issuer or any Lender under any liability to the Borrower.
Nothing in this Section 2.20.7 is intended to limit the right of the Borrower to
make a claim against the LC Issuer for damages as contemplated by the proviso to
the first sentence of Section 2.20.6.

2.20.8.    Actions of LC Issuer. The LC Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by the LC Issuer.
The LC Issuer shall be fully justified in failing or refusing to take any action
under this Agreement unless it shall first have received such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.20, the LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.

2.20.9.    Indemnification. The Borrower hereby agrees to indemnify and hold
harmless each Lender, the LC Issuer and the Administrative Agent, and their
respective directors, officers, agents and employees from and against any and
all claims and damages, losses, liabilities, costs or expenses which such
Lender, the LC Issuer or the Administrative Agent may incur (or which may be
claimed against such Lender, the LC Issuer or the Administrative Agent by any
Person whatsoever) by reason of or in connection with the issuance, execution
and delivery or transfer of or payment or failure to pay under any Facility LC
or any actual or proposed use of any Facility LC, including, without limitation,
any claims, damages, losses, liabilities, costs or expenses which the LC Issuer
may incur by reason of or in connection with (i) the failure of any other Lender
to fulfill or comply with its obligations to the LC Issuer hereunder (but
nothing herein contained shall affect any rights the Borrower may have against
any defaulting Lender) or (ii) by reason of or on account of the LC Issuer
issuing any Facility LC which specifies that the term “Beneficiary” included
therein includes any successor by operation of law of the named Beneficiary, but
which Facility LC does not require that any drawing by any such successor
Beneficiary be accompanied by a copy of a legal document, satisfactory to the LC
Issuer, evidencing the appointment of such successor Beneficiary; provided that
the Borrower shall not

 

33



--------------------------------------------------------------------------------

be required to indemnify any Lender, the LC Issuer or the Administrative Agent
for any claims, damages, losses, liabilities, costs or expenses to the extent,
but only to the extent, caused by (x) the willful misconduct or gross negligence
of the LC Issuer in determining whether a request presented under any Facility
LC complied with the terms of such Facility LC or (y) the LC Issuer’s failure to
pay under any Facility LC after the presentation to it of a request strictly
complying with the terms and conditions of such Facility LC. Nothing in this
Section 2.20.9 is intended to limit the obligations of the Borrower under any
other provision of this Agreement.

2.20.10.    Lenders’ Indemnification. Each Lender shall, ratably in accordance
with its Pro Rata Share, indemnify the LC Issuer, its affiliates and their
respective directors, officers, agents and employees (to the extent not
reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or the LC Issuer’s failure to pay under any Facility LC after the
presentation to it of a request strictly complying with the terms and conditions
of the Facility LC) that such indemnitees may suffer or incur in connection with
this Section 2.20 or any action taken or omitted by such indemnitees hereunder.

2.20.11.    Facility LC Collateral Account. The Borrower agrees that it will,
upon the request of the Administrative Agent or the Required Lenders after a
Default has occurred and is continuing and until the final expiration date of
any Facility LC and thereafter as long as any amount is due and owing to the LC
Issuer or the Lenders in respect of any Facility LC, maintain a special
collateral account pursuant to arrangements satisfactory to the Administrative
Agent (the “Facility LC Collateral Account”) at the Administrative Agent’s
office at the address specified pursuant to Article XIII, in the name of the
Borrower but under the sole dominion and control of the Administrative Agent,
for the benefit of the Lenders and in which the Borrower shall have no interest
other than as set forth in Section 8.1. The Borrower hereby pledges, assigns and
grants to the Administrative Agent, on behalf of and for the ratable benefit of
the Lenders and the LC Issuer, a security interest in all of the Borrower’s
right, title and interest in and to all funds which may from time to time be on
deposit in the Facility LC Collateral Account to secure the prompt and complete
payment and performance of the Obligations, provided that it is acknowledged and
agreed that no funds may be required to be deposited in such Facility LC
Collateral Account until after a Default. The Administrative Agent will invest
any funds on deposit from time to time in the Facility LC Collateral Account in
certificates of deposit of JPMCB having a maturity not exceeding 30 days.
Nothing in this Section 2.20.11 shall either obligate the Administrative Agent
to require the Borrower to deposit any funds in the Facility LC Collateral
Account until after a Default or limit the right of the Administrative Agent to
release any funds held in the Facility LC Collateral Account in each case other
than as required under Section 2.20.1 or Section 8.1.

2.20.12.    Rights as a Lender. In its capacity as a Lender, the LC Issuer shall
have the same rights and obligations as any other Lender.

2.21.    Extension of Facility Termination Date. The Borrower may request a
one-year extension of the Facility Termination Date by submitting a request for
an extension to the Administrative Agent (an “Extension Request”) no more than
90 and no less than 50 days prior to each anniversary of the closing of this
Agreement. Promptly upon receipt of an Extension Request, the Administrative
Agent shall notify each Lender thereof and shall request each Lender to approve
the Extension Request. Each Lender approving the Extension Request shall deliver
its written consent no later than 15 days prior to such anniversary of the
closing of this Agreement. If the consent of each of the Lenders is received by
the Administrative Agent, the Facility Termination Date shall be extended by one
year from the then existing Facility Termination Date and the Administrative
Agent shall promptly notify the Borrower and each Lender of the new Facility
Termination Date. No Lender shall be required to consent to such Extension
Request.

 

34



--------------------------------------------------------------------------------

2.22.    Replacement of Lender. If the Borrower is required pursuant to
Section 3.2, 3.3 or 3.4 to make any additional payment to any Lender or if any
Lender’s obligation to make or continue, or to convert Floating Rate Advances
into, Eurodollar Advances shall be suspended pursuant to Section 3.1, or if any
Lender does not approve or consent to a proposed change, waiver, discharge or
termination pursuant to Section 8.2.1 or an Extension Request pursuant to
Section 2.21 when Lenders constituting the Required Lenders are approving such
proposed change, waiver, discharge or termination pursuant to Section 8.2.1 or
Extension Request, as applicable, or if any Lender is a Defaulting Lender (any
Lender so affected an “Affected Lender”), the Borrower may elect to replace such
Affected Lender as a Lender party to this Agreement, provided that no Default or
Unmatured Default shall have occurred and be continuing at the time of such
replacement, and provided further that, concurrently with such replacement,
(i) another bank or other entity which is reasonably satisfactory to the
Borrower and the Administrative Agent shall agree, as of such date, to purchase
for cash the Advances and other Obligations due to the Affected Lender pursuant
to an Assignment and Assumption and to become a Lender for all purposes under
this Agreement and to assume all obligations of the Affected Lender to be
terminated as of such date and to comply with the requirements of Section 12.1
applicable to assignments, and (ii) the Borrower shall pay to such Affected
Lender in same day funds on the day of such replacement (A) all interest, fees
and other amounts then accrued but unpaid to such Affected Lender by the
Borrower hereunder to and including the date of termination, including without
limitation payments due to such Affected Lender under Sections 3.2, 3.3 and 3.4,
and (B) an amount, if any, equal to the payment which would have been due to
such Lender on the day of such replacement under Section 3.3 had the Loans of
such Affected Lender been prepaid on such date rather than sold to the
replacement Lender.

2.23    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a)    fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.6(i);

(b)    any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 11.1 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to any LC Issuer or Swing
Line Lender hereunder; third, to cash collateralize LC Obligations with respect
to such Defaulting Lender in accordance with this Section; fourth, as the
Borrower may request (so long as no Default or Unmatured Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) cash collateralize future LC
Obligations with respect to such Defaulting Lender with respect to future
Facility LC’s issued under this Agreement, in accordance with this Section;
sixth, to the payment of any amounts owing to the Lenders, the LC Issuers or
Swing Line Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the LC Issuers or Swing Line Lenders
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement or under any other Loan Document; seventh,
so long as no Default or Unmatured Default exists, to the payment of any amounts

 

35



--------------------------------------------------------------------------------

owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement or
under any other Loan Document; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Facility LC’s
were issued at a time when the conditions set forth in Section 4.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Obligations and Swing Line Loans are held by the Lenders pro rata in
accordance with the Commitments without giving effect to clause (d) below. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto.

(c)     such Defaulting Lender shall not have the right to vote on any issue on
which voting is required and the Commitment and Outstanding Credit Exposure of
such Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 8.2); provided,
that this clause (c) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby or of all Lenders;

(d)     if any Swing Line Loan Exposure or Facility LC Credit Exposure exists at
the time such Lender becomes a Defaulting Lender then:

(i)     all or any part of the Swing Line Loan Exposure and LC Obligations of
such Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Pro Rata Shares but only to the extent (x) the
sum of all non-Defaulting Lenders’ Outstanding Credit Exposures plus such
Defaulting Lender’s Swing Line Loan Exposure and LC Obligations does not exceed
the total of all non-Defaulting Lenders’ Commitments and (y) such allocation
would not cause any non-Defaulting Lenders’ Outstanding Credit Exposures to
exceed such non-Defaulting Lenders’ Commitments;

(ii)     if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within three Business Days following
notice by the Administrative Agent (x) first, prepay such Swing Line Loan
Exposure and (y) second, cash collateralize for the benefit of the LC Issuer
only the Borrower’s obligations corresponding to such Defaulting Lender’s LC
Obligations (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.20.11 for so
long as such LC Obligations is outstanding;

(iii)     if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Obligations pursuant to clause (ii) above, the Borrower shall not be
required to pay the LC Fee to such Defaulting Lender pursuant to the first
sentence of Section 2.20.4 with respect to such Defaulting Lender’s LC
Obligations during the period such Defaulting Lender’s LC Obligations is cash
collateralized;

(iv)     if the LC Obligations of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.20.4 shall be adjusted in accordance with such non-Defaulting Lenders’
Pro Rata Shares; and

 

36



--------------------------------------------------------------------------------

(v)     if all or any portion of such Defaulting Lender’s LC Obligations is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the LC Issuer or any
other Lender hereunder, all LC Fees payable under to the first sentence of
Section 2.20.4 with respect to such Defaulting Lender’s LC Obligations shall be
payable to the LC Issuer until and to the extent that such LC Obligations is
reallocated and/or cash collateralized; and so long as such Lender is a
Defaulting Lender, the Administrative Agent shall not be required to fund any
Swing Line Loan and the LC Issuer shall not be required to issue, amend or
increase any Facility LC, unless it is satisfied that the related exposure and
the Defaulting Lender’s then outstanding LC Obligations will be 100% covered by
the Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.23(d), and participating
interests in any newly made Swing Line Loan or any newly issued or increased
Facility LC shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.23(d)(i) (and such Defaulting Lender shall not
participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Administrative Agent or the LC Issuer has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Administrative Agent shall not be required to fund any Swing Line Loan and the
LC Issuer shall not be required to issue, amend or increase any Facility LC,
unless the Administrative Agent or the LC Issuer, as the case may be, shall have
entered into arrangements with the Borrower or such Lender, satisfactory to the
Administrative Agent or the LC Issuer, as the case may be, to defease any risk
to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, the Administrative
Agent and the LC Issuer each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swing Line Loan Exposure and LC Obligations of the Lenders shall be readjusted
to reflect the inclusion of such Lender’s Commitment and on such date such
Lender shall purchase at par such of the Loans of the other Lenders (other than
Swing Line Loans) as the Administrative Agent shall determine may be necessary
in order for such Lender to hold such Loans in accordance with its Pro Rata
Share.

2.24     Incremental Credit Extensions.

(a)     At any time and subject to the terms and conditions of this
Section 2.24, the Borrower may request (i) one or more tranches of term loans
(the “Incremental Term Loans”) and/or (ii) one or more increases in the
Aggregate Commitment (each such increase, a “Commitment Increase”) with the
consent of the Administrative Agent but without the consent of any Lender not
providing such Incremental Term Loans or Commitment Increases, as the case may
be; provided that the aggregate amount of all Incremental Term Loans and all
Commitments (after giving effect to all Commitment Increases) shall not exceed
$225,000,000. Any tranche of Incremental Term Loans (A) shall be available to
the Borrower in Dollars and (B) shall rank pari passu in right of payment and
security with the Revolving Loans, (C) shall not mature earlier than the
Facility Termination Date (but may have amortization prior to such date, may be
required to be mandatorily prepaid in full prior to prepayment of the Revolving
Loans, and may permit voluntary prepayments by the Borrower) and (D) except as
set forth above, shall be treated substantially the same as (and in any event no
more favorably than) the Revolving Loans; provided that (1) the terms and
conditions applicable to any tranche of Incremental Term Loans maturing after
the Facility Termination Date may provide for material additional or different
financial or other covenants or prepayment requirements applicable only during
periods after the Facility Termination Date and (2) the Incremental Term Loans
may be priced differently than the Revolving Loans.

 

37



--------------------------------------------------------------------------------

(b)     Each tranche of Incremental Term Loans and each Commitment Increase
shall be in a minimum amount of $10,000,000 and integral multiples of
$5,000,000. A commitment to make Incremental Term Loans shall become an
“Incremental Term Loan Commitment” under this Agreement, and a commitment to
participate in a Commitment Increase shall become a “Commitment” (or in the case
of a Commitment Increase to be provided by an existing Lender, an increase in
such Lender’s Commitment) under this Agreement, in any such case, pursuant to a
“Commitment and Acceptance” substantially in the form of Exhibit C (a
“Commitment and Acceptance”). Any request for a tranche of Incremental Term
Loans or a Commitment Increase shall be made in a written notice (an “Increase
Notice”) given to the Administrative Agent by the Borrower not less than
ten Business Days (or such other period agreed to between the Administrative
Agent and the Borrower) prior to the proposed effective date therefor, which
Increase Notice shall specify the amount of the proposed tranche of Incremental
Term Loans or the Commitment Increase, as the case may be, and the proposed
effective date thereof. Incremental Term Loans may be made, and Commitment
Increases may be provided, by any existing Lender or by any other bank or other
financial institution (any such other bank or other financial institution, a
“Proposed New Lender”) as determined by the Administrative Agent and the
Borrower; provided that any Proposed New Lender in the case of a Commitment
Increase shall be consented to by the LC Issuer and Swing Line Lender. The
Administrative Agent shall notify the Borrower and the Lenders on or before the
Business Day immediately prior to the proposed effective date of the tranche of
Incremental Term Loan Commitments (and the related Incremental Term Loans) or
the Commitment Increase, of the amount of each Lender’s and Proposed New
Lender’s Incremental Term Loan Commitment or new or increased Commitment, as
applicable, and the resulting aggregate amount of the tranche of Incremental
Term Loan Commitments (and the related Incremental Term Loans) or the amount of
the Aggregate Commitment, as the case may be, which amount shall be effective on
the following Business Day, subject to the satisfaction of the conditions
described in clause (c) below.

(c)     Without limiting the applicability of any conditions to Advances set
forth in this Agreement, the effectiveness of any tranche of Incremental Term
Loan Commitments (and the corresponding availability of the related Incremental
Term Loans) and the effectiveness of each Commitment Increase shall be subject
to the following conditions precedent:

(i)     Both as of the date of the applicable Increase Notice and as of the
proposed effective date of such Incremental Term Loan Commitments (and related
Incremental Term Loans) or Commitment Increase, (x) all representations and
warranties under Article V and the other Loan Documents shall be true and
correct in all material respects as though made on such date (except with
respect to any representation or warranty expressly stated to have been made as
of a specific date which shall have been true and correct in all material
respects as of such specified date), (y) no event shall have occurred and then
be continuing which constitutes an Unmatured Default or a Default and (z) the
Borrower shall have demonstrated to the Administrative Agent’s reasonable
satisfaction that, as of the proposed effective date of the Commitment Increase
or Incremental Term Loan Commitments, as the case may be, after giving effect
thereto, the Borrower and its Subsidiaries are in compliance on a pro forma
basis with the covenants contained in Section 6.17 recomputed as of the last day
of the most recently ended fiscal quarter of the Borrower for which financial
statements are available, as if such Commitment Increase or Incremental Term
Loan Commitments, as applicable, had been effective as of the first day of each
relevant period for testing such compliance;

(ii)     the Borrower, the Administrative Agent and each Proposed New Lender or
Lender that shall have agreed to provide a commitment in support of such
Incremental Term Loans or Commitment Increase shall have executed and delivered
a Commitment and Acceptance;

(iii)     counsel for the Loan Parties shall have provided to the Administrative
Agent supplemental opinions in form and substance reasonably satisfactory to the
Administrative Agent;

 

38



--------------------------------------------------------------------------------

(iv)     the Borrower, the Guarantors and the Proposed New Lenders shall
otherwise have executed and delivered such other instruments and documents as
may be required under Article IV or that the Administrative Agent shall have
reasonably requested in connection with such increase (including, in the case of
a tranche of Incremental Term Loans, an amendment to, or amended and restatement
of, this Agreement and, as appropriate, the other Loan Documents (an
“Incremental Term Loan Amendment”), executed by the Borrower, each Lender
agreeing to provide such Incremental Term Loans, if any, each Proposed New
Lender, if any, and the Administrative Agent, which amendment or amendments may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent, to effect such Incremental
Term Loans in accordance with this Section 2.24), and each Loan Party shall have
reaffirmed its obligations, and the Liens granted, under the Loan Documents; and

(v)     in the case of a Commitment Increase, the Administrative Agent shall
have administered the reallocation of the Outstanding Credit Exposures on the
effective date of such increase ratably among the Lenders (including new
Lenders) after giving effect to such increase; provided, that (1) the Borrower
hereby agree to compensate the Lenders for all losses, expenses and liabilities
incurred by any Lender in connection with the sale or assignment of any
Eurodollar Loan resulting from such reallocation on the terms and in the manner
set forth in Section 3.3, and (2) the Administrative Agent and the Lenders
hereby agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
reallocations effected pursuant to this clause (v).

Upon satisfaction of the conditions precedent to any tranche of Incremental Term
Loans or Commitment Increase, the Administrative Agent shall promptly advise the
Borrower and each Lender of the effective date thereof (each such effective
date, an “Increase Effective Date”). Upon any Increase Effective Date that is
supported by a Proposed New Lender, such Proposed New Lender shall become a
party to this Agreement as a Lender and shall have the rights and obligations of
a Lender hereunder. Nothing contained herein shall constitute, or otherwise be
deemed to be, a commitment or other requirement on the part of any Lender to
make Incremental Term Loans or increase its Commitment at any time.

ARTICLE III

YIELD PROTECTION; TAXES

3.1    Alternate Rate of Interest; Illegality.

(a)    If prior to the commencement of any Interest Period for a Eurodollar
Advance:

(i)     the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Eurodollar Base Rate or the LIBO Rate, as
applicable (including, without limitation, by means of an Interpolated Rate or
because the LIBO Screen Rate is not available or published on a current basis)
for such Interest Period; provided that no Benchmark Transition Event shall have
occurred at such time; or

(ii)     the Administrative Agent is advised by the Required Lenders that the
Eurodollar Base Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or Loan) included in such Advance for such
Interest Period;

 

39



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders through Electronic System as provided in Section 13.1 as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (A) any Conversion/Continuation Notice that requests the conversion of
any Advance to, or continuation of any Advance as, a Eurodollar Advance shall be
ineffective and any such Eurodollar Advance shall be repaid or converted into a
Floating Rate Advance on the last day of the then current Interest Period
applicable thereto, and (B) if any Advance Request requests a Eurodollar
Advance, such Advance shall be made as a Floating Rate Advance.

(b)    If any Lender determines that any Requirement of Law has made it
unlawful, or if any Governmental Authority has asserted that it is unlawful, for
any Lender or its applicable lending office to make, maintain, fund or continue
any Eurodollar Advance, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligations of
such Lender to make, maintain, fund or continue Eurodollar Loans or to convert
Floating Rate Advances to Eurodollar Advances will be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower will upon demand from such Lender (with a copy to the
Administrative Agent), either prepay or convert all Eurodollar Advances of such
Lender to Floating Rate Advances, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar
Advances to such day, or immediately, if such Lender may not lawfully continue
to maintain such Loans. Upon any such prepayment or conversion, the Borrower
will also pay accrued interest on the amount so prepaid or converted.

(c)     Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrower, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such proposed amendment from Lenders comprising the Required Lenders;
provided that, with respect to any proposed amendment containing any SOFR-Based
Rate, the Lenders shall be entitled to object only to the Benchmark Replacement
Adjustment contained therein. Any such amendment with respect to an Early Opt-in
Election will become effective on the date that Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders accept such amendment. No replacement of LIBO Rate with a
Benchmark Replacement will occur prior to the applicable Benchmark Transition
Start Date.

(d)    In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

(e)    The Administrative Agent will promptly notify the Borrower and the
Lenders of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and
(iv) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 3.1, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain

 

40



--------------------------------------------------------------------------------

from taking any action, will be conclusive and binding absent manifest error and
may be made in its or their sole discretion and without consent from any other
party hereto, except, in each case, as expressly required pursuant to this
Section 3.1.

(f)    Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Conversion/Continuation Notice that requests the
conversion of any Advance to, or continuation of any Advance as, a Eurodollar
Advance shall be ineffective and any such Eurodollar Advance shall be repaid or
converted into a Floating Rate Advance on the last day of the then current
Interest Period applicable thereto, and (ii) if any Advance Request requests a
Eurodollar Advance, such Advance shall be made as a Floating Rate Advance.

3.2    Increased Costs. (a) If any Change in Law shall:

(i)     impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Eurodollar Base Rate) or the LC Issuer;

(ii)     impose on any Lender or the LC Issuer or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurodollar Loans made by such Lender or any Facility LC or participation
therein; or

(iii)     subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Eurodollar Loan or of maintaining its obligation to make any such Loan or to
increase the cost to such Lender, the LC Issuer or such other Recipient of
participating in, issuing or maintaining any Facility LC or to reduce the amount
of any sum received or receivable by such Lender, the LC Issuer or such other
Recipient hereunder, whether of principal, interest or otherwise, then the
Borrower will pay to such Lender, the LC Issuer or such other Recipient, as the
case may be, such additional amount or amounts as will compensate such Lender,
the LC Issuer or such other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.

(b)     If any Lender or the LC Issuer determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the LC Issuer’s capital or on
the capital of such Lender’s or the LC Issuer’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in
Facility LCs held by, such Lender, or the Facility LCs issued by the LC Issuer,
to a level below that which such Lender or the LC Issuer or such Lender’s or the
LC Issuer’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the LC Issuer’s policies and the
policies of such Lender’s or the LC Issuer’s holding company with respect to
capital adequacy and liquidity), then from time to time the Borrower will pay to
such Lender or the LC Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or the LC Issuer or such Lender’s or the
LC Issuer’s holding company for any such reduction suffered.

(c)     A certificate of a Lender or the LC Issuer setting forth the amount or
amounts necessary to compensate such Lender or the LC Issuer or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the LC Issuer, as the case
may be, the amount shown as due on any such certificate within 30 days after
receipt thereof.

 

41



--------------------------------------------------------------------------------

(d)    Failure or delay on the part of any Lender or the LC Issuer to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the LC Issuer’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or the LC Issuer pursuant
to this Section for any increased costs or reductions incurred more than 180
days prior to the date that such Lender or the LC Issuer, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the LC Issuer’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

3.3    Break Funding Payments. In the event of (a) the payment of any principal
of any Eurodollar Loan other than on the last day of an Interest Period
applicable thereto (including as a result of a Default), (b) the conversion of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked and is revoked), or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.22, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Eurodollar Base Rate that would have been applicable
to such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

3.4    (a) Withholding of Taxes; Gross-Up. Any and all payments by or on account
of any obligation of any Loan Party under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 3.4) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

 

42



--------------------------------------------------------------------------------

(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 3.4, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.1(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.4(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this

 

43



--------------------------------------------------------------------------------

Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), an executed copy of IRS Form W-9
certifying that such Lender is exempt from U.S. Federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed copy of IRS Form W-8BEN-E or IRS
Form W-8BEN, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E or IRS Form W-8BEN, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed copy of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed copy of IRS Form W-8BEN-E or IRS Form W-8BEN,
as applicable; or

(4) to the extent a Foreign Lender is not the beneficial owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, IRS Form W-8BEN,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit D-2 or
Exhibit D-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with

 

44



--------------------------------------------------------------------------------

the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.4 (including by
the payment of additional amounts pursuant to this Section 3.4), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.4 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h)    Survival. Each party’s obligations under this Section 3.4 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(i)    LC Issuer. For purposes of Section 3.4(e) and (f), the term “Lender”
includes any LC Issuer and the term “applicable law” includes FATCA.

3.5.    Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurodollar Loans to reduce any liability of the Borrower to such
Lender under Sections 3.1, 3.2 and 3.4 or to avoid the unavailability of
Eurodollar Advances under Section 3.3, so long as such designation is not, in
the judgment of such Lender, disadvantageous to such Lender. Each Lender shall
deliver a written statement of such Lender to the Borrower (with a copy to the
Administrative Agent) as to the amount due, if any, under Section 3.1, 3.2 or
3.4. Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence

 

45



--------------------------------------------------------------------------------

of manifest error. Determination of amounts payable under such Sections in
connection with a Eurodollar Loan shall be calculated as though each Lender
funded its Eurodollar Loan through the purchase of a deposit of the type and
maturity corresponding to the deposit used as a reference in determining the
Eurodollar Rate applicable to such Loan, whether in fact that is the case or
not. Unless otherwise provided herein, the amount specified in the written
statement of any Lender shall be payable on demand after receipt by the Borrower
of such written statement. The obligations of the Borrower under Sections 3.1,
3.2 and 3.4 shall survive payment of the Obligations and termination of this
Agreement.

ARTICLE IV

CONDITIONS PRECEDENT

4.1.    Initial Credit Extension. The Lenders shall not be required to make the
initial Credit Extension hereunder unless the Borrower has furnished to the
Administrative Agent with sufficient copies for the Lenders:

 

  (i)

Copies of the articles or certificate of incorporation of the Borrower and each
Guarantor, together with all amendments, and a certificate of good standing,
each certified by the appropriate governmental officer in its jurisdiction of
incorporation.

 

  (ii)

Copies, certified by the Secretary or Assistant Secretary of the Borrower and
each Guarantor, of its respective by-laws or regulations, as appropriate, and of
its Board of Directors’ resolutions and of resolutions or actions of any other
body authorizing the execution of the Loan Documents to which the Borrower or
such Guarantor is a party.

 

  (iii)

An incumbency certificate, executed by the Secretary or Assistant Secretary of
the Borrower and each Guarantor, which shall identify by name and title and bear
the signatures of the Authorized Officers and any other officers of the Borrower
or such Guarantor, as the case may be, authorized to sign the Loan Documents to
which the Borrower or such Guarantor is a party, upon which certificate the
Administrative Agent and the Lenders shall be entitled to rely until informed of
any change in writing by the Borrower or such Guarantor, as the case may be.

 

  (iv)

A certificate, signed by the chief financial officer of the Borrower, stating
that on the initial Credit Extension Date no Default or Unmatured Default has
occurred and is continuing.

 

  (v)

A written opinion of the Borrower’s and Guarantors’ in-house counsel, addressed
to the Lenders in substantially the form of Exhibit E.

 

  (vi)

Any Notes requested by a Lender pursuant to Section 2.14 payable to the order of
each such requesting Lender.

 

  (vii)

The Guaranty executed by all Guarantors.

 

  (viii)

If requested by the Administrative Agent, written money transfer instructions,
in substantially the form of Exhibit F, addressed to the Administrative Agent
and signed by an Authorized Officer, together with such other related money
transfer authorizations as the Administrative Agent may have reasonably
requested.

 

46



--------------------------------------------------------------------------------

  (ix)

If the initial Credit Extension will be the issuance of a Facility LC, a
properly completed Facility LC Application.

 

  (x)

Evidence satisfactory to the Administrative Agent that the Borrower shall have
paid, concurrently with the initial Loans hereunder, in full in cash all
obligations (other than the Existing Facility LCs continued hereunder) under the
Borrower’s existing credit agreement dated as of April 8, 2016, as amended, with
JPMCB as agent, and terminated all commitments to make any advances thereunder.

 

  (xi)

The Administrative Agent shall have received all documentation and other
information regarding the Borrower requested in connection with applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act and (ii) to the extent the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least five days prior to
the Effective Date, any Lender that has requested, in a written notice to the
Borrower at least 10 days prior to the Effective Date, a Beneficial Ownership
Certification in relation to the Borrower shall have received such Beneficial
Ownership Certification (provided that, upon the execution and delivery by such
Lender of its signature page to this Agreement, the condition set forth in this
clause (xi) shall be deemed to be satisfied).

 

  (xii)

Such other documents as the Administrative Agent or its counsel may have
reasonably requested.

4.2.    Each Credit Extension. The Lenders shall not (except as otherwise set
forth in Section 2.5.4. with respect to Revolving Loans for the purpose of
repaying Swing Line Loans) be required to make any Credit Extension unless on
the applicable Credit Extension Date:

 

  (i)

There exists no Default or Unmatured Default.

 

  (ii)

The representations and warranties contained in Article V are true and correct
as of such Credit Extension Date except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct on and as of such
earlier date.

 

  (iii)

All legal matters incident to the making of such Credit Extension shall be
satisfactory to the Administrative Agent and its counsel.

Each Borrowing Notice or Swing Line Borrowing Notice, as the case may be, with
respect to each such Credit Extension shall constitute a representation and
warranty by the Borrower that the conditions contained in Sections 4.2(i) and
(ii) have been satisfied.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

5.1.    Existence and Standing. Each of the Borrower and its Subsidiaries is a
corporation, partnership (in the case of Subsidiaries only), limited liability
company or similar entity duly and properly incorporated or organized, as the
case may be, validly existing and in good standing under the laws of its

 

47



--------------------------------------------------------------------------------

jurisdiction of incorporation or organization and has all requisite authority to
conduct its business in each jurisdiction in which its business is conducted and
where the failure to have such authority would not have a Material Adverse
Effect.

5.2.    Authorization and Validity. The Borrower has the power and authority and
legal right to execute and deliver the Loan Documents to which it is a party and
to perform its obligations thereunder. The execution and delivery by the
Borrower of the Loan Documents to which it is a party and the performance of its
obligations thereunder have been duly authorized by proper corporate (to the
extent such concept applies to such entity) proceedings, and the Loan Documents
to which the Borrower is a party constitute legal, valid and binding obligations
of the Borrower enforceable against the Borrower in accordance with their terms,
except as enforceability may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

5.3.    No Conflict; Government Consent. Neither the execution and delivery by
the Borrower of the Loan Documents to which it is a party, nor the consummation
of the transactions therein contemplated, nor compliance with the provisions
thereof will violate (i) any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Borrower or any of its Subsidiaries
or (ii) the Borrower’s or any Subsidiary’s articles or certificate of
incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating or other management
agreement, as the case may be, or (iii) the provisions of any indenture,
instrument or other material agreement to which the Borrower or any of its
Subsidiaries is a party or is subject, or by which it, or its Property, is
bound, or conflict with or constitute a default thereunder, or result in, or
require, the creation or imposition of any Lien in, of or on the Property of the
Borrower or a Subsidiary pursuant to the terms of any such indenture, instrument
or other material agreement. No order, consent, adjudication, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, or other action in respect of any governmental or public body or
authority, or any subdivision thereof, which has not been obtained by the
Borrower or any of its Subsidiaries, is required to be obtained by the Borrower
or any of its Subsidiaries in connection with the execution and delivery of the
Loan Documents, the borrowings under this Agreement, the payment and performance
by the Borrower of the Obligations or the legality, validity, binding effect or
enforceability of any of the Loan Documents.

5.4.    Financial Statements. The consolidated financial statements of the
Borrower and its Subsidiaries for the fiscal year ended June 30, 2019 heretofore
delivered to the Lenders were prepared in accordance with generally accepted
accounting principles in effect on the date such statements were prepared and
fairly present the consolidated financial condition and operations of the
Borrower and its Subsidiaries at such date and the consolidated results of their
operations for the period then ended.

5.5.    Material Adverse Change. Since June 30, 2019 there has been no change in
the business, Property, condition (financial or otherwise) or results of
operations of the Borrower and its Subsidiaries which could reasonably be
expected to have a Material Adverse Effect.

5.6.    Taxes. The Borrower and its Subsidiaries have filed all United States
federal tax returns and all other material tax returns which are required to be
filed and have paid all taxes due pursuant to said returns or pursuant to any
assessment received by the Borrower or any of its Subsidiaries, except such
taxes, if any, (i) as are being contested in good faith and as to which adequate
reserves have been provided in accordance with Agreement Accounting Principles
or (ii) as to which the aggregate amount of potential tax liability is not
material to the Borrower and its subsidiaries taken as a whole. The United
States income tax returns of the Borrower and its Subsidiaries have been audited
by the Internal Revenue Service through the fiscal year ended June 30, 2010. No
tax liens have been filed and no material claims are being asserted with respect
to any such taxes. The charges, accruals and reserves on the books of the
Borrower and its Subsidiaries in respect of any taxes or other governmental
charges are adequate.

 

48



--------------------------------------------------------------------------------

5.7.    Litigation and Contingent Obligations. There is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting the
Borrower or any of its Subsidiaries which could reasonably be expected to have a
Material Adverse Effect or which seeks to prevent, enjoin or delay the making of
any Credit Extensions. Other than any liability incident to any litigation,
arbitration or proceeding which could not reasonably be expected to have a
Material Adverse Effect, the Borrower has no material Contingent Obligations not
provided for or disclosed in the financial statements referred to in
Section 5.4.

5.8.    Subsidiaries. Schedule 1 contains an accurate list of all Subsidiaries
of the Borrower as of the date of this Agreement, setting forth their respective
jurisdictions of organization and the percentage of their respective Capital
Stock owned by the Borrower or other Subsidiaries. The Subsidiaries that are
Guarantors and party to a Guaranty satisfy the requirements of Section 6.10. All
of the issued and outstanding shares of Capital Stock of such Subsidiaries have
been (to the extent such concepts are relevant with respect to such ownership
interests) duly authorized and issued and are fully paid and non-assessable.

5.9.    ERISA. No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all projected benefit obligations
under each Plan (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed by more than
$40,000,000 the fair market value of the assets of such Plan, and the present
value of all projected benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $40,000,000 the fair market value
of the assets of all such underfunded Plans.

5.10.    Accuracy of Information. No information, exhibit or report furnished by
the Borrower or any of its Subsidiaries to the Administrative Agent or to any
Lender in connection with the negotiation of, or compliance with, the Loan
Documents contained any material misstatement of fact or omitted to state a
material fact or any fact necessary to make the statements contained therein not
misleading.

5.11.    Regulations T, U and X. Margin Stock constitutes less than 25% of the
value of those assets of the Borrower and its Subsidiaries which are subject to
any limitation on sale, pledge, or other restriction hereunder.

5.12.    Material Agreements. Neither the Borrower nor any Subsidiary is a party
to any agreement or instrument or subject to any charter or other corporate
restriction which could reasonably be expected to have a Material Adverse
Effect. Neither the Borrower nor any Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any agreement to which it is a party, which default
could reasonably be expected to have a Material Adverse Effect or (ii) any
agreement or instrument evidencing or governing Indebtedness in an outstanding
amount equal to or exceeding $15,000,000 in the aggregate.

5.13.    Compliance With Laws. The Borrower and its Subsidiaries have complied
with all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property except for any failure to comply with any of the
foregoing which could not reasonably be expected to have a Material Adverse
Effect.

 

49



--------------------------------------------------------------------------------

5.14.    Ownership of Properties. On the date of this Agreement, the Borrower
and its Subsidiaries will have good title, free of all Liens other than those
permitted by Section 6.14, to all of the Property and assets material to its
business reflected in the Borrower’s most recent consolidated financial
statements provided to the Administrative Agent as owned by the Borrower and its
Subsidiaries, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

5.15.    Plan Assets; Prohibited Transactions. The Borrower is not an entity
deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101 of an
employee benefit plan (as defined in Section 3(3) of ERISA) which is subject to
Title I of ERISA or any plan (within the meaning of Section 4975 of the Code),
and neither the execution of this Agreement nor the making of Credit Extensions
hereunder gives rise to a prohibited transaction within the meaning of
Section 406 of ERISA or Section 4975 of the Code.

5.16.    Environmental Matters. In the ordinary course of its business, the
officers of the Borrower consider the effect of Environmental Laws on the
business of the Borrower and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Borrower
due to Environmental Laws. On the basis of this consideration, the Borrower has
concluded that Environmental Laws cannot reasonably be expected to have a
Material Adverse Effect. Neither the Borrower nor any Subsidiary has received
any notice to the effect that its operations are not in material compliance with
any of the requirements of applicable Environmental Laws or are the subject of
any federal or state investigation evaluating whether any remedial action is
needed to respond to a release of any toxic or hazardous waste or substance into
the environment, which non-compliance or remedial action could reasonably be
expected to have a Material Adverse Effect.

5.17.    Investment Company Act. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

5.18.     Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
its Subsidiaries and their respective officers and directors and to the
knowledge of the Borrower its employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and are
not knowingly engaged in any activity that would reasonably be expected to
result in the Borrower being designated as a Sanctioned Person. None of (a) the
Borrower, any Subsidiary or, to the knowledge of the Borrower or any Subsidiary,
any of their respective directors, officers or employees, or (b) to the
knowledge of the Borrower, any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Advance or Facility LC, use of
proceeds or other transaction contemplated by this Agreement will violate any
Anti-Corruption Law or applicable Sanctions.

5.19.    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

 

50



--------------------------------------------------------------------------------

ARTICLE VI

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

6.1.    Financial Reporting. The Borrower will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to the Lenders:

 

  (i)

Within five days after the earlier of the date on which such report on Form 10-K
is required to be filed by the Borrower with the SEC and the date 60 days after
the end of each fiscal year of the Borrower, copies of the report filed by the
Borrower with the SEC on Form 10-K in respect of such fiscal year or, if the
Borrower is not required to file such a report in respect of such fiscal year,
the consolidated balance sheet and related consolidated statements of income and
cash flows of the Borrower and its Subsidiaries, as of the close of such fiscal
year, all audited by independent accountants of recognized national standing and
accompanied by an opinion of such accountants to the effect that such
consolidated financial statements fairly present the financial position, results
of operations, cash flows and changes in stockholders’ equity of the Borrower
and its Subsidiaries, in accordance with Agreement Accounting Principles;

 

  (ii)

Within five days after the earlier of the date on which such report on Form 10-Q
is required to be filed by the Borrower with the SEC and the date 40 days after
the end of each of the first three quarterly periods of each of its fiscal
years, (a) copies of the report filed by the Borrower with the SEC on Form 10-Q
in respect of such fiscal quarter or (b) if the Borrower is not required to file
such a report in respect of such fiscal quarter, the consolidated balance sheet
and related consolidated statements of income and cash flows of the Borrower and
its Subsidiaries, as of the close of such fiscal quarter and for the period from
the beginning of such fiscal year to the end of such quarter, all certified by
the Borrower’s chief financial officer;

 

  (iii)

Together with the financial statements required under Sections 6.1(i) and (ii),
a compliance certificate in substantially the form of Exhibit G signed by its
chief financial officer showing the calculations necessary to determine
compliance with this Agreement and stating that no Default or Unmatured Default
exists, or if any Default or Unmatured Default exists, stating the nature and
status thereof;

 

  (iv)

As soon as possible and in any event within 30 days after the Borrower knows of
the occurrence of any ERISA Event that, alone or together with any other ERISA
Events that have occurred, could reasonably be expected to have a Material
Adverse Effect; and

 

  (v)

As soon as possible and in any event within 30 days after receipt by the
Borrower, a copy of (a) any notice or claim to the effect that the Borrower or
any of its Subsidiaries is or may be liable to any Person as a result of the
release by the Borrower, any of its Subsidiaries, or any other Person of any
toxic or hazardous waste or substance into the environment, and (b) any notice
alleging any violation of any federal, state or local environmental, health or
safety law or regulation by the Borrower or any of its Subsidiaries, which, in
the case of either of the foregoing clauses (a) or (b), could reasonably be
expected to have a Material Adverse Effect;

 

51



--------------------------------------------------------------------------------

  (vi)

Promptly upon the furnishing thereof to the shareholders of the Borrower, copies
of all financial statements, reports and proxy statements so furnished;

 

  (vii)

Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports which the Borrower or any of
its Subsidiaries files with the SEC; and

 

  (viii)

Such other information (including non-financial information) as the
Administrative Agent or any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.1(i), (ii), (vi), or
(vii) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered and certified on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed in Section 13.1; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that
reasonably requests the Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender, and (ii) the Borrower shall notify the Administrative Agent and
each Lender (by telecopier or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Except for such compliance
certificates in Section 6.1(iii), the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

6.2.    Use of Proceeds. The Borrower will, and will cause each Subsidiary to,
use the proceeds of the Credit Extensions for general corporate purposes,
including Acquisitions, dividends and repurchases of its Capital Stock if no
Default or Unmatured Default exists or would be caused thereby. The Borrower
will not, nor will it permit any Subsidiary to, use any of the proceeds of the
Advances to purchase or carry any Margin Stock. The Borrower will not request
any Advance or Facility LC, and the Borrower shall not use, and shall procure
that its Subsidiaries and its or their respective directors, officers, employees
and agents shall not use, the proceeds of any Advance or Facility LC (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
business or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state, or (C) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

6.3.    Notice of Default. The Borrower will, and will cause each Subsidiary to,
give prompt notice in writing to the Lenders of the occurrence of any Default or
Unmatured Default and of any other development, financial or otherwise, which
could reasonably be expected to have a Material Adverse Effect.

 

52



--------------------------------------------------------------------------------

6.4.    Conduct of Business. Other than as permitted under Section 6.11 or 6.12,
the Borrower will, and will cause each Subsidiary to, carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted and do all things necessary to remain
duly incorporated or organized, validly existing and (to the extent such concept
applies to such entity) in good standing as a domestic corporation, partnership
or limited liability company in its jurisdiction of incorporation or
organization, as the case may be, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted
except where the failure to maintain such authority does not have a Material
Adverse Effect.

6.5.    Taxes. The Borrower will, and will cause each Subsidiary to, timely file
complete and correct United States federal and applicable foreign, state and
local tax returns required by law and pay when due all taxes, assessments and
governmental charges and levies upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside in accordance
with Agreement Accounting Principles or as to which the amount of potential tax
liability is not material to the Borrower and its Subsidiaries taken as a whole.

6.6.    Insurance. The Borrower will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies insurance on
all their Property in such amounts and covering such risks as is consistent with
sound business practice, and the Borrower will furnish to any Lender upon
reasonable request full information as to the insurance carried.

6.7.    Compliance with Laws. The Borrower will, and will cause each Subsidiary
to, comply with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject including, without
limitation, all Environmental Laws, the non-compliance with which would have a
Material Adverse Effect. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

6.8.    Maintenance of Properties. The Borrower will, and will cause each
Subsidiary to, do all things necessary to maintain, preserve, protect and keep
its Property in good repair, working order and condition, ordinary wear and tear
excepted and excluding assets which are not material in the aggregate and are
obsolete or otherwise no longer useful in the business of the Borrower or any of
its Subsidiaries, and make all necessary and proper repairs, renewals and
replacements so that its business carried on in connection therewith may be
properly conducted at all times.

6.9.    Inspection. The Borrower will, and will cause each Subsidiary to, permit
the Administrative Agent and the Lenders, by their respective representatives
and agents, to inspect any of the Property, books and financial records of the
Borrower and each Subsidiary, to examine and make copies of the books of
accounts and other financial records of the Borrower and each Subsidiary, and to
discuss the affairs, finances and accounts of the Borrower and each Subsidiary
with, and to be advised as to the same by, their respective officers at such
reasonable times and intervals during normal business hours as the
Administrative Agent or any Lender may designate.

6.10.    Guaranties. As soon as reasonably practical, the Borrower shall cause
to be executed and delivered to the Lenders and the Administrative Agent from
time to time Guaranties of its present and future Subsidiaries such that, at all
times, all Subsidiaries which are not Guarantors do not, if considered in the
aggregate as a single Subsidiary, constitute a Significant Subsidiary. In
connection with the delivery of each such Guaranty, the Borrower will also
deliver or caused to be delivered to the Administrative Agent such resolutions
and related corporate documents and opinions of counsel reasonably requested by
the Administrative Agent in connection therewith. Notwithstanding anything
herein to the contrary, the

 

53



--------------------------------------------------------------------------------

Borrower may request that any Guarantor be released from its Guaranty, and the
Administrative Agent is hereby authorized on behalf of all the Lenders, without
the necessity of any further consent from any Lender, to release any such
Guarantor from its Guaranty, provided that before and after giving effect to
such release (and giving effect to any sale of the Guarantor or its assets if
such release is requested in connection with such a sale) the Borrower is in
compliance the terms of this Section 6.10 and all other terms of the Agreement
and no Default or Unmatured Default exists.

6.11.    Merger. The Borrower will not, nor will it permit any Subsidiary to,
merge or consolidate with or into any other Person, except that (i) a Subsidiary
may merge into the Borrower (provided the Borrower is the surviving corporation)
or a Wholly-Owned Subsidiary, provided that the surviving entity shall assume
all obligations of such Subsidiary under the Loan Documents, (ii) any Subsidiary
may merge into the Person acquired so long as (a) the resulting Person shall be
a Subsidiary and assumes all of the obligations of the Subsidiary existing
pre-merger under the Loan Documents and executes such further Loan Documents as
may be required hereunder and (b) immediately before and immediately after
giving effect to such merger or consolidation, no Default or Unmatured Default
shall have occurred and be continuing, and (iii) the Borrower may complete the
proposed corporate reorganization of the Borrower and its Subsidiaries described
on Schedule 6.11 hereto, subject to compliance with Section 6.10.

6.12.    Sale of Assets. The Borrower will not, nor will it permit any
Subsidiary to, lease, sell or otherwise dispose of its Property to any other
Person, except (so long as, in all of the following cases other than clauses
(i), (ii) and (iii) at the time thereof and immediately after giving effect
thereto no Default or Unmatured Default shall have occurred and be continuing):

 

  (i)

Sales of inventory in the ordinary course of business and the sale or other
disposition of assets not material in amount in the aggregate and which are
obsolete and no longer useful in the business of the Borrower or any of its
Subsidiaries;

 

  (ii)

Sales or other dispositions in the ordinary course of business of fixed assets
for the purpose of replacing such fixed assets, provided that any such fixed
asset is replaced within 180 days of such sale or other disposition with other
fixed assets which have a fair market value not materially less than the fixed
assets sold or otherwise disposed of and provided that the aggregate amount sold
or otherwise disposed under this Section 6.12(ii) does not exceed a Substantial
Portion;

 

  (iii)

The transfer of any assets from a Subsidiary to the Borrower or a Guarantor;

 

  (iv)

Any sale or other transfer of an interest in accounts or notes receivable
pursuant to a securitization on a limited recourse basis acceptable to the
Administrative Agent, provided that (a) such sale or other transfer qualifies as
a sale under Agreement Accounting Principles, and (b) the aggregate outstanding
amount of the financing (as determined by the Administrative Agent) in
connection therewith does not exceed $100,000,000 at any one time outstanding
(each such transaction, a “Permitted Securitization Transaction”);

 

  (v)

Any sale or other disposition of any Property that has been disclosed to the
Administrative Agent in writing dated as of or prior to the Effective Date;

 

  (vi)

Licenses of intellectual property of the Borrower or any Subsidiary;

 

  (vii)

the lease or sublease of real property;

 

54



--------------------------------------------------------------------------------

  (viii)

the sale of inventory and equipment in connection with any location closures,
provided that the aggregate amount of sales under this clause (viii) does not
exceed $3,000,000; and

 

  (ix)

Other leases, sales or other dispositions of its Property that, together with
all other Property of the Borrower and its Subsidiaries previously leased, sold
or disposed of (other than inventory in the ordinary course of business) as
permitted by this Section 6.12(vi) during the twelve-month period ending with
the month in which any such lease, sale or other disposition occurs, do not
constitute a Substantial Portion of the Property of the Borrower and its
Subsidiaries.

Notwithstanding the foregoing, any Subsidiary may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders and the assets of such Subsidiary that is liquidated or dissolved are
transferred to a Loan Party.

6.13.    Investments and Acquisitions. The Borrower will not, nor will it permit
any Subsidiary to, make or suffer to exist any Investments, or commitments
therefor, or to become or remain a partner in any partnership or joint venture,
or to make any Acquisition of any Person, except:

 

  (i)

Cash Equivalent Investments;

 

  (ii)

(a) Existing Investments in Subsidiaries and other Investments in existence on
the date hereof and described in Schedule 1, (b) Investments (not including any
permitted sale or other transfer of an interest in accounts or notes receivable)
in a Securitization Entity in connection with Permitted Securitization
Transactions and in an aggregate outstanding amount not to exceed 10% of the
aggregate amount of all Permitted Securitization Transactions and (c) additional
Investments in Subsidiaries which are not for the purpose of making or
consummating an Acquisition;

 

  (iii)

Other Investments and Acquisitions by the Borrower and its Subsidiaries,
provided that (a) immediately before and after giving effect to such Investment
or Acquisition, no Default or Unmatured Default shall exist or shall have
occurred and be continuing and the representations and warranties contained in
Article V and in the other Loan Documents shall be true and correct on and as of
the date thereof (both before and after such Investment or Acquisition is
consummated) as if made on the date such Investment or Acquisition is
consummated, (b) the target of such Investment or Acquisition is in
substantially the same line of business or a similar or related line of business
as the Borrower or the Guarantors, (c) the Board of Directors and the management
of the target of such Investment or Acquisition has approved such Investment or
Acquisition if such board approval is otherwise necessary, (d) the aggregate
consideration paid or payable in cash or otherwise advanced in connection with
any single or series of related Investments or Acquisitions permitted by this
Section 6.13(iii), including without limitation any Indebtedness assumed in
connection therewith or contingent liabilities incurred in connection therewith,
shall not exceed $150,000,000 (excluding any portion of any of the foregoing
payable in common equity of any Loan Party), provided that the condition under
this clause (d) shall not be required if immediately before and after giving
effect to such Investment or Acquisition the Net Leverage Ratio is less than
3.25 to 1.0 on a pro forma basis reasonably acceptable to the Administrative
Agent, and (e) at least two Business Days’ prior to the consummation of any
single or series of related Investments

 

55



--------------------------------------------------------------------------------

  or Acquisitions in respect of which the Borrower and its Subsidiaries will
incur or otherwise become liable for Indebtedness in an aggregate amount in
excess of $50,000,000, the Borrower shall have provided to the Lenders a pro
forma compliance certificate signed by its chief financial officer containing
pro forma computations (consistent with the requirements of Section 9.8(ii)) and
related financial statements and information requested by, and acceptable to,
the Administrative Agent and containing such other information and
certifications as requested by the Administrative Agent; and

 

  (iv)

Additional Investments (other than Acquisitions) provided that at any time the
aggregate amount of all such outstanding additional Investments shall not exceed
15% of Consolidated Tangible Net Worth.

6.14.    Liens. The Borrower will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Borrower or any of its Subsidiaries, except:

 

  (i)

Liens for taxes, assessments or governmental charges or levies on its Property
(a) if the same shall not at the time be delinquent or thereafter can be paid
without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books and/or (b) such
Liens that are not, individually or in the aggregate, material;

 

  (ii)

Landlord Liens (whether imposed by law or created by the terms of the lease and
allowed by law, provided that only unpaid rent is covered thereby and it is
limited to tangible assets located at the leased location), statutory Liens
imposed by law, such as carriers’, warehousemen’s, mechanics’, vendor’s,
materialmen’s, repairmen’s liens, liens of custom brokers, freight forwarders,
transportation companies, and other similar liens arising in the ordinary course
of business which secure payment of obligations not more than 60 days past due
or which are being contested in good faith by appropriate proceedings and for
which adequate reserves shall have been set aside on its books;

 

  (iii)

Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits or similar legislation;

 

  (iv)

(a) Easements, building restrictions and such other encumbrances or charges
against real property as are of a nature generally existing with respect to
properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrower or its Subsidiaries; and (b) non-exclusive easements and/or
licenses in favor of the Santa Clara Valley Water District for the purpose of
permitting such district to park or store equipment on a portion of the
Borrower’s real estate located in Milpitas, California;

 

  (v)

Liens existing on the date hereof, provided that the Borrower represents and
acknowledges that the aggregate amount secured by such existing Liens does not
exceed $10,000,000 and agrees that no increase in the principal amount, as
reduced from time to time, secured by any such existing Liens is permitted;

 

  (vi)

Liens incurred in connection with any transfer of an interest in accounts or
notes receivable which is permitted pursuant to Section 6.12(v) and which are
required to consummate such Permitted Securitization Transaction;

 

56



--------------------------------------------------------------------------------

  (vii)

Liens arising out of deposits to secure the performance of bids, trade contracts
(other than contracts for the payment of money), leases, licenses, franchises,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business in an
aggregate amount not to exceed $25,000,000 at any time;

 

  (viii)

Liens arising with respect to rights of lessees or sublessees under Operating
Leases in assets leased by the Borrower or any Subsidiary under an Operating
Lease and Liens arising from precautionary UCC financing statement filings (or
similar filings under other applicable law) regarding operating leases entered
into by the Borrower or any of its Subsidiaries in the ordinary course of
business;

 

  (ix)

Banker’s liens, rights of setoff and other similar Liens that are customary in
the banking industry and existing solely with respect to cash and cash
equivalents on deposit in one or more accounts (including securities accounts)
maintained by the Borrower or its Subsidiaries and arising in the ordinary
course of business from netting services, overdraft protection, Financial
Contracts, customary banking products and otherwise in connection with the
maintenance of deposit, securities and commodities accounts, including Liens
encumbering reasonable customary initial deposits and margin deposits and
similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes, and deposits in connection with sweepstakes and other promotions
conducted in the ordinary course of business;

 

  (x)

Liens in favor of the Administrative Agent, LC Issuer or any Lender created
under this Agreement;

 

  (xi)

Liens arising from judgments, decrees or attachments in existence less than 30
days after the entry thereof, with respect to which execution has been stayed
and with respect to which payment in full above any applicable deductible is
covered by insurance or a bond, or that do not exceed $15,000,000 in the
aggregate;

 

  (xii)

Liens arising under or in connection with the Perishable Agricultural
Commodities Act;

 

  (xiii)

Liens on property of a Person securing purchase money Indebtedness at the time
such Person is acquired pursuant to an Acquisition permitted under Section 6.13
hereof; provided that such Liens (i) were not created in contemplation of such
Acquisition and (ii) do not at any time encumber any property other than the
property financed by such Indebtedness;

 

  (xiv)

Liens in favor of consignors of inventory on inventory and proceeds thereof
consigned by such consignors to the Borrower or a Subsidiary thereof, in each
case in the ordinary course of business;

 

  (xv)

Liens in favor of landlords on leasehold improvements financed by allowances or
advances pursuant to lease arrangements and Liens in favor of insurance
companies or their affiliates in connections with insurance premium financing,
in each case in the ordinary course of business;

 

  (xvi)

customary Liens (on bills of lading and other documents, and any goods relating
thereto) under any commercial or trade letter of credit arrangements in the
ordinary course of business;

 

57



--------------------------------------------------------------------------------

  (xvii)

Liens held by the Borrower or a Guarantor as a mortgagee or secured party on the
applicable fixed or capital assets under any Permitted Owned IRB securing the
applicable obligations owing to the Borrower or a Guarantor under the applicable
Permitted Owned IRB; and

 

  (xviii)

Liens securing other obligations and liabilities and not otherwise permitted by
the foregoing provisions of this Section 6.14, provided that the aggregate
outstanding amount of all obligations and liabilities secured by all such Liens
in this clause 6.14(xviii) shall not at any time exceed 10% of Consolidated
Tangible Net Worth; and

 

  (xix)

Any extension, renewal or replacement (or successive extension, renewal, or
replacement) in whole or in part, of any Lien referred to in the foregoing
clauses (i) through (xviii) inclusive; provided, however, that the principal
amount of Indebtedness secured thereby shall not exceed the principal amount of
Indebtedness so secured at the time of such extension, renewal or replacement,
and that such extension, renewal or replacement shall be limited to all or a
part of the property which secured the Lien so extended, renewed or replaced.

6.15.    Affiliates. The Borrower will not, and will not permit any Subsidiary
to, enter into any transaction (including, without limitation, the purchase or
sale of any Property or service) with, or make any payment or transfer to, any
Affiliate (other than a Subsidiary) except in the ordinary course of business
and pursuant to the reasonable requirements of the Borrower’s or such
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Borrower or such Subsidiary than the Borrower or such Subsidiary would
obtain in a comparable arms-length transaction and except for those transactions
which, individually or in the aggregate, are not material to the Borrower and
its Subsidiaries taken as a whole, provided that the Borrower may redeem its
Capital Stock owned by Affiliates if (i) such transaction is upon fair and
reasonable terms no less favorable to the Borrower or such Subsidiary than the
Borrower or such Subsidiary would obtain in a comparable arms-length
transaction, (ii) no Default or Unmatured Default exists or would be caused
thereby, and (iii) such transaction is approved by the Board of Directors,
including a majority of the disinterested members of the Board of Directors.

6.16.     Financial Contracts. The Borrower will not, nor will it permit any
Subsidiary to, enter into or remain liable upon any Financial Contract for
purposes of financial speculation.

6.17.    Financial Covenants.

6.17.1.    Interest Coverage Ratio. The Borrower will not permit the ratio,
determined as of the end of each of its fiscal quarters for the then
most-recently ended four fiscal quarters, of (i) Consolidated EBIT, to
(ii) Consolidated Interest Expense, all calculated for the Borrower and its
Subsidiaries on a consolidated basis, to be less than 2.5 to 1.0 as of the end
of any fiscal quarter.

6.17.2.    Net Leverage Ratio. The Borrower will not permit the Net Leverage
Ratio to be greater than 3.5 to 1.0 as of the end of any fiscal quarter;
provided that, if elected in writing by the Borrower to the Administrative
Agent, for the twelve month period starting as of the date of any Material
Acquisition, the Net Leverage Ratio shall not exceed 3.75:1.00 as of the last
day of any fiscal quarter ending during such twelve month period; provided
further that (i) in no event may the Borrower make such election more than twice
during the term of this Agreement and (ii) the Borrower may not make the second
such election until at least two full fiscal quarters after the end of the first
such twelve month period elected by the Borrower.

 

58



--------------------------------------------------------------------------------

6.18.    Government Regulation. The Borrower will not, and will not permit any
of its Subsidiaries, to be or become subject at any time to any law, regulation,
or list of any government agency (including, without limitation, the U.S. Office
of Foreign Asset Control list) that prohibits or limits any Lender from making
any advance or extension of credit to the Borrower or from otherwise conducting
business with the Borrower or any of its Subsidiaries, or fail to provide
documentary and other evidence of the Borrower’s or any Subsidiary’s identity as
may be requested by any Lender at any time to enable such Lender to verify the
Borrower’s or any Subsidiary’s identity or to comply with any applicable law or
regulation, including, without limitation, Section 326 of the USA Patriot Act of
2001, 31 U.S.C. Section 5318.

ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

7.1.    Any representation or warranty made or deemed made by or on behalf of
the Borrower or any of its Subsidiaries to the Lenders or the Administrative
Agent under or in connection with this Agreement, any Credit Extension, or any
certificate or information delivered in connection with this Agreement or any
other Loan Document shall be materially false on the date as of which made.

7.2.    Nonpayment of principal of any Loan within two Business Days after the
same becomes due, nonpayment of any Reimbursement Obligation within one Business
Day after the same becomes due, nonpayment of interest upon any Loan within five
Business Days after the same becomes due, or nonpayment of any facility fee,
utilization fees, LC Fee or other obligations under any of the Loan Documents
within five Business Days after the Borrower’s receipt of the applicable invoice
(or, if invoiced before the due date, after the same becomes due).

7.3.    The breach by the Borrower of any of the terms or provisions of
Section 6.2, 6.3, 6.11, 6.12, 6.13, 6.14, 6.15, 6.16, 6.17 or 6.18.

7.4.    The breach by the Borrower (other than a breach which constitutes a
Default under another Section of this Article VII) or any Guarantor of any of
the terms or provisions of this Agreement or any other Loan Document which is
not remedied within 30 days after written notice from the Administrative Agent
or any Lender.

7.5.    Failure of the Borrower or any of its Subsidiaries to pay when due any
Indebtedness or Rate Management Obligation aggregating in excess of $15,000,000
(“Material Indebtedness”); or the default by the Borrower or any of its
Subsidiaries in the performance (beyond the applicable grace period with respect
thereto, if any) of any term, provision or condition contained in any agreement
under which any such Material Indebtedness was created or is governed, or any
other event shall occur or condition exist, the effect of which default or event
is to cause, or to permit the holder or holders of such Material Indebtedness to
cause, such Material Indebtedness to become due prior to its stated maturity; or
any Material Indebtedness of the Borrower or any of its Subsidiaries shall be
declared to be due and payable or required to be prepaid or repurchased (other
than by a regularly scheduled payment) prior to the stated maturity thereof; or
the Borrower or any of its Subsidiaries shall not pay, or admit in writing its
inability to pay, its debts generally as they become due.

7.6.    The Borrower or any Guarantor shall (i) have an order for relief entered
with respect to it under the Federal bankruptcy laws as now or hereafter in
effect, (ii) make an assignment for the benefit of

 

59



--------------------------------------------------------------------------------

creditors, (iii) apply for, seek, consent to, or acquiesce in, the appointment
of a receiver, custodian, trustee, examiner, liquidator or similar official for
it or any Substantial Portion of its Property, (iv) institute any proceeding
seeking an order for relief under the Federal bankruptcy laws as now or
hereafter in effect or seeking to adjudicate it a bankrupt or insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (v) take any corporate or partnership action to authorize or
effect any of the foregoing actions set forth in this Section 7.6 or (vi) fail
to contest in good faith any appointment or proceeding described in Section 7.7.

7.7.    Without the application, approval or consent of the Borrower or any
Guarantor, a receiver, trustee, examiner, liquidator or similar official shall
be appointed for the Borrower or any Guarantor or any Substantial Portion of its
Property, or a proceeding described in Section 7.6(iv) shall be instituted
against the Borrower or any of its Subsidiaries and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of 60 consecutive days.

7.8.    Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Borrower and its Subsidiaries which, when taken together with
all other Property of the Borrower and its Subsidiaries so condemned, seized,
appropriated, or taken custody or control of, during the twelve-month period
ending with the month in which any such action occurs, constitutes a Substantial
Portion.

7.9.    The Borrower or any of its Subsidiaries shall fail within 30 days to
pay, bond or otherwise discharge one or more (i) judgments or orders for the
payment of money in excess of $15,000,000 (or the equivalent thereof in
currencies other than Dollars) in the aggregate, or (ii) nonmonetary judgments
or orders which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect, which judgment(s), in any such case, is/are
not stayed on appeal or otherwise being appropriately contested in good faith.

7.10.    An ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to have a Material Adverse Effect.

7.11.     The Borrower or any other member of the Controlled Group shall have
been notified by the sponsor of a Multiemployer Plan that it has become subject
to the required payment of a withdrawal liability to such Multiemployer Plan in
an amount which, when aggregated with all other amounts required to be paid to
Multiemployer Plans by the Borrower or any other member of the Controlled Group
as withdrawal liability (determined as of the date of such notification), could
reasonably be expected to result in a Material Adverse Effect.

7.12.     The Borrower or any other member of the Controlled Group shall have
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or is being terminated, within the meaning of Title IV
of ERISA, or is in endangered or critical status within the meaning of
Section 305 of ERISA, if as a result of such reorganization, termination,
endangered status or critical status, the aggregate annual contributions of the
Borrower and the other members of the Controlled Group (taken as a whole) to all
Multiemployer Plans which are then in reorganization or being terminated, or in
endangered or critical status have been or will be increased over the amounts
contributed to such Multiemployer Plans for the respective plan years of each
such Multiemployer Plan immediately preceding the plan year in which the
reorganization, termination, endangered status or critical status occurs by an
amount which could reasonably be expected to result in a Material Adverse
Effect.

 

60



--------------------------------------------------------------------------------

7.13.    The Borrower or any of its Subsidiaries shall (i) be the subject of any
proceeding or investigation pertaining to the release by the Borrower, any of
its Subsidiaries or any other Person of any toxic or hazardous waste or
substance into the environment, or (ii) violate any Environmental Law, which, in
the case of an event described in clause (i) or clause (ii), could reasonably be
expected to have a Material Adverse Effect.

7.14.    Any Change in Control shall occur.

7.15.    The occurrence of any “default”, as defined in any Loan Document (other
than this Agreement) or the breach of any of the terms or provisions of any Loan
Document (other than this Agreement), which default or breach continues beyond
any period of grace therein provided.

7.16.    Any Guaranty required hereunder shall fail to remain in full force or
effect or any action shall be taken to discontinue or to assert the invalidity
or unenforceability of any Guaranty, or any Guarantor required to be a party to
a Guaranty shall fail to comply with any of the terms or provisions of any
Guaranty to which it is a party, or any such Guarantor shall deny that it has
any further liability under any Guaranty to which it is a party, or shall give
notice to such effect.

7.17.    The representations and warranties set forth in Section 5.15 (“Plan
Assets; Prohibited Transactions”) shall at any time not be true and correct.

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1.    Acceleration; Facility LC Collateral Account. (i) If any Default
described in Section 7.6 or 7.7 occurs with respect to the Borrower, the
obligations of the Lenders to make Loans hereunder and the obligation and power
of the LC Issuer to issue Facility LCs shall automatically terminate and the
Obligations shall immediately become due and payable without any election or
action on the part of the Administrative Agent, the LC Issuer or any Lender and
the Borrower will be and become thereby unconditionally obligated, without any
further notice, act or demand, to pay to the Administrative Agent an amount in
immediately available funds, which funds shall be held in the Facility LC
Collateral Account, equal to the difference of (x) 105% of the amount of LC
Obligations at such time, less (y) the amount on deposit in the Facility LC
Collateral Account at such time which is free and clear of all rights and claims
of third parties and has not been applied against the Obligations (such
difference, the “Collateral Shortfall Amount”). If any other Default occurs, the
Administrative Agent, with the consent of or at the request of the Required
Lenders (a) may terminate or suspend the obligations of the Lenders to make
Loans hereunder and the obligation and power of the LC Issuer to issue Facility
LCs, or declare the Obligations to be due and payable, or both, whereupon the
Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which the Borrower hereby
expressly waives, and (b) upon notice to the Borrower and in addition to the
continuing right to demand payment of all amounts payable under this Agreement,
make demand on the Borrower to pay, and the Borrower will, forthwith upon such
demand and without any further notice or act, pay to the Administrative Agent
the Collateral Shortfall Amount, which funds shall be deposited in the Facility
LC Collateral Account. Notwithstanding any provision to the contrary, it is
understood that, other than with respect to a Default described in Section 7.6
of 7.7, (1) no Lender has the right to individually terminate its obligations to
make Loans hereunder (such right of termination residing with the Administrative
Agent as provided above), and (2) no Lender has the right to declare its Loans
due and payable prior to maturity (such right to declare the Loans due and
payable residing with the Administrative Agent as provided above).

 

61



--------------------------------------------------------------------------------

(ii)    If at any time while any Default is continuing or at any time on or
after the Facility Termination Date while any Obligations, including any
Facility LCs, are outstanding, the Administrative Agent determines that the
Collateral Shortfall Amount at such time is greater than zero, the
Administrative Agent may make demand on the Borrower to pay, and the Borrower
will, forthwith upon such demand and without any further notice or act, pay to
the Administrative Agent the Collateral Shortfall Amount, which funds shall be
deposited in the Facility LC Collateral Account.

(iii)    The Administrative Agent may at any time or from time to time after
funds are deposited in the Facility LC Collateral Account, apply such funds to
the payment of the Obligations and any other amounts as shall from time to time
have become due and payable by the Borrower to the Lenders or the LC Issuer
under the Loan Documents.

(iv)    At any time while any Default is continuing, neither the Borrower nor
any Person claiming on behalf of or through the Borrower shall have any right to
withdraw any of the funds held in the Facility LC Collateral Account. After all
of the Obligations have been indefeasibly paid in full and the Aggregate
Commitment has been terminated, any funds remaining in the Facility LC
Collateral Account shall be returned by the Administrative Agent to the Borrower
or paid to whomever may be legally entitled thereto at such time.

(v)    If, within 30 days after acceleration of the maturity of the Obligations
or termination of the obligations of the Lenders to make Loans and the
obligation and power of the LC Issuer to issue Facility LCs hereunder as a
result of any Default (other than any Default as described in Section 7.6 or 7.7
with respect to the Borrower) and before any judgment or decree for the payment
of the Obligations due shall have been obtained or entered, the Required Lenders
(in their sole discretion) shall so direct, the Administrative Agent shall, by
notice to the Borrower, rescind and annul such acceleration and/or termination.

8.2.    Amendments.

8.2.1.    Except as provided in Section 2.24 with respect to an Incremental Term
Loan Amendment, and subject to Section 3.1(c) and (d) and to the provisions of
this Article VIII, the Required Lenders (or the Administrative Agent with the
consent in writing of the Required Lenders) and the Borrower may enter into
agreements supplemental hereto for the purpose of adding or modifying any
provisions to the Loan Documents or changing in any manner the rights of the
Lenders or the Borrower hereunder or waiving any Default hereunder; provided,
however, that no such supplemental agreement shall, without the consent of all
of the Lenders:

 

  (i)

Extend the final maturity of any Loan, or extend the expiry date of any Facility
LC to a date after the Facility Termination Date or forgive all or any portion
of the principal amount thereof, any accrued interest or fees or any
Reimbursement Obligation related thereto, or reduce the Applicable Margin or the
Applicable Fee Rate or extend the time of payment of interest or fees thereon or
Reimbursement Obligations related thereto.

 

  (ii)

Extend the Facility Termination Date, or reduce the amount or extend the payment
date for, the mandatory payments required under Section 2.2, or increase the
amount of the Aggregate Commitment (other than as allowed under Section 2.24),
the Commitment of any Lender (other than as allowed under Section 2.24)
hereunder or the commitment to issue Facility LCs, or permit the Borrower to
assign its rights under this Agreement.

 

  (iii)

Amend this Section 8.2 or Section 2.24 or reduce the percentage specified in the
definition of Required Lenders (it being understood that, solely with the
consent of the

 

62



--------------------------------------------------------------------------------

  parties prescribed by Section 2.24 to be parties to an Incremental Term Loan
Amendment, Incremental Term Loans may be included in the determination of
Required Lenders on substantially the same basis as the Commitments and the
Revolving Loans are included on the Effective Date).

 

  (iv)

Release the Borrower hereunder or, unless otherwise allowed under this Agreement
as of the date hereof, release any Guarantor which is a Significant Subsidiary
under any Guaranty.

Notwithstanding the foregoing, (a) no amendment of any provision of this
Agreement relating to the Administrative Agent shall be effective without the
written consent of the Administrative Agent, (b) no amendment of any provisions
relating to the LC Issuer shall be effective without the written consent of the
LC Issuer, (c) no amendment of any provision of this Agreement relating to the
Swing Line Lender or any Swing Line Loans shall be effective without the written
consent of the Swing Line Lender, (d) the Administrative Agent may waive payment
of the fee required under Section 12.1 without obtaining the consent of any
other party to this Agreement; (e) any Lender’s Commitment may be increased or
decreased with the written consent of such Lender, the Administrative Agent and
the Borrower; (f) the above clauses (i) through (iii) shall not be construed as
prohibiting any (x) amendment or other modification permitted under Section 2.24
(provided that, for the avoidance of doubt, any increase in any Commitment of
any Lender shall require the written consent of such Lender) or (y)
“amend-and-extend” transaction that extends the Facility Termination Date only
for those Lenders that agree to such an extension (which extension may include
increased pricing and fees for such extending Lenders, and which extension shall
not apply to those Lenders that do not approve such extension), and (g) any
Person may be added as a Lender hereunder with the written consent of such
Person, the Administrative Agent and the Borrower and subject to the execution
of such supplemental agreements and documents required by the Administrative
Agent.

8.2.2    Notwithstanding Section 8.2.1, the Commitment Schedule may be amended
by the Administrative Agent to reflect any changes in the Commitments permitted
under the terms of this Agreement, and shall be deemed automatically amended
each time the Administrative Agent sends a revised Commitment Schedule to the
Lenders and the Borrower pursuant to this Agreement to reflect changes allowed
hereunder.

8.2.3    Notwithstanding anything herein to the contrary, Defaulting Lenders
shall not be entitled to vote (whether to consent or to withhold its consent)
with respect to any amendment, modification, termination or waiver and, for
purposes of determining the Required Lenders, the Commitments and the Loans of
such Defaulting Lender shall be disregarded except, in each case, as provided in
Section 2.23(c).

8.2.4    Notwithstanding anything to the contrary herein or in any other Loan
Document, this Agreement and any other Loan Document may be amended (or amended
and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower to each relevant Loan Document (i) to add
one or more credit facilities (in addition to the Incremental Term Loans
pursuant to Section 2.24) to this Agreement and to permit extensions of credit
from time to time outstanding thereunder and the accrued interest and fees in
respect thereof to share ratably in the benefits of this Agreement and the other
Loan Documents with the Revolving Loans, Incremental Term Loans and the accrued
interest and fees in respect thereof and (y) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders and Lenders.

8.2.5    Notwithstanding anything to the contrary herein or in any other Loan
Document, the Administrative Agent may, with the consent of the Borrower only,
amend, modify or supplement this Agreement or any of the other Loan Documents as
may be reasonably necessary or advisable to cure any

 

63



--------------------------------------------------------------------------------

error, ambiguity, omission, defect or inconsistency in order to more accurately
reflect the intent of the parties, provided that (x) prior written notice of
such proposed cure shall be given to the Lenders and (y) the Required Lenders do
not object to such cure in writing to the Administrative Agent within two
Business Days of such notice.

8.3.    Preservation of Rights. No delay or omission of the Lenders, the LC
Issuer or the Administrative Agent to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Default
or an acquiescence therein, and the making of a Credit Extension notwithstanding
the existence of a Default or the inability of the Borrower to satisfy the
conditions precedent to such Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 8.2, and then only to the
extent in such writing specifically set forth. All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Administrative Agent, the LC Issuer and the Lenders until the Obligations
have been paid in full.

ARTICLE IX

GENERAL PROVISIONS

9.1.    Survival of Representations. All representations and warranties of the
Borrower contained in this Agreement, as updated from time to time in accordance
with Section 8.2, shall survive the making of the Credit Extensions herein
contemplated.

9.2.    Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to the Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.

9.3.    Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.4.    Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrower, the Administrative Agent, the LC Issuer and
the Lenders and supersede all prior agreements and understandings among the
Borrower, the Administrative Agent, the LC Issuer and the Lenders relating to
the subject matter thereof other than any fee agreement described herein.

9.5.    Several Obligations; Benefits of this Agreement. The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such). The failure of any Lender to
perform any of its obligations hereunder shall not relieve any other Lender from
any of its obligations hereunder. This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns, provided, however, that
the parties hereto expressly agree that the Arranger shall enjoy the benefits of
the provisions of Sections 9.6, 9.10 and Article X to the extent specifically
set forth therein and shall have the right to enforce such provisions on its own
behalf and in its own name to the same extent as if it were a party to this
Agreement.

9.6.    Expenses; Indemnification. (i) The Borrower shall reimburse the
Administrative Agent and the Arranger for any costs, internal charges and
out-of-pocket expenses (including reasonable

 

64



--------------------------------------------------------------------------------

attorneys’ fees and time charges of attorneys for the Administrative Agent,
which attorneys may be employees of the Administrative Agent) paid or incurred
by the Administrative Agent or the Arranger in connection with the preparation,
negotiation, execution, delivery, syndication, distribution (including, without
limitation, via the internet), review, amendment, modification, and
administration of the Loan Documents. The Borrower also agrees to reimburse the
Administrative Agent, the Arranger, the LC Issuer and the Lenders for any costs,
internal charges and out-of-pocket expenses (including reasonable attorneys’
fees and time charges of attorneys for the Administrative Agent, the Arranger,
the LC Issuer and the Lenders, which attorneys may be employees of the
Administrative Agent, the Arranger, the LC Issuer or the Lenders) paid or
incurred by the Administrative Agent, the Arranger, the LC Issuer or any Lender
in connection with the collection and enforcement of the Loan Documents.
Expenses being reimbursed by the Borrower under this Section include, without
limitation, costs and expenses incurred in connection with the Reports described
in the following sentence. The Borrower acknowledges that from time to time
Administrative Agent may prepare and may distribute to the Lenders (but shall
have no obligation or duty to prepare or to distribute to the Lenders) certain
audit reports (the “Reports”) pertaining to the Borrower’s assets for internal
use by Administrative Agent from information furnished to it by or on behalf of
the Borrower, after Administrative Agent has exercised its rights of inspection
pursuant to this Agreement. Notwithstanding the foregoing, the obligation to
reimburse the Administrative Agent, the Arranger, the LC Issuer or any Lender in
connection with the matters described above shall be limited to one primary
counsel, and one additional local counsel in each applicable jurisdiction, for
the Administrative Agent, one additional counsel for all the Lenders other than
the Administrative Agent and additional counsel in light of actual or potential
conflicts of interest or the availability of different claims or defenses for
the Administrative Agent, the Arranger, the LC Issuer or any Lender.

(ii)    The Borrower hereby further agrees to indemnify the Administrative
Agent, the Arranger, the LC Issuer and each Lender, their respective affiliates,
and each of their directors, officers and employees (each, an “Indemnitee”)
against all losses, claims, damages, penalties, judgments, liabilities and
expenses (including, without limitation, all expenses of litigation or
preparation therefor whether or not the Administrative Agent, the Arranger, the
LC Issuer or any Lender or any affiliate is a party thereto) which any of them
may pay or incur arising out of or relating to this Agreement, the other Loan
Documents, the transactions contemplated hereby or the direct or indirect
application or proposed application of the proceeds of any Credit Extension
hereunder except to the extent that they are determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the party seeking
indemnification.

(iii)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, the LC Issuer or the Swing Line Lender
under paragraph (i) or (ii) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the LC Issuer or the Swing Line Lender, as the case
may be, such Lender’s Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, the LC Issuer or the Swing Line
Lenders in their capacity as such.

(iv)    To the extent permitted by applicable law, no party hereto shall assert,
and each such party hereby waives, any claim against any other party hereto, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document, or any
agreement or instrument contemplated hereby or thereby, any Loan or Facility LC
or the use of the proceeds thereof, or any transaction in connection therewith;
provided that, nothing in this clause (iv) shall relieve the Borrower of any
obligation it may have to indemnify an Indemnitee against special, indirect,
consequential or punitive damages asserted against such Indemnitee by a third
party.

 

65



--------------------------------------------------------------------------------

(v)    The obligations of the Borrower under this Section 9.6 shall survive the
termination of this Agreement. All amounts due under this Section shall be
payable promptly after written demand therefor.

9.7.    Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.

9.8.    Accounting; Pro Forma Calculations; Divisions. (i) Except as otherwise
expressly provided herein, all accounting terms used herein shall be
interpreted, and all financial statements and certificates and reports as to
financial matters required to be delivered to the Lenders hereunder shall
(unless otherwise disclosed to the Lenders in writing at the time of delivery
thereof in the manner described in subsection (ii) below) be prepared, in
accordance with Agreement Accounting Principles (subject, in the case of
financial statements which are not fiscal year end statements, to the absence of
footnotes and year-end audit adjustments); provided that, if the Borrower
notifies the Administrative Agent that it wishes to amend any covenant in
Article VI to eliminate the effect of any change in Agreement Accounting
Principles or in the manner in which they are applied since those in effect as
of the date of, and applied by the Borrower in, the financial statements
referred to in Section 5.4 (or if the Administrative Agent notifies the Borrower
that the Administrative Agent or the Required Lenders wish to amend Article VI
for such purpose), then the Borrower’s compliance with such covenants shall be
determined on the basis of Agreement Accounting Principles in effect immediately
before the relevant change in Agreement Accounting Principles or its application
became effective until either such notice is withdrawn or such covenant or any
such defined term is amended in a manner satisfactory to the Borrower and the
Required Lenders. Notwithstanding anything herein to the contrary, the
Borrower’s compliance with any covenant in Article VI shall be determined
without giving effect to any change in accounting for leases pursuant to
Agreement Accounting Principles resulting from the adoption of Financial
Accounting Standards Board Accounting Standards Update No. 2016-02, Leases
(Topic 842) (“FAS 842”), to the extent such adoption would require treating any
lease (or similar arrangement conveying the right to use) as a Capitalized Lease
where such lease (or similar arrangement) would not have been required to be so
treated under Agreement Accounting Principles as in effect on December 31, 2015,
such lease shall not be considered a Capitalized Lease, and all calculations and
deliverables under this Agreement or any other Loan Document shall be made or
delivered, as applicable, in accordance therewith.

(ii)    Notwithstanding anything herein, in any financial statements of the
Borrower or in Agreement Accounting Principles to the contrary, for purposes of
calculating and determining the Leverage Ratio and the Net Leverage Ratio,
including defined terms used therein, any Acquisition involving aggregate
consideration in excess of $5,000,000 or any Material Asset Sale made by the
Borrower or any of its Subsidiaries, including through mergers or consolidations
and including any related financing transactions, during the period for which
the Leverage Ratio or Net Leverage Ratio, as applicable, was calculated shall be
deemed to have occurred on the first day of the relevant period for which
Leverage Ratio or Net Leverage Ratio, as applicable, was calculated on a pro
forma basis, including pro forma adjustments arising out of events which are
directly attributable to such Acquisition or Material Asset Sale, are factually
supportable and are expected to have a continuing impact, in each case as
determined on a basis consistent with Article 11 of Regulation S-X of the
Securities Act of 1933, as amended, as interpreted by the SEC, and as certified
by the chief financial officer of the Borrower.

(iii)    Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Financial Accounting Standards Board

 

66



--------------------------------------------------------------------------------

Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein.

(iv)    The Borrower shall deliver to the Lenders at the same time as the
delivery of any financial statement under Section 6.1(i) or (ii): (x) a
description in reasonable detail of any material variation between the
application or other modification of accounting principles employed in the
preparation of such statement and the application or other modification of
accounting principles employed in the preparation of the immediately prior
annual or quarterly financial statements and (y) reasonable estimates of the
difference between such statements arising as a consequence thereof.

(v)    For all purposes under the Loan Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized and acquired on the first
date of its existence by the holders of its Capital Stock at such time.

9.9.    Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

9.10.    Nonliability of Lenders. The relationship between the Borrower on the
one hand and the Lenders, the LC Issuer and the Administrative Agent on the
other hand shall be solely that of borrower and lender. Neither the
Administrative Agent, the Arranger nor any Lender shall have any fiduciary
responsibilities to the Borrower. Neither the Administrative Agent, the
Arranger, the LC Issuer nor any Lender undertakes any responsibility to the
Borrower to review or inform the Borrower of any matter in connection with any
phase of the Borrower’s business or operations. The Borrower agrees that neither
the Administrative Agent, the Arranger, the LC Issuer nor any Lender shall have
liability to the Borrower (whether sounding in tort, contract or otherwise) for
losses suffered by the Borrower in connection with, arising out of, or in any
way related to, the transactions contemplated and the relationship established
by the Loan Documents, or any act, omission or event occurring in connection
therewith, unless it is determined in a final non-appealable judgment by a court
of competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought.

9.11.    Confidentiality. (a) Each of the Administrative Agent, the LC Issuer
and the Lenders agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such

 

67



--------------------------------------------------------------------------------

Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the LC
Issuer or any Lender on a non-confidential basis from a source other than the
Borrower. For the purposes of this Section, “Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Administrative Agent, the LC
Issuer or any Lender on a non-confidential basis prior to disclosure by the
Borrower and other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry; provided that, in the case of
information received from the Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.11(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS SUBSIDIARIES
OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE
BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

9.12.    Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any Margin Stock for the repayment of the Credit Extensions provided
for herein.

9.13.    Disclosure. The Borrower and each Lender hereby acknowledge and agree
that JPMCB and/or its Affiliates from time to time may hold investments in, make
other loans to or have other relationships with the Borrower and its Affiliates.

9.14.    USA PATRIOT Act. Each Lender that is subject to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) hereby notifies the Borrower that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender to identify the Borrower in
accordance with the Act.

9.15.    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial

 

68



--------------------------------------------------------------------------------

Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

9.16    Interest Rates; LIBOR Notification. The interest rate on Eurodollar
Loans is determined by reference to the LIBO Rate, which is derived from the
London interbank offered rate. The London interbank offered rate is intended to
represent the rate at which contributing banks may obtain short-term borrowings
from each other in the London interbank market. In July 2017, the U.K. Financial
Conduct Authority announced that, after the end of 2021, it would no longer
persuade or compel contributing banks to make rate submissions to the ICE
Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurodollar Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. Upon
the occurrence of a Benchmark Transition Event or an Early Opt-In Election,
Section 3.1(c) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent will promptly notify the Borrower, pursuant
to Section 3.1(e), of any change to the reference rate upon which the interest
rate on Eurodollar Loans is based. However, the Administrative Agent does not
warrant or accept any responsibility for, and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “LIBO Rate” or
with respect to any alternative or successor rate thereto, or replacement rate
thereof (including, without limitation, (i) any such alternative, successor or
replacement rate implemented pursuant to Section 3.1(c), whether upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, and
(ii) the implementation of any Benchmark Replacement Conforming Changes pursuant
to Section 3.1(d)), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.

9.17    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for Rate
Management Transactions or any other agreement or instrument that is a QFC (such
support “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the

 

69



--------------------------------------------------------------------------------

Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of Ohio and/or of the
United States or any other state of the United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

ARTICLE X

THE ADMINISTRATIVE AGENT

10.1    Authorization and Action. (a) Each Lender and each LC Issuer hereby
irrevocably appoints the entity named as Administrative Agent in the heading of
this Agreement and its successors and assigns to serve as the administrative
agent under the Loan Documents and each Lender and each LC Issuer authorizes the
Administrative Agent to take such actions as agent on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Administrative Agent under such agreements and to exercise such powers as
are reasonably incidental thereto. In addition, to the extent required under the
laws of any jurisdiction other than within the United States, each Lender and
each LC Issuer hereby grants to the Administrative Agent any required powers of
attorney to execute and enforce any Loan Document governed by the laws of such
jurisdiction on such Lender’s or such LC Issuer’s behalf. Without limiting the
foregoing, each Lender and each LC Issuer hereby authorizes the Administrative
Agent to execute and deliver, and to perform its obligations under, each of the
Loan Documents to which the Administrative Agent is a party, and to exercise all
rights, powers and remedies that the Administrative Agent may have under such
Loan Documents.

(b) As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and each
LC Issuer; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification and is exculpated in a manner satisfactory to it from the
Lenders and the LC Issuers with respect to such action or (ii) is contrary to
this Agreement or any other

 

70



--------------------------------------------------------------------------------

Loan Document or applicable law, including any action that may be in violation
of the automatic stay under any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any requirement of law relating to bankruptcy, insolvency or
reorganization or relief of debtors; provided, further, that the Administrative
Agent may seek clarification or direction from the Required Lenders prior to the
exercise of any such instructed action and may refrain from acting until such
clarification or direction has been provided. Except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower, any Subsidiary or any Affiliate of any of the
foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. Nothing in this
Agreement shall require the Administrative Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties hereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it.

(c) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the LC Issuers (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:

(i)    the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, LC Issuer or holder of any other obligation
other than as expressly set forth herein and in the other Loan Documents,
regardless of whether a Default or an Unmatured Default has occurred and is
continuing (and it is understood and agreed that the use of the term “agent” (or
any similar term) herein or in any other Loan Document with reference to the
Administrative Agent is not intended to connote any fiduciary duty or other
implied (or express) obligations arising under agency doctrine of any applicable
law, and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties); additionally, each Lender agrees that it will not assert any claim
against the Administrative Agent based on an alleged breach of fiduciary duty by
the Administrative Agent in connection with this Agreement and/or the
transactions contemplated hereby; and

(ii)    nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account;

(d) The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

(e) None of any Syndication Agent, any Co-Documentation Agent or any Arranger
shall have obligations or duties whatsoever in such capacity under this
Agreement or any other Loan Document and shall incur no liability hereunder or
thereunder in such capacity, but all such persons shall have the benefit of the
indemnities provided for hereunder.

 

71



--------------------------------------------------------------------------------

(f) In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any LC Disbursements shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Disbursements and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the LC
Issuers and the Administrative Agent allowed in such judicial proceeding; and

(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and each LC Issuer to make such payments to the Administrative Agent and,
in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders or the LC Issuers, to pay to the Administrative
Agent any amount due to it, in its capacity as the Administrative Agent, under
the Loan Documents. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or LC Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or LC Issuer
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender or LC Issuer in any such proceeding.

(g) The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the LC Issuers, and, except solely to the
extent of the Borrower’s rights to consent pursuant to and subject to the
conditions set forth in this Article, none of the Borrower or any Subsidiary, or
any of their respective Affiliates, shall have any rights as a third party
beneficiary under any such provisions. Each Lender, whether or not a party
hereto, will be deemed, by its acceptance of the benefits of the any collateral
and of the Guaranty of the Obligations provided under the Loan Documents, to
have agreed to the provisions of this Article.

10.2    Administrative Agent’s Reliance, Indemnification, Etc. (a) Neither the
Administrative Agent nor any of its Related Parties shall be (i) liable for any
action taken or omitted to be taken by such party, the Administrative Agent or
any of its Related Parties under or in connection with this Agreement or the
other Loan Documents (x) with the consent of or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents) or (y) in
the absence of its own gross negligence or willful misconduct (such absence to
be presumed unless otherwise determined by a court of competent jurisdiction by
a final and non-appealable judgment) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
any Loan Party or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or any other Loan Document or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document or for any failure of any Loan Party to
perform its obligations hereunder or thereunder.

(b) The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrower, a Lender or an
LC Issuer, and the Administrative Agent shall not be responsible for or have

 

72



--------------------------------------------------------------------------------

any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items (which on their face purport to be such items) expressly
required to be delivered to the Administrative Agent or satisfaction of any
condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent. Notwithstanding anything
herein to the contrary, the Administrative Agent shall not be liable for, or be
responsible for any claim, liability, loss, cost or expense suffered by the
Borrower, any Subsidiary, any Lender or any LC Issuer as a result of, any
determination of the Obligations, any of the component amounts thereof or any
portion thereof attributable to each Lender or LC Issuer, or any exchange rate.

(c)    Without limiting the foregoing, the Administrative Agent (i) may treat
the payee of any promissory note as its holder until such promissory note has
been assigned in accordance with Section 12.1, (ii) may rely on the Register to
the extent set forth in Section 12.1(b), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or LC Issuer and shall not be responsible to any Lender or LC Issuer for any
statements, warranties or representations made by or on behalf of any Loan Party
in connection with this Agreement or any other Loan Document, (v) in determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Facility LC, that by its terms must be fulfilled to the satisfaction of a
Lender or an LC Issuer, may presume that such condition is satisfactory to such
Lender or LC Issuer unless the Administrative Agent shall have received notice
to the contrary from such Lender or LC Issuer sufficiently in advance of the
making of such Loan or the issuance of such Facility LC and (vi) shall be
entitled to rely on, and shall incur no liability under or in respect of this
Agreement or any other Loan Document by acting upon, any notice, consent,
certificate or other instrument or writing (which writing may be a fax, any
electronic message, Internet or intranet website posting or other distribution)
or any statement made to it orally or by telephone and believed by it to be
genuine and signed or sent or otherwise authenticated by the proper party or
parties (whether or not such Person in fact meets the requirements set forth in
the Loan Documents for being the maker thereof).

10.3    Posting of Communications. (a) The Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make any Communications
available to the Lenders and the LC Issuers by posting the Communications on
IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other electronic platform
chosen by the Administrative Agent to be its electronic transmission system (the
“Approved Electronic Platform”).

(b)    Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, each of the LC Issuers and the Borrower acknowledges
and agrees that the distribution of material through an electronic medium is not
necessarily secure, that the Administrative Agent is not responsible for
approving or vetting the representatives or contacts of any Lender that are
added to the Approved Electronic Platform, and that there may be confidentiality
and other risks associated with such distribution. Each of the Lenders, each of
the LC Issuers and the Borrower hereby approves distribution of the
Communications through the Approved Electronic Platform and understands and
assumes the risks of such distribution.

 

73



--------------------------------------------------------------------------------

(c)    THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER,
ANY CO-DOCUMENTATION AGENT, ANY SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE
RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY
LOAN PARTY, ANY LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED ELECTRONIC
PLATFORM.

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or any LC Issuer by
means of electronic communications pursuant to this Section, including through
an Approved Electronic Platform.

(d)    Each Lender and each LC Issuer agrees that notice to it (as provided in
the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and LC Issuer agrees (i) to notify the Administrative Agent in writing (which
could be in the form of electronic communication) from time to time of such
Lender’s or LC Issuer’s (as applicable) email address to which the foregoing
notice may be sent by electronic transmission and (ii) that the foregoing notice
may be sent to such email address.

(e)    Each of the Lenders, each of the LC Issuers and the Borrower agrees that
the Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.

(f)    Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any LC Issuer to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.

10.4    The Administrative Agent Individually. With respect to its Commitment,
Loans (including Swing Line Loans) and Facility LC’s, the Person serving as the
Administrative Agent shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein for any other Lender or LC Issuer, as the case may be.
The terms “LC Issuers”, “Lenders”, “Required Lenders” and any similar terms
shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity as a Lender, LC Issuer or as one
of

 

74



--------------------------------------------------------------------------------

the Required Lenders, as applicable. The Person serving as the Administrative
Agent and its Affiliates may accept deposits from, lend money to, own securities
of, act as the financial advisor or in any other advisory capacity for and
generally engage in any kind of banking, trust or other business with, the
Borrower, any Subsidiary or any Affiliate of any of the foregoing as if such
Person was not acting as the Administrative Agent and without any duty to
account therefor to the Lenders or the LC Issuers.

10.5    Successor Administrative Agent. (a) The Administrative Agent may resign
at any time by giving 30 days’ prior written notice thereof to the Lenders, the
LC Issuers and the Borrower, whether or not a successor Administrative Agent has
been appointed. Upon any such resignation, the Required Lenders shall have the
right to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the LC Issuers, appoint a
successor Administrative Agent, which shall be a bank with an office in New
York, New York or an Affiliate of any such bank. In either case, such
appointment shall be subject to the prior written approval of the Borrower
(which approval may not be unreasonably withheld and shall not be required while
a Default has occurred and is continuing). Upon the acceptance of any
appointment as Administrative Agent by a successor Administrative Agent, such
successor Administrative Agent shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Administrative Agent. Upon
the acceptance of appointment as Administrative Agent by a successor
Administrative Agent, the retiring Administrative Agent shall be discharged from
its duties and obligations under this Agreement and the other Loan Documents.
Prior to any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the retiring Administrative Agent shall take such action
as may be reasonably necessary to assign to the successor Administrative Agent
its rights as Administrative Agent under the Loan Documents.

(b)    Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the LC Issuers and the
Borrower, whereupon, on the date of effectiveness of such resignation stated in
such notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; provided
that, solely for purposes of maintaining any security interest, if any, granted
to the Administrative Agent under any Loan Document for the benefit of the
Lenders, the retiring Administrative Agent shall continue to be vested with such
security interest as collateral agent for the benefit of the Lenders, and
continue to be entitled to the rights set forth in such Loan Document, and, in
the case of any collateral, if any, in the possession of the Administrative
Agent, shall continue to hold such collateral, in each case until such time as a
successor Administrative Agent is appointed and accepts such appointment in
accordance with this Section (it being understood and agreed that the retiring
Administrative Agent shall have no duty or obligation to take any further action
under any Loan Document, including any action required to maintain the
perfection of any such security interest), and (ii) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent; provided that (A) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (B) all notices and other communications required or
contemplated to be given or made to the Administrative Agent shall directly be
given or made to each Lender and each LC Issuer. Following the effectiveness of
the Administrative Agent’s resignation from its capacity as such, the provisions
of this Article and Section 9.6, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent and in respect of the matters referred to in the proviso
under clause (i) above.

 

75



--------------------------------------------------------------------------------

10.6    Acknowledgements of Lenders and LC Issuers. (a) Each Lender represents
that it is engaged in making, acquiring or holding commercial loans in the
ordinary course of its business and that it has, independently and without
reliance upon the Administrative Agent, any Arranger, any Syndication Agent, any
Co-Documentation Agent or any other Lender, or any of the Related Parties of any
of the foregoing, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
also acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Arranger any Syndication Agent, any Co-Documentation
Agent or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

(b)    Each Lender, by delivering its signature page to this Agreement on the
Effective Date, or delivering its signature page to an Assignment and Assumption
or any other Loan Document pursuant to which it shall become a Lender hereunder,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be delivered to, or be
approved by or satisfactory to, the Administrative Agent or the Lenders on the
Effective Date.

(c)    The Lenders irrevocably authorize the Administrative Agent, at its option
and in its discretion, to subordinate any Lien on any property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.14(xiii). The
Administrative Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the collateral, the existence, priority or perfection of the
Administrative Agent’s Lien thereon or any certificate prepared by any Loan
Party in connection therewith, nor shall the Administrative Agent be responsible
or liable to the Lenders or any other Lender for any failure to monitor or
maintain any portion of any collateral.

10.7    Credit Bidding. The Lenders hereby irrevocably authorize the
Administrative Agent, at the direction of the Required Lenders, to credit bid
all or any portion of the Obligations (including by accepting some or all of the
collateral in satisfaction of some or all of the Obligations pursuant to a deed
in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Lenders shall be entitled to be, and shall be,
credit bid by the Administrative Agent at the direction of the Required Lenders
on a ratable basis (with Obligations with respect to contingent or unliquidated
claims receiving contingent interests in the acquired assets on a ratable basis
that shall vest upon the liquidation of such claims in an amount proportional to
the liquidated portion of the contingent claim amount used in allocating the
contingent interests) for the asset or assets so purchased (or for the equity
interests or debt instruments of the acquisition vehicle or vehicles that are
issued in connection with such purchase). In connection with any such bid,
(i) the Administrative Agent shall be authorized to form one or more acquisition
vehicles and to assign any successful credit bid to such acquisition vehicle or
vehicles, (ii) each of the Lenders’ ratable interests in the Obligations which
were credit bid shall be deemed without any further action under this Agreement
to be assigned to such vehicle or vehicles for the purpose of closing such sale,
(iii) the Administrative Agent shall be authorized to adopt documents providing
for the

 

76



--------------------------------------------------------------------------------

governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or equity interests thereof, shall be
governed, directly or indirectly, by, and the governing documents shall provide
for, control by the vote of the Required Lenders or their permitted assignees
under the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 8.2 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Lenders, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership interests, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Lender or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Lenders pro rata with their original interest in such
Obligations and the equity interests and/or debt instruments issued by any
acquisition vehicle on account of such Obligations shall automatically be
cancelled, without the need for any Lender or any acquisition vehicle to take
any further action. Notwithstanding that the ratable portion of the Obligations
of each Lender are deemed assigned to the acquisition vehicle or vehicles as set
forth in clause (ii) above, each Lender shall execute such documents and provide
such information regarding the Lender (and/or any designee of the Lender which
will receive interests in or debt instruments issued by such acquisition
vehicle) as the Administrative Agent may reasonably request in connection with
the formation of any acquisition vehicle, the formulation or submission of any
credit bid or the consummation of the transactions contemplated by such credit
bid.

10.8    Certain ERISA Matters. (a) Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative
Agent, the Arranger and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans,
the Facility LC’s or the Commitments,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Facility LC’s, the Commitments and this Agreement,

(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Facility LC’s, the Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance of the Loans, the Facility

 

77



--------------------------------------------------------------------------------

LC’s, the Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Facility LC’s, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and the Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that none of the Administrative Agent, or any Arranger, any
Syndication Agent, any Co-Documentation Agent or any of their respective
Affiliates is a fiduciary with respect to any collateral or the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent under this Agreement, any Loan Document or any
documents related hereto or thereto).

(c) The Administrative Agent, and the Arranger, Syndication Agent and
Co-Documentation Agent hereby informs the Lenders that each such Person is not
undertaking to provide investment advice or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that such
Person has a financial interest in the transactions contemplated hereby in that
such Person or an Affiliate thereof (i) may receive interest or other payments
with respect to the Loans, the Facility LC’s, the Commitments, this Agreement
and any other Loan Documents, (ii) may recognize a gain if it extended the
Loans, the Facility LC’s or the Commitments for an amount less than the amount
being paid for an interest in the Loans, the Facility LC’s or the Commitments by
such Lender or (iii) may receive fees or other payments in connection with the
transactions contemplated hereby, the Loan Documents or otherwise, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

ARTICLE XI

SETOFF; RATABLE PAYMENTS

11.1.    Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if the Borrower becomes insolvent, however
evidenced, or any Default occurs, any and all deposits (including all account
balances, whether provisional or final and whether or not collected or
available) and any other Indebtedness at any time held or owing by any Lender or
any Affiliate of any Lender to or for the credit or account of the Borrower may
be offset and applied toward the payment of the Obligations owing to such
Lender, whether or not the Obligations, or any part thereof, shall then be due.

11.2.    Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.2, 3.3 or 3.4)

 

78



--------------------------------------------------------------------------------

in a greater proportion than that received by any other Lender, such Lender
agrees, promptly upon demand, to purchase a portion of the Aggregate Outstanding
Credit Exposure held by the other Lenders so that after such purchase each
Lender will hold its Pro Rata Share of the Aggregate Outstanding Credit
Exposure. If any Lender, whether in connection with setoff or amounts which
might be subject to setoff or otherwise, receives collateral or other protection
for its Obligations or such amounts which may be subject to setoff, such Lender
agrees, promptly upon demand, to take such action necessary such that all
Lenders share in the benefits of such collateral ratably in proportion to their
respective Pro Rata Shares of the Aggregate Outstanding Credit Exposure. In case
any such payment is disturbed by legal process, or otherwise, appropriate
further adjustments shall be made.

ARTICLE XII

SUCCESSORS AND ASSIGNS

12.1.    Successors and Assigns.    (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the LC Issuer that issues any Facility LC), except that (i) no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the LC Issuer that issues any Facility LC),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the LC Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it) with the prior written consent (such consent not to be unreasonably withheld
except in the case of a proposed assignee who is not a U.S. Person) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if a
Default has occurred and is continuing, any other assignee; provided, further,
that, the Borrower shall be deemed to have consented to an assignment unless it
shall have objected thereto by written notice to the Administrative Agent within
five (5) Business Days after having received notice thereof;

(B) the Administrative Agent; and

(C) the LC Issuer.

As used herein, “Ineligible Institution” means (a) a Defaulting Lender, (b) the
Borrower or any Affiliate thereof, (c) a natural person, or (c) a company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person or relative(s) thereof; provided that, such company,
investment vehicle or trust shall not constitute an Ineligible Institution if it
(x) has not been established for the primary purpose of acquiring any Loans or
Commitments, (y) is managed by a professional advisor, who is not such natural
person or a relative thereof, having significant experience in the business of
making or purchasing commercial loans, and (z) has assets greater than
$25,000,000 and a significant part of its

 

79



--------------------------------------------------------------------------------

activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business; provided that upon
the occurrence of a Default, any Person (other than a Lender) shall be an
Ineligible Institution if after giving effect any proposed assignment to such
Person, such Person would hold more than 25% of the then outstanding Aggregate
Outstanding Credit Exposure or Commitments, as the case may be.

(ii)    Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Type, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000, and in integral
multiples of $1,000,000, unless each of the Borrower and the Administrative
Agent otherwise consent, provided that no such consent of the Borrower shall be
required if a Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Type of Commitments or Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws; and

(E) unless a Default exists, the assignee may not be a Disqualified Competitor.

For the purposes of this Section 12.1(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the

 

80



--------------------------------------------------------------------------------

case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.2,
3.3, 3.4 and 10.7). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 12.1
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and Reimbursement Obligations owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the LC Issuer and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the LC Issuer and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

(v)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
an Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to this
Agreement, the Administrative Agent shall have no obligation to accept such
Assignment and Assumption and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c)    Any Lender may, without the consent of the Borrower, the Administrative
Agent, the LC Issuer or the Administrative Agent, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; (C) the Borrower, the Administrative Agent, the LC Issuer and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement; and
(D) unless a Default exists, the Participant may not be a Disqualified
Competitor. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (i) - (iv) the
first proviso to Section 8.2.1 that affects such Participant. The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.2,
.3.3 and 3.4 (subject to the requirements and limitations therein, including the
requirements under Section 3.4(f) (it being understood that the documentation
required under Section 3.4(f) shall be delivered to the participating Lender))
to the same

 

81



--------------------------------------------------------------------------------

extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 3.2 or 3.4, with respect
to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.22 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Article XI as though it were a Lender, provided such
Participant agrees to be subject to the other applicable terms hereof as though
it were a Lender. Each Lender that sells a participation shall, acting solely
for this purpose as an agent of the Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Facility LCs or its other obligations under any Loan Document) except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, Facility LC or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(e)    (i) Unless a Default exists, no assignment or participation shall be made
to any Person that was a Disqualified Competitor as of the date (the “Trade
Date”) on which the assigning Lender entered into a binding agreement to sell
and assign or grant a participation in all or a portion of its rights and
obligations under this Agreement to such Person (unless the Borrower has
consented to such assignment or participation in writing, in which case such
Person will not be considered a Disqualified Competitor for the purpose of such
assignment or participation). For the avoidance of doubt, with respect to any
assignee or Participant that becomes a Disqualified Competitor after the
applicable Trade Date (including as a result of the delivery of a written
supplement to the list of “Disqualified Competitors” referred to in, the
definition of “Disqualified Competitor”), (x) such assignee or Participant shall
not retroactively be disqualified from becoming a Lender or Participant and
(y) the execution by the Borrower of an Assignment and Assumption with respect
to such assignee will not by itself result in such assignee no longer being
considered a Disqualified Competitor. Any assignment or participation in
violation of this clause (e)(i) shall not be void, but the other provisions of
this clause (e) shall apply.

(ii) If any assignment or participation is made to any Disqualified Competitor
without the Borrower’s prior written consent in violation of clause (i) above,
or if any Person becomes a Disqualified Competitor after the applicable Trade
Date and no Default exists, the Borrower may, at its sole expense and effort,
upon notice to the applicable Disqualified Competitor and the Administrative
Agent, require such Disqualified Competitor to assign, without recourse (in
accordance with and subject to the

 

82



--------------------------------------------------------------------------------

restrictions contained in this Section 12.1), all of its interest, rights and
obligations under this Agreement to one or more Persons (other than an
Ineligible Institution) at the lesser of (x) the principal amount thereof and
(y) the amount that such Disqualified Competitor paid to acquire such interests,
rights and obligations in each case plus accrued interest, accrued fees and all
other amounts (other than principal amounts) payable to it hereunder.

(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Competitors to whom an assignment or participation is made in
violation of clause (i) above (A) will not have the right to (x) receive
information, reports or other materials provided to Lenders by the Loan Parties,
the Administrative Agent or any other Lender, (y) attend or participate in
meetings attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) for purposes of any consent to any amendment, waiver or modification of, or
any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Competitor
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Competitors consented to such matter.

(iv)    The Administrative Agent shall have the right, and the Loan Parties
hereby expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Competitors provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on the Approved Electronic Platform,
including that portion of such Approved Electronic Platform that is designated
for “public side” Lenders and/or (B) provide the DQ List to each Lender or
potential Lender requesting the same.

(v)    The Administrative Agent shall not be responsible or have any liability
for, or have any duty to ascertain, inquire into, monitor or enforce, compliance
with the provisions hereof relating to Disqualified Competitors. Without
limiting the generality of the foregoing, the Administrative Agent shall not
(x) be obligated to ascertain, monitor or inquire as to whether any other Lender
or Participant or prospective Lender or Participant is a Disqualified Competitor
or (y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, by any other
Person to any Disqualified Competitor. Each Lender that is an assignor under an
Assignment and Assumption or selling a participation shall be solely responsible
for determining that the assignee under such Assignment and Assumption or
applicable Participant satisfies the requirements relating to Disqualified
Competitors and other Ineligible Institutions.

ARTICLE XIII

NOTICES

13.1.    Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by overnight courier service, mailed by certified
or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at 380 Polaris Parkway, Suite 400, Westerville,
Ohio 43082, Attention: Treasurer (email to all of the following:
tom.pigott@lancastercolony.com; dganobsik@lancastercolony.com;
rgentil@lancastercolony.com; mshurte@lancastercolony.com; and
abojko@porterwright.com);

 

83



--------------------------------------------------------------------------------

(ii)    if to the Administrative Agent or the Swing Line Lender:

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor L2

Suite IL1-0480

Chicago, IL, 60603-2300

Attention:

Phone No: Fax No: 844-490-5663

Email:                     @chase.com/jpm.agency.cri@jpmorgan.com

With copy(s) to:

JPMorgan Chase Bank, N.A.

Middle Market Servicing

10 South Dearborn, Floor L2

Suite IL1-0480

Chicago, IL, 60603-2300

Attention: Commercial Banking Group

Fax No: (844) 490-5663

Email: jpm.agency.cri@jpmorgan.com

                     jpm.agency.servicing.1@jpmorgan.com

and, in the case of a notification of the DQ List, also to
JPMDQ_Contact@jpmorgan.com

(iii)    if to the LC Issuer:

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor L2

Suite IL1-0480

Chicago, IL, 60603-2300

Attention: LC Agency Team

Tel: 800-364-1969

Fax: 856-294-5267

Email: chicago.lc.agency.activity.team@jpmchase.com

With a copy to:

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor L2

Suite IL1-0480

Chicago, IL, 60603-2300

Attention: Loan & Agency Services Group

Tel: 855-609-0059

Fax: 214-307-6874

Email: chicago.lc.agency.activity.team@jpmchase.com

(iv)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire; and

(v)    for financial information posted to the Borrower’s website:
www.lancastercolony.com.

 

84



--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)    Notices and other communications to the Lenders and the LC Issuers
hereunder may be delivered or furnished by using Approved Electronic Platforms
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c)    Unless the Administrative Agent otherwise prescribes, (i) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(d)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.

ARTICLE XIV

COUNTERPARTS

14.1    Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging shall be effective as delivery of a
manually executed counterpart of this Agreement.

14.2    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any assignment and assumption agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other state laws based on the Uniform Electronic
Transactions Act.

 

85



--------------------------------------------------------------------------------

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1.    CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF OHIO.

15.2.    CONSENT TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR OHIO STATE COURT
SITTING IN COLUMBUS, OHIO IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENTS AND THE BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS
IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE
ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER TO BRING PROCEEDINGS AGAINST
THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY
THE BORROWER AGAINST THE ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER OR
ANY AFFILIATE OF THE ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN
COLUMBUS, OHIO.

15.3.    WAIVER OF JURY TRIAL.    THE BORROWER, THE ADMINISTRATIVE AGENT, THE LC
ISSUER AND EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

 

86



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower, the Lenders, the LC Issuer and the
Administrative Agent have executed this Agreement as of the date first above
written.

 

LANCASTER COLONY CORPORATION

By:  

/s/ Dale Ganobsik                                        

Name:   Dale Ganobsik Title:   Treasurer By:  

/s/ Matthew Shurte

Name:   Matthew Shurte Title:   Secretary

 

Lancaster Signature Page to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, LC Issuer and as a Lender
By:  

/s/ Eric Bergeson

Name:   Eric Bergeson Title:   Authorized Officer

 

Lancaster Signature Page to Credit Agreement



--------------------------------------------------------------------------------

THE HUNTINGTON NATIONAL BANK, as

Syndication Agent and as a Lender

By:  

/s/ Daniel Swanson

Title:   Vice President

 

Lancaster Signature Page to Credit Agreement



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A. By:  

/s/ Megan L. Blake Weinman

Title:   Vice President

 

Lancaster Signature Page to Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:  

/s/ Thomas Guehl

Title:   Vice President

 

Lancaster Signature Page to Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Steven F. Bobinchak

Title:   Assistant Vice President

 

Lancaster Signature Page to Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Michael Kelley

Title:   Senior Vice President

 

Lancaster Signature Page to Credit Agreement



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

 

Lender

  

Title

   Commitment  

JPMorgan Chase Bank, N.A.

   Administrative Agent    $ 40,000,000.00  

The Huntington National Bank

   Syndication Agent    $ 30,000,000.00  

BMO Harris Bank N.A.

      $ 20,000,000.00  

PNC Bank, National Association

      $ 20,000,000.00  

U.S. Bank National Association

      $ 20,000,000.00  

Wells Fargo Bank, National Association

      $ 20,000,000.00        

 

 

    

Total:

   $ 150,000,000.00        

 

 

 

 

1



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

APPLICABLE

MARGIN       

   LEVEL I
STATUS     LEVEL II
STATUS     LEVEL III
STATUS     LEVEL IV
STATUS     LEVEL V
STATUS  

Eurodollar Rate and Facility LC Applicable Margin

     0.850 %      0.950 %      1.050 %      1.275 %      1.500 % 

Floating Rate Applicable Margin

     0.00 %      0.00 %      0.050 %      0.275 %      0.500 % 

Facility Fee Applicable Margin

     0.150 %      0.175 %      0.200 %      0.225 %      0.250 % 

Until adjusted for first time based on the Leverage Ratio as of the end of the
first full fiscal quarter ending after the Effective Date, the Applicable Margin
and Applicable Fee Rate will be set at Level I. Thereafter, the Applicable
Margin and the Applicable Fee Rate will vary with the Borrower’s Leverage Ratio
as set forth above.

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 6.1(i) or (ii).

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Leverage Ratio is
less than 1.00 to 1.00.

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status and (ii) the Leverage Ratio is
less than 1.50 to 1.00.

“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status or Level II Status and (ii) the
Leverage Ratio is less than 2.00 to 1.00.

“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status, Level II Status or Level III
Status and (ii) the Leverage Ratio is less than 2.50 to 1.00.

“Level V Status” exists at any date if the Borrower has not qualified for Level
I Status, Level II Status, Level III Status or Level IV Status.

“Status” means either Level I Status, Level II Status, Level III Status, Level
IV Status or Level V Status.

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Borrower’s Status as reflected in the then
most recent Financials. Adjustments, if any, to the Applicable Margin or
Applicable Fee Rate shall be effective 50 days after the end of each of the
first three fiscal quarters of each fiscal year and 95 days after the end of
each fiscal

 

1



--------------------------------------------------------------------------------

year of the Borrower. If the Borrower fails to deliver the Financials to the
Administrative Agent at the time required pursuant to Section 6.1 or any Default
has occurred and is continuing, then the Applicable Margin and Applicable Fee
Rate shall be set at Level V Status (for the avoidance of doubt, any such
setting of the Applicable Margin and Applicable Fee Rate at Level V Status is in
addition to any actions under Section 2.12 of the Credit Agreement).

 

2



--------------------------------------------------------------------------------

SCHEDULE 1

SUBSIDIARIES AND OTHER INVESTMENTS

(See Sections 5.8 and 6.13)

 

Investment

In                

   Jurisdiction
of
Organization   

Owned

By

   Percent
Ownership  

Fostoria Glass Company

   USA/WV    Lancaster Colony Corporation      100 % 

Lancaster Energy Corporation

   USA/OH    Lancaster Colony Corporation      100 % 

Lancaster Glass Corporation

   USA/OH    Lancaster Colony Corporation      100 % 

T. Marzetti Company

   USA/OH    Lancaster Colony Corporation      100 % 

Marzetti Frozen Pasta, Inc.

   USA/IA    T. Marzetti Company      100 % 

New York Frozen Foods, Inc.

   USA/OH    T. Marzetti Company      100 % 

The Quality Bakery Company, Inc.

   USA/OH    T. Marzetti Company      100 % 

Flatout, Inc.

   USA/DE    T. Marzetti Company      100 % 

Sister Schubert’s Homemade Rolls, Inc.

   USA/AL    T. Marzetti Company      100 % 

Angelic Bakehouse, Inc.

   USA/OH    T. Marzetti Company      100 % 

Bantam Bagels LLC

   USA/NY    T. Marzetti Company      100 % 

TQ Baking, LLC

   USA/NJ    T. Marzetti Company      100 % 

3275 E. Layton Avenue LLC

   USA/WI    Angelic Bakehouse, Inc.      100 % 

TQ Holdings, LLC

   USA/NJ    TQ Baking, LLC      100 % 

 

1



--------------------------------------------------------------------------------

Schedule 2.20

List of Existing Facility LCs

 

Facility LC Number

   Expiration Date    Amount  

*

   July 12, 2020    $ 1,144,403.00  

*

   July 1, 2020    $ 285,000.00  

*

   July 1, 2020    $ 1,380,000.00  

 

1



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

         [and is an Affiliate/Approved Fund of [identify Lender]] 3.   
Borrower(s):   

 

   4.    Administrative Agent:    JPMorgan Chase Bank, N.A., as the
administrative agent under the Credit Agreement 5.    Credit Agreement:   
Credit Agreement dated as of March 19, 2020 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among Lancaster
Colony Corporation, an Ohio corporation, the Lenders parties thereto and
JPMorgan Chase Bank, N.A., a national banking association, as LC Issuer and as
Administrative Agent.

 

1



--------------------------------------------------------------------------------

6.

Assigned Interest:

 

Facility Assigned

   Aggregate Amount of
Commitment/Loans for
all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned
of Commitment/Loans      $        $          %     $        $          %     $  
     $          % 

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title:  

 

ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:  

 

 

2



--------------------------------------------------------------------------------

Consented to and Accepted:

 

JPMORGAN CHASE BANK, N.A., as   Administrative Agent By:  

                                          

  Title:  

 

[Consented to:] [NAME OF RELEVANT PARTY] By:  

                                          

  Title:  

                                          

 

3



--------------------------------------------------------------------------------

Annex 1

LANCASTER COLONY CORPORATION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.    Representations and Warranties.

1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee, and (vi) it is not a Competitor as defined in the
Credit Agreement; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.

3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Ohio.

 

4



--------------------------------------------------------------------------------

EXHIBIT B

NOTE

[Date]                    

                    , a                      (the “Borrower”), promises to pay
to the order of                                          (the “Lender”) the
aggregate unpaid principal amount of all Loans made by the Lender to the
Borrower pursuant to Article II of the Agreement (as hereinafter defined), in
immediately available funds at the main office of JPMorgan Chase Bank, N.A. in
Chicago, Illinois, as Administrative Agent, together with interest on the unpaid
principal amount hereof at the rates and on the dates set forth in the
Agreement. The Borrower shall pay the principal of and accrued and unpaid
interest on the Loans in full on the Facility Termination Date.

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated as of March 19, 2020 (which, as it may
be amended or modified and in effect from time to time, is herein called the
“Agreement”), among the Borrower, the lenders party thereto, including the
Lender, the LC Issuer and JPMorgan Chase Bank, N.A., as Administrative Agent, to
which Agreement reference is hereby made for a statement of the terms and
conditions governing this Note, including the terms and conditions under which
this Note may be prepaid or its maturity date accelerated. This Note is
guaranteed pursuant to the Guaranty, all as more specifically described in the
Agreement, and reference is made thereto for a statement of the terms and
provisions thereof. Capitalized terms used herein and not otherwise defined
herein are used with the meanings attributed to them in the Agreement.

 

 

By:  

                                          

Print Name:  

 

Title:  

 

 

1



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

TO

NOTE OF                     ,

DATED                    ,

 

     Principal    Maturity    Principal           Amount of    of Interest   
Amount    Unpaid

Date

  

Loan

  

Period

  

Paid

  

Balance

                                   

 

2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

COMMITMENT AND ACCEPTANCE

Dated:                     

Reference is made to the Credit Agreement dated as of March 19, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Lancaster Colony Corporation, an Ohio corporation, the Lenders
parties thereto and JPMorgan Chase Bank, N.A., a national banking association,
as LC Issuer and as Administrative Agent. Terms defined in the Credit Agreement
are used herein with the same meaning.

Pursuant to Section 2.24 of the Credit Agreement, the Borrower has requested[an
[additional] tranche of Incremental Term Loans in the amount of $        ] [and]
[an increase in the Aggregate Revolving Commitment from $          to $        ]
. Such [ tranche of Incremental Term Loans] [and] [increase in the Aggregate
Revolving Commitment] is to become effective on the date (the “Commitment
Effective Date”) which is the later of (i)          and (ii) the date on which
the conditions precedent set forth in Section 2.24 in respect of such increase
have been satisfied. In connection with such requested [tranche of Incremental
Term Loans] [and] [increase in the Aggregate Revolving Commitment], the
Borrower, the Administrative Agent and                      (the “Accepting
Lender”) hereby agree as follows:

1. Effective as of the Commitment Effective Date, [the Accepting Lender shall
become a party to the Credit Agreement as a Lender and shall have all of the
rights and obligations of a Lender thereunder and shall thereupon have a
[Incremental Term Loan] [and] [Revolving] Commitment under and for purposes of
the Credit Agreement in an amount equal to the] [the [Incremental Term Loan]
[and] [Revolving] Commitment of the Accepting Lender under the Credit Agreement
shall be increased from $         to the ] amount set forth opposite the
Accepting Lender’s name on the signature page hereof.

[2. The Accepting Lender hereby (i) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Commitment and Acceptance
Agreement; (ii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes the Administrative Agent to take such action as
contractual representative on its behalf and to exercise such powers under the
Credit Agreement as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are reasonably incidental thereto; and
(iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.]

3. The Borrower hereby represents and warrants that as of the date hereof and as
of the Commitment Effective Date, (a) all representations and warranties shall
be true and correct in all material respects as though made on such date, other
than representations given as of a particular date, in which case they shall be
true and correct as of that date and (b) no event shall have occurred and then
be continuing which constitutes a Default or an Unmatured Default.

4. THIS COMMITMENT AND ACCEPTANCE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF OHIO.

 

1



--------------------------------------------------------------------------------

5. This Commitment and Acceptance Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Commitment and Acceptance Agreement by
telecopy or electronic imaging shall be effective as delivery of a manually
executed counterpart of this Commitment and Acceptance Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Commitment and
Acceptance Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

LANCASTER COLONY CORPORATION By:  

 

Print Name:  

 

Title:  

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

                                          

Print Name:  

 

Title:  

 

 

[Incremental Term Loan][Revolving

Commitment] $        

    [ACCEPTING LENDER]                  By:  

                                          

    Print Name:  

 

    Title:  

 

 

2



--------------------------------------------------------------------------------

EXHIBIT D-1

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 19, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Lancaster Colony Corporation, an Ohio corporation, the Lenders
and JPMorgan Chase Bank, N.A., a national banking association, as LC Issuer and
as Administrative Agent.

Pursuant to the provisions of Section 3.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN-E or IRS Form
W-BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:  

 

  Name:  

 

  Title:  

 

Date:  

 

 

1



--------------------------------------------------------------------------------

EXHIBIT D-2

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 19, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Lancaster Colony Corporation, an Ohio corporation, the Lenders
and JPMorgan Chase Bank, N.A., a national banking association, as LC Issuer and
as Administrative Agent.

Pursuant to the provisions of Section 3.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E or IRS Form W-8BEN. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:  

 

  Name:  

 

  Title:  

 

Date:  

 

 

1



--------------------------------------------------------------------------------

EXHIBIT D-3

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 19, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Lancaster Colony Corporation, an Ohio corporation, the Lenders
and JPMorgan Chase Bank, N.A., a national banking association, as LC Issuer and
as Administrative Agent.

Pursuant to the provisions of Section 3.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E or
IRS Form W-8BEN from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:  

 

  Name:  

 

  Title:  

 

Date:  

 

 

1



--------------------------------------------------------------------------------

EXHIBIT D-4

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of March 19, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Lancaster Colony Corporation, an Ohio corporation, the Lenders
and JPMorgan Chase Bank, N.A., a national banking association, as LC Issuer and
as Administrative Agent.

Pursuant to the provisions of Section 3.4 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E or
IRS Form W-8BEN from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

 

By:  

 

  Name:  

 

  Title:  

 

Date:  

 

 

1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF OPINION

March 19, 2020

JPMorgan Chase Bank, N.A.,

as Administrative Agent and LC Issuer

And the Lenders party to the Credit Agreement referred to below

 

Re:

Credit Agreement

Ladies and Gentlemen:

I have acted as counsel to (i) Lancaster Colony Corporation, an Ohio corporation
(the “Company” or “Borrower”), (ii) T. Marzetti Company, an Ohio corporation
(“Marzetti”), (iii) New York Frozen Foods, Inc., an Ohio corporation (“Frozen”),
(iv) The Quality Bakery Company, Inc., an Ohio corporation (“Quality”), (v)
Angelic Bakehouse Inc., an Ohio corporation (“Angelic”; Marzetti, Frozen,
Quality and Angelic each, an “Ohio Guarantor” and collectively, the “Ohio
Guarantors”), (vi) Marzetti Frozen Pasta, Inc., an Iowa corporation (the “Iowa
Guarantor”), (vii) Sister Schubert’s Homemade Rolls, Inc., an Alabama
corporation (“Alabama Guarantor”), (viii) Flatout, Inc., a Delaware corporation
(“Delaware Guarantor”), (ix) Bantam Bagels LLC, a New York limited liability
company (“New York Guarantor”), (x) TQ Baking, LLC, a New Jersey limited
liability company (“TQ Baking”), (xi) TQ Holdings, LLC (“TQ Holdings; TQ Baking
and TQ Holdings each, a “New Jersey Guarantor” and collectively, the “New Jersey
Guarantors”), and (xii) 3275 E. Layton Avenue LLC, a Wisconsin limited liability
company (“Wisconsin Guarantor,” and together with the Ohio Guarantors, the Iowa
Guarantor, the Alabama Guarantor, the Delaware Guarantor, the New York Guarantor
and the New Jersey Guarantors, the “Guarantors” and each, a “Guarantor”) in
connection with the Credit Agreement as of even date herewith (the “Credit
Agreement”) among Borrower, JPMorgan Chase Bank, N.A., a national banking
association (“JPMCB”), and the other lenders party thereto as lenders (the
“Lenders”), and JPMCB in its separate capacities as LC Issuer and as
Administrative Agent (the “Agent”).

This opinion is provided to you at the request of the Lenders pursuant to
Section 4.1(v) of the Credit Agreement. Unless otherwise defined in this opinion
letter, capitalized terms in this letter have the meanings given to those terms
in the Credit Agreement.

In connection with my opinions expressed below, I have reviewed the following
documents (collectively, the “Loan Documents”) to which one or more of Borrower
and the Guarantors is a party, each dated as of even date herewith unless
otherwise noted:

 

  (i)

Credit Agreement;

 

  (ii)

the Notes, if any, executed by Borrower, as described in Schedule 1 hereto; and

 

  (iii)

each Guaranty executed by the Guarantors.

In connection with my opinions expressed in Paragraph 1 and 2 below, I have
reviewed a copy of (i) the articles of incorporation, certificate of
incorporation or articles of organization, as applicable, of Borrower and each
Guarantor, each certified by the Ohio Secretary of State, Iowa Secretary of
State, Alabama Secretary of State, Delaware Secretary of State, New York
Secretary of State, New Jersey Secretary of State or Wisconsin Secretary of
State, as applicable, as of a recent date, and (ii) the code of regulations,
bylaws, or operating agreement, as applicable, of Borrower and each Guarantor,
provided to me by Borrower and each Guarantor, the foregoing items described in
clauses (i) and (ii), being the

 

1



--------------------------------------------------------------------------------

“Organizational Documents”), (iii) resolutions of Borrower and each Guarantor,
each as to the transactions contemplated by the Loan Documents, (iv) incumbency
certificates as to Borrower and each Guarantor, as to the incumbency of certain
officers thereof, and (v) the good standing certificates of Borrower and each
Guarantor issued by the Ohio Secretary of State, Iowa Secretary of State,
Alabama Secretary of State, Delaware Secretary of State, New York Secretary of
State, New Jersey Secretary of State or Wisconsin Secretary of State, as
applicable, as of a recent date.

As to matters of fact pertinent to my opinions expressed below, I have relied
without independent investigation upon the factual representations and
warranties of Borrower and the Guarantors contained in the Loan Documents and
the related Schedules attached thereto, upon factual information provided to me
by Borrower or the Guarantors, as applicable, and upon those facts that I have
assumed below to be true. As used in this opinion, “my knowledge,” “known to me”
or words of similar import means my actual knowledge, without investigation or
inquiry other than as set forth in this opinion. Without limiting the generality
of the foregoing, please be advised that in connection with my opinion set forth
in Paragraph 6, I have not conducted searches of the dockets of any jurisdiction
to determine the existence of any actions or proceedings, and no such search
should be inferred.

In connection with my opinions, I have assumed:

 

  a.

All natural persons executing documents have sufficient capacity to do so;

 

  b.

Other than with respect to Borrower and the Guarantors, in each case below, each
of the Loan Documents has been duly authorized, executed and delivered on behalf
of each of the parties thereto, is the valid and binding obligation of each such
party, and is enforceable against each such party in accordance with its terms;

 

  c.

That all original documents reviewed by me are accurate and complete and that
all documents reviewed by me as copies conform in all respects to authentic
original documents and that there has been no change to any of the Loan
Documents;

 

  d.

All books and records of Borrower and the Guarantors that I have reviewed are
accurate and complete;

 

  e.

That all signatures other than the signature of Borrower and the Guarantors are
genuine;

 

  f.

That all parties other than Borrower and the Guarantors have, and at all
material times have had, full power and authority to execute, deliver and
perform each of the Loan Documents to which they are parties;

 

  g.

That execution and delivery of the Loan Documents by all parties thereto other
than Borrower and the Guarantors do not violate provisions of statutory law or
regulation applicable to such parties or constitute a breach or default under
any other agreements or court orders to which such parties may be subject;

 

  h.

That there has not been any mutual mistake of fact or misunderstanding, or any
fraud, duress, or undue influence;

 

  i.

That all parties have complied with any requirements of good faith, fair dealing
or conscionability, and have no notice of any defense against the enforcement of
the rights created by the transactions effected by or permitted under the Loan
Documents;

 

2



--------------------------------------------------------------------------------

  j.

That there are no agreements or understandings among the parties other than the
Loan Documents, and no prior course of dealing or usage of trade that would
define, supplement or qualify the Loan Documents;

 

  k.

The Organizational Documents and the good standing and full force and effect
certificates of Borrower and the Guarantors have not changed since the dates of
the documents and certificates that I have reviewed, and each Organizational
Document and such good standing or full force and effect certificate remains in
effect as of the date of this opinion;

 

  l.

That no proceeds of a Loan will be used for any purpose that would violate or be
inconsistent with the Loan Documents;

 

  m.

That the Loan Documents will be enforced in circumstances and in a manner that
are commercially reasonable; and

 

  n.

Each of the Credit Parties has acted and will continue to act in good faith and
in a commercially reasonable manner in the exercise of any remedies with respect
to the Loan Documents, and will not take any discretionary action (including a
decision not to act) permitted under the Loan Documents that would result in a
violation of law or regulation or constitute a breach or default under any other
agreements or court orders to which such Credit Party may be subject.

As to all matters of fact material to my opinions, I have relied on the
foregoing assumptions, upon the representations and warranties of each of
Borrower and the Guarantors contained in the Loan Documents, and upon factual
information that I have assumed below to be true. I make no representation, and
express no opinion, as to the factual accuracy of the representations and
warranties of the parties contained in the Loan Documents and no such
representation or opinion should be inferred.

Based upon the foregoing, and subject to the qualifications, exceptions and
limitations set forth below, I am of the opinion that:

1.    Borrower is a corporation, existing and in good standing under the laws of
the state of Ohio. Each Ohio Guarantor is a corporation, existing and in good
standing under the laws of the state of Ohio. The Iowa Guarantor is a
corporation, existing and in good standing under the laws of the state of Iowa.
The Alabama Guarantor is a corporation, existing and in good standing under the
laws of the state of Alabama. The Delaware Guarantor is a corporation, existing
and in good standing under the laws of the state of Delaware. The New York
Guarantor is a limited liability company, existing and in good standing under
the laws of the state of New York. Each New Jersey Guarantor is a limited
liability company, existing and in good standing under the laws of the state of
New Jersey. The Wisconsin Guarantor is a limited liability company, existing and
in good standing under the laws of the state of Wisconsin. Borrower and each
Guarantor has the power and authority under its Organizational Documents and
applicable law to conduct its business as presently conducted, to execute and
deliver the Loan Documents to which it is a party, and to perform its agreements
in the Loan Documents to which it is a party.

2.    Execution and delivery of the applicable Loan Documents by Borrower and
each Guarantor, as applicable, have been duly authorized by all necessary
corporate or limited liability company action, and each of the Loan Documents
has been duly executed and delivered by Borrower and each Guarantor, as
applicable.

 

3



--------------------------------------------------------------------------------

3.    Each of the Loan Documents is the legal, valid and binding obligation of
the applicable Borrower or the Guarantor party thereto, and is enforceable
against each such Borrower and Guarantor in accordance with its terms, except as
limited or qualified by the comments, limitations and qualifications set forth
herein.

4.    Execution and delivery by Borrower and each of the Guarantors of the Loan
Documents to which it is a party, and the performance by Borrower and each of
the Guarantors of its obligations contained in the Loan Documents to which it is
a party do not: (a) as to Borrower and each Guarantor, violate its respective
Organizational Documents, (b) breach or otherwise violate any court order known
to me naming such Borrower or Guarantor, (c) violate any applicable provisions
of statutory law or published regulations of governmental authority that in my
experience normally is applicable to general business corporations or other
entities in connection with loans of the type contemplated by the Loan
Documents, (d) violate any agreement of such Borrower or Guarantors for
indebtedness for borrowed money in excess of the original principal amount of
U.S.$15,000,000 (“Material Indebtedness”), or (e) pursuant to the Organizational
Documents or any agreement for Material Indebtedness, result in, or require the
creation of, a lien in favor of any person against Borrower or a Guarantor.

5.    No consents or approvals of, and no filings (other than the filing of the
Credit Agreement after the Effective Date with the SEC on Form 8-K) or
registrations with, any governmental authority on the part of any Borrower or
Guarantor are necessary in connection with the execution and delivery by any
such Borrower or Guarantor of the Loan Documents to which it is a party or the
performance by any such Borrower or Guarantor of its respective obligations
under such Loan Documents.

6.    I hereby confirm to you that to my knowledge, other than as identified on
Schedule 2 hereto there is no action or proceeding against any Borrower or
Guarantor, pending or overtly threatened in writing, before any court,
governmental agency or arbitrator that: (a) seeks to affect the enforceability
of any Loan Document, or (b) seeks monetary compensatory damages in excess of
$15,000,000, plus costs, expenses and fees that are not covered by insurance;
provided that I express no opinion as to the amount at issue in such matters.

My opinions expressed herein are subject to the following qualifications,
limitations and comments:

A.    The enforceability of the obligations of Borrower and the Guarantors under
the applicable Loan Documents may be limited or affected by bankruptcy,
insolvency, reorganization, fraudulent transfer, moratorium or other statutes or
rules of law affecting creditors’ rights generally.

B.    The enforceability of the obligations of Borrower and the Guarantors under
the applicable Loan Documents is subject to general principles of equity
(whether enforceability is considered in a proceeding at law or in equity).
Without limiting the generality of the foregoing, these general principles may
require consideration of, among other things, the materiality of a breach,
commercial impracticability, unconscionable conduct after the parties have
executed an agreement, and reasonableness in the enforcement of an agreement by
the party seeking its enforcement. I express no opinion as to the availability
of equitable relief, including, without limitation, specific performance or
injunctive relief, or as to the availability of equitable defenses such as
waiver, laches, and estoppel.

C.    Certain rights, remedies and waivers contained in the Loan Documents may
be unenforceable in whole or in part. Without limiting the generality of the
foregoing, I express no opinion as to the enforceability of provisions
(i) purporting to waive constitutional or statutory rights; (ii) providing for
indemnification by Borrower or the Guarantors of any party for losses arising
from that party’s negligence or willful misconduct; (iii) providing for waiver
of service of process or designation of

 

4



--------------------------------------------------------------------------------

a particular manner of service of process; or (iv) waivers of notice. The
inclusion of such rights and remedies, however, does not invalidate the Loan
Documents as a whole, and although I do not know the significance the Agent or
the Lenders attach to any particular right or remedy contained in any Loan
Document, in my judgment the Loan Documents contain sufficient rights and
remedies for the practical realization of the benefits purported to be provided
thereby, subject to the qualifications stated elsewhere in this opinion.

D.    I express no opinion as to any matter that would require a financial,
mathematical or accounting calculation or determination.

E.    Various acts may be required in connection with the enforcement of
remedies contained in the Loan Documents. My opinion does not extend to any such
acts.

F.    I express no opinion as to title or perfection with respect to any real or
personal property.

G.    I express no opinion as to the enforceability of any provision of any Loan
Document which purports to limit the ability of a court to decide the extent to
which any portion of such Loan Document determined to be invalid may be severed
from such Loan Document.

H.    I express no opinion as to the enforceability of any provision of any Loan
Document providing for the indemnification, release or exculpation of any party
insofar as such provisions may require indemnification, release or exculpation
for matters that violate statutory duties or public policy, including in
relation to the offer, issue or sale or distribution of securities or criminal
violations.

I.    I express no opinion as to any provision in any Loan Document that seeks
to preserve the solvency of any guarantor, pledgor or grantor by purporting to
limit the amount of the liability of, and/or provide rights of contribution in
favor of, such guarantor, pledgor or grantor.

J.     I express no opinion as to the adequacy of the waivers set forth in any
guaranty insofar as they might not be broad enough for all situations which
might arise for which you would find a waiver desirable, and I express no
opinion as to whether a guaranty would remain enforceable if you release the
primary obligor either directly or by electing a remedy that precludes you from
proceeding directly against the primary obligor.

K.    The opinion expressed in Clause 1 hereof as to the good standing of
Borrower and each Guarantor is (i) given solely on the basis of the certificates
of good standing issued by the Governmental Authorities identified on Exhibit 1
hereto, and speaks only as to the date of such certificate and not as of the
date hereof and (ii) is limited to the meaning ascribed to such certificates by
such Governmental Authorities and applicable law.

L.    My opinions expressed above are limited to (i) the law of the State of
Ohio, (ii) the statutes of the State of Iowa comprising the general corporation
law as contained in standard statutory compilations, (iii) the statutes of the
State of Alabama comprising the general corporation law as contained in standard
statutory compilations, (iv) the statutes of the State of Delaware comprising
the general corporation law as contained in standard statutory compilations,
(v) the statutes of the State of New York comprising the general limited
liability company law as contained in standard statutory compilations, (vi) the
statutes of the State of New Jersey comprising the general limited liability
company law as contained in standard statutory compilations, (vii) the statutes
of the State of Wisconsin comprising the general limited liability company law
as contained in standard statutory compilations, (viii) the federal laws of the
United States of America, each in effect on the date hereof, and,
(ix) specifically, to the presently-existing statutes of Ohio and the reported
decisions of the Ohio and the

 

5



--------------------------------------------------------------------------------

federal courts. I express no opinion as to the law of any other jurisdiction. To
the extent that any agreement that I have reviewed is by its terms governed by
the internal law of a jurisdiction other than the state of Ohio, or does not
state by which law it is governed, I have assumed that the internal law of the
state of Ohio would nevertheless apply. I express no opinion as to any local
laws or ordinances. I express no opinion as to any environmental laws or state
or federal securities laws. I undertake no obligation to advise you of any facts
that come to our attention after the date hereof, or any change in fact or in
applicable law, or to supplement this opinion in any respect.

My opinions expressed above may be relied upon by the Agent and the Lenders and
by their respective successors and assigns permitted under the Credit Agreement,
in each case only in connection with the transaction contemplated by the Loan
Documents. My opinions expressed above may not be relied upon for any other
purpose, may not be relied upon by any other person for any purpose whatsoever,
and except where required by law, may not be cited or quoted in any
communication which might encourage reliance upon these opinions by any other
person for any purpose, without our prior written consent.

 

Very truly yours, By:  

                                                             

Its:  

 

 

6



--------------------------------------------------------------------------------

Schedule 1

Notes Executed

PNC Bank, National Association

U.S. Bank National Association

 

1



--------------------------------------------------------------------------------

Schedule 2

List of Litigation and Proceedings involving amounts in excess of $15,000,000

or for undetermined amounts.

None.

 

1



--------------------------------------------------------------------------------

Exhibit 1

Copies of the Good Standing Certificates

[See attached]

 

2



--------------------------------------------------------------------------------

EXHIBIT F

LOAN/CREDIT RELATED MONEY TRANSFER INSTRUCTION

To JPMorgan Chase Bank, N.A.,

as Administrative Agent (the “Administrative Agent”) under the Credit Agreement

Described Below.

 

Re:

Credit Agreement, dated March 19, 2020 (as the same may be amended or modified,
the “Credit Agreement”), among Lancaster Colony Corporation(the “Borrower”), the
Lenders party thereto, the LC Issuer and the Administrative Agent. Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned thereto in the Credit Agreement.

The Administrative Agent is specifically authorized and directed to act upon the
following standing money transfer instructions with respect to the proceeds of
Advances or other extensions of credit from time to time until receipt by the
Administrative Agent of a specific written revocation of such instructions by
the Borrower, provided, however, that the Administrative Agent may otherwise
transfer funds as hereafter directed in writing by the Borrower in accordance
with Section 13.1 of the Credit Agreement or based on any telephonic notice made
in accordance with Section 2.15 of the Credit Agreement.

Facility Identification Number(s)                                          
                                         
                                         
                                                                    

Customer/Account Name                                          
                                         
                                         
                                                                                

Transfer Funds To                                                               
                                         
                                         
                                                                        

 

                                                                 
                                         
                                                                    

For Account No.                                                               
                                         
                                         
                                                                            

Reference/Attention To                     
                                         
                                         
                                                                             

 

Authorized Officer (Customer Representative)      Date  



                                                                    
             

 

             

 

(Please Print)      Signature Bank Officer Name      Date  



                                          



 

    

 

(Please Print)      Signature

(Deliver Completed Form to Credit Support Staff For Immediate Processing)

 

1



--------------------------------------------------------------------------------

EXHIBIT G

COMPLIANCE CERTIFICATE

 

To:

The Lenders parties to the

Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of March 19, 2020 (as amended, modified, renewed or extended
from time to time, the “Agreement”) among Lancaster Colony Corporation (the
“Borrower”), the lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders and as LC Issuer. Unless otherwise defined
herein, capitalized terms used in this Compliance Certificate have the meanings
ascribed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1.    I am the duly elected                  of the Borrower;

2.    I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;

3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and

4.    Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this          day of         ,
            .

 

                                                                 
                

 

1



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

Compliance as of             ,          with

Provisions of 6.17.1 and 6.17.2 of

the Agreement

Section 6.17.1 Interest Coverage Ratio (Cannot be less than 2.5 to 1.0)

Section 6.17.2 Net Leverage Ratio (Cannot be greater than 3.5 to 1.0, subject to
temporary increases per Section 6.17.2)

 

2